[nelnetamendmentno2toarcr001.jpg]
EXECUTION VERSION AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT This
AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) is
entered into as of June 22, 2018, by and among NELNET, INC. (the “Borrower”),
the Lenders (as defined in the Credit Agreement defined below) signatory hereto
and U.S. BANK NATIONAL ASSOCIATION, as Agent for the Lenders (in such capacity,
the “Agent”). Capitalized terms used herein but not now defined herein shall
have the meaning given such terms in the Credit Agreement (as defined below). W
I T N E S S E T H WHEREAS, the Borrower, the Lenders and the Agent are party to
that certain Amended and Restated Credit Agreement, dated as of October 30, 2015
(as amended, restated, supplemented, or otherwise modified prior to the date
hereof, the “Credit Agreement”); WHEREAS, the Borrower has requested that
certain modifications be made to the Credit Agreement; and WHEREAS, the Lenders
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein. NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Credit Agreement as follows: SECTION 1. Amendments to Credit Agreement.
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement (including all Schedules and Exhibits thereto) is
hereby amended as set forth in the marked terms on Exhibit A-1 attached hereto.
In Exhibit A-1 hereto, deletions of text in the Credit Agreement are indicated
by struck- through text, and insertions of text are indicated by bold,
double-underlined text. Exhibit A-2 attached hereto sets forth a clean copy of
the Credit Agreement, after giving effect to such amendments. SECTION 2.
Conditions of Effectiveness. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”) when, and only when, the Agent
shall have received: (a) an executed counterpart of this Amendment from the
Borrower, the Lenders and the Agent; (b) a fully executed copy of the Consent
and Reaffirmation, dated as of the date hereof, by each Guarantor in the form of
Exhibit B attached hereto; ACTIVE 228008039v.6



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr002.jpg]
(c) fully executed copies of the documents identified in the list of closing
documents attached hereto as Annex A; and (d) payment by the Borrower of all
fees and other amounts due and payable on or prior to the Amendment Effective
Date, including, without limitation, those fees required to be paid as of the
Amendment Effective Date pursuant to that certain fee letter, dated as of the
date hereof, to which the Borrower and the Agent are parties. SECTION 3.
Representations and Warranties. The Borrower hereby represents and warrants as
follows: (a) This Amendment and the Credit Agreement, as amended by this
Amendment, constitute legal, valid and binding obligations of such party
enforceable against such party in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles; and (b) As of the date hereof, and giving effect to the terms of
this Amendment, there exists no Default or Event of Default and the
representations and warranties contained in Article III of the Credit Agreement,
as amended hereby, are (x) with respect to any representations or warranties
that contain a materiality qualifier, true and correct in all respects, except
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case such representation or warranty shall have been
true and correct in all respects on and as of such earlier date and (y) with
respect to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
in all material respects on and as of such earlier date. SECTION 4. Reference to
and the Effect on the Credit Agreement. (a) On and after the Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement and
each reference to the Credit Agreement in any certificate delivered in
connection therewith, shall mean and be a reference to the Credit Agreement as
amended hereby. (b) Each of the parties hereto hereby agrees that, except as
specifically amended above, the Credit Agreement is hereby ratified and
confirmed and shall continue to be in full force and effect and enforceable,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and general equitable principles. (c) The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Lenders, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments or
agreements executed and/or delivered in connection therewith. 2



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr003.jpg]
(d) This Amendment shall constitute a Loan Document under the terms of the
Credit Agreement. SECTION 5. Headings. Section headings in this Amendment are
included herein for convenience only and shall not constitute a part of this
Amendment for any other purpose. SECTION 6. Execution in Counterparts. This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
to this Amendment by facsimile, electronic mail, portable document format (PDF)
or similar means shall be effective as delivery of an original executed
counterpart of this Amendment. SECTION 7. Expenses. The Borrower shall pay all
reasonable out-of-pocket expenses incurred by the Agent (including, without
limitation, the reasonable fees, charges and disbursements of counsel to the
Agent) incurred in connection with the preparation, negotiation and execution of
this Amendment and any other document required to be furnished herewith. SECTION
8. Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9. Successors. The provisions of this Amendment shall be binding upon
and inure to the benefit of the Borrower, the Agent and the Lenders and their
respective successors and assigns. SECTION 10. Governing Law; Jurisdiction;
Consent to Service of Process; Waiver of Jury Trial. The provisions set forth in
Sections 9.09 and 9.10 of the Credit Agreement are hereby incorporated, mutatis
mutandis. [BALANCE OF PAGE INTENTIONALLY LEFT BLANK] 3



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr004.jpg]




--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr005.jpg]




--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr006.jpg]




--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr007.jpg]




--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr008.jpg]




--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr009.jpg]




--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr010.jpg]




--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr011.jpg]
EXHIBIT A-1 Blacklined Amended Credit Agreement Attached



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr012.jpg]
Conformed to include Amendment No. 1 to Credit Agreement, dated as of December
12, 2016 Deal CUSIP 64031YAC8 Revolving Loan CUSIP 64031YAD6 AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF OCTOBER 30, 2015 and as amended as of
December 12, 2016 and June 22, 2018 AMONG NELNET, INC. THE LENDERS PARTY HERETO,
U.S. BANK NATIONAL ASSOCIATION AS ADMINISTRATIVE AGENT, WELLS FARGO BANK,
NATIONAL ASSOCIATION AS SYNDICATION AGENT, AND CITIBANK, N.A. AND ROYAL BANK OF
CANADA AS CO-DOCUMENTATION AGENTS, AND U.S. BANK NATIONAL ASSOCIATION AS LEAD
ARRANGER AND BOOK RUNNER ACTIVE 210468486v.8 ACTIVE 228004332v.1ACTIVE
228004332v.19



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr013.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.01 Defined Terms 51
SECTION 1.02 Classification of Loans and Borrowings 21 19 SECTION 1.03 Terms
Generally 21 19 SECTION 1.04 Accounting Terms; GAAP 22 20 ARTICLE II THE CREDITS
20 SECTION 2.01 Commitments; Revolving Loans and Borrowings 22 21 SECTION 2.02
Swing Line Loans 23 21 SECTION 2.03 Requests for Borrowings 24 23 SECTION 2.04
Funding of Borrowings 25 23 SECTION 2.05 Interest Elections 25 24 SECTION 2.06
Termination and Reduction of Commitments 27 25 SECTION 2.07 Repayment of Loans;
Evidence of Debt 27 26 SECTION 2.08 Prepayment of Loans 28 26 SECTION 2.09 Fees
28 27 SECTION 2.10 Interest 29 27 SECTION 2.11 Alternate Rate of Interest 29 28
SECTION 2.12 Increased Costs 30 29 SECTION 2.13 Break Funding Payments 30
SECTION 2.14 Taxes 31 30 SECTION 2.15 Payments Generally; Pro Rata Treatment;
Sharing of Set-Offs 33 34 SECTION 2.16 Mitigation Obligations; Replacement of
Lenders 34 35 SECTION 2.17 Increased Commitments; Additional Lenders 35 36
SECTION 2.18 Defaulting Lenders 36 37 ARTICLE III REPRESENTATIONS AND WARRANTIES
38 SECTION 3.01 Organization; Powers 37 38 SECTION 3.02 Authorization;
Enforceability 37 38 SECTION 3.03 Governmental Approvals; No Conflicts 37 38
SECTION 3.04 Financial Condition; No Material Adverse Change 38 39 SECTION 3.05
Properties 38 39 SECTION 3.06 Litigation and Environmental Matters 38 39 SECTION
3.07 Compliance With Laws and Agreements 39 40 SECTION 3.08 Investment and
Holding Company Status 39 40 SECTION 3.09 Taxes 39 40 SECTION 3.10 ERISA 39 40 i



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr014.jpg]
SECTION 3.11 Disclosure 39 40 SECTION 3.12 Anti-Corruption Laws; Sanctions;
Anti-Terrorism Laws 39 40 ARTICLE IV CONDITIONS 41 SECTION 4.01 Effective Date
40 41 SECTION 4.02 Each Borrowing 41 42 ARTICLE V AFFIRMATIVE COVENANTS 42
SECTION 5.01 Financial Statements; Ratings Change and Other Information 41 42
SECTION 5.02 Notices of Material Events 43 44 SECTION 5.03 Existence; Conduct of
Business 43 44 SECTION 5.04 Payment of Obligations 43 45 SECTION 5.05
Maintenance of Properties; Insurance 43 45 SECTION 5.06 Books and Records;
Inspection Rights 43 45 SECTION 5.07 Compliance With Laws 44 45 SECTION 5.08 Use
of Proceeds 44 45 SECTION 5.09 Guarantors 44 . . 46 SECTION 5.10 Dividends . 44
46 SECTION 5.11 Anti-Money Laundering Compliance.. 46 SECTION 5.12
Capitalization of Chartered Bank Subsidiary. 46 ARTICLE VI NEGATIVE COVENANTS 46
SECTION 6.01 Recourse Indebtedness 44 46 SECTION 6.02 Liens 45 47 SECTION 6.03
Fundamental Changes 46 48 SECTION 6.04 Sale of Assets 46 48 SECTION 6.05 Minimum
Consolidated Net Worth 46 49 SECTION 6.06 Investments 47 49 SECTION 6.07
Acquisitions 47 50 SECTION 6.08 Restricted Payments 47 50 SECTION 6.09 Recourse
Leverage Ratio 48 50 SECTION 6.10 Non-FFELP Loans 48 50 ARTICLE VII EVENTS OF
DEFAULT AND EVENTS OF FRAUD 50 SECTION 7.01 Events of Default. 50 SECTION 7.02
Events of Fraud. 52 ARTICLE VIII THE ADMINISTRATIVE AGENT 53 ARTICLE IX
MISCELLANEOUS 56 SECTION 9.01 Notices 52 56 ii



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr015.jpg]
SECTION 9.02 Waivers; Amendments 53 57 SECTION 9.03 Expenses; Indemnity; Damage
Waiver 53 58 SECTION 9.04 Successors and Assigns 55 59 SECTION 9.05 Survival 57
61 SECTION 9.06 Counterparts; Integration; Effectiveness 58 62 SECTION 9.07
Severability 58 62 SECTION 9.08 Right of Setoff 58 62 SECTION 9.09 Governing
Law; Jurisdiction; Consent to Service of Process 58 62 SECTION 9.10 WAIVER OF
JURY TRIAL 59 63 SECTION 9.11 Headings 59 63 SECTION 9.12 Confidentiality 59 63
SECTION 9.13 USA Patriot Act 60 64 SECTION 9.14 Amendment and Restatement 60 64
SECTION 9.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 64 SCHEDULES: Commitment Schedule Pricing Schedule Schedule 1.01 –
Guarantors Schedule 3.06 – Disclosed Matters Schedule 6.01 – Existing
Indebtedness Schedule 6.02 – Existing Liens Schedule 6.06 – Existing Investments
EXHIBITS: Exhibit A – Form of Assignment and Assumption Exhibit B – Form of
Opinion of Borrower’s Counsel Exhibit C – Form of Compliance Certificate Exhibit
D – Form of Note Exhibit E – List of Closing Documents iii



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr016.jpg]
This AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) dated as of October
30, 2015, is among NELNET, INC. (the “ Borrower ”) , the LENDERS party hereto
(the “ Lenders ”) , U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent ”) , WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Syndication Agent and CITIBANK, N.A. and ROYAL BANK OF CANADA, as
Co-Documentation Agents and U.S. BANK NATIONAL ASSOCIATION, as Lead Arranger and
Book Runner. The parties hereto agree as follows: PRELIMINARY STATEMENT WHEREAS,
the Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of February 17, 2012 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement ”); and WHEREAS, the Borrower, the Lenders and the
Administrative Agent have agreed to amend and restate the Existing Credit
Agreement in its entirety. NOW, THEREFORE, in consideration of the mutual
covenants herein, as well as other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto acknowledge
that the Existing Credit Agreement is hereby amended and restated in its
entirety as of the date hereof as follows: ARTICLE I DEFINITIONS SECTION 1.01
Defined Terms . As used in this Agreement, the following terms have the meanings
specified below: “ABR ”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate. “ABR
Margin ” has the meaning set forth in the Pricing Schedule. “Acquisition ” means
any transaction, or any series of related transactions, consummated on or after
the date of this Agreement, by which the Borrower or any of its Subsidiaries (i)
acquires any going going-concern business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by 1



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr017.jpg]
percentage or voting power) of the outstanding ownership interests of a
partnership or limited liability company. “Adjusted EBITDA ” means Consolidated
Net Income plus , to the extent deducted from revenues in determining
Consolidated Net Income and without duplication, (i) Corporate Debt Interest,
(ii) expense for taxes paid in cash or accrued, (iii) depreciation, (iv)
amortization (including loan premiums/discounts and deferred origination costs),
(v) extraordinary non-cash expenses, charges or losses incurred other than in
the ordinary course of business (including the write-off of goodwill), (vi)
non-cash expenses related to stock based compensation, (vii) the unrealized
derivatives market value adjustment for such period (if negative), and (viii)
the unrealized foreign currency transaction adjustment related to the
remeasurement of foreign currency denominated debt for such period (if
negative), minus , to the extent included in Consolidated Net Income, (1)
extraordinary income or gains realized other than in the ordinary course of
business, (2) income tax credits and refunds (to the extent not netted from tax
expense), (3) any cash payments made during such period in respect of items
described in clauses (v) or (vi) above subsequent to the fiscal quarter in which
the relevant non-cash expenses, charges or losses were incurred, (4) the amount
of variable-rate floor income during such period, (5) the unrealized derivatives
market value adjustment for such period (if positive) and (6) the unrealized
foreign currency translation adjustment related to the remeasurement of foreign
currency denominated debt for such period (if positive). Notwithstanding the
foregoing, the Chartered Bank Subsidiary shall be excluded from “Adjusted
EBITDA” in all respects. “Adjusted LIBO Rate ” means, with respect to any
Eurodollar Borrowing for any Interest Period, an interest rate per annum equal
to (a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate. “Administrative Agent ” means U.S. Bank National Association, in
its capacity as administrative agent for the Lenders hereunder. “Administrative
Questionnaire ” means an Administrative Questionnaire in a form supplied by the
Administrative Agent. “Affiliate ” means, with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified. “Agreement ” means this Credit Agreement, including the Schedules and
Exhibits thereto, as the same may be amended from time to time after the date
hereof. “Alternate Base Rate ” means, for any day, a rate per annum equal to the
highest of (a) 0.00%, (b) the Prime Rate in effect on such day, ( bc) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1% and ( cd) the
Adjusted LIBO Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day, plus 1% per
annum). Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively. 2



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr018.jpg]
“Amendment No. 2 Effective Date” means June 22, 2018. “Anti-Corruption Laws ”
means all laws, rules, and regulations of any jurisdiction applicable to the
Borrower or its Subsidiaries from time to time concerning or relating to bribery
or corruption. “Applicable Percentage ” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments. “Approved Fund ” has the meaning assigned to such term in
Section 9.04 . “Assignment and Assumption ” means an assignment and assumption
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 9.04 ), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period ” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments. “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Beneficial Ownership
Certification” means a certification regarding beneficial ownership as required
by the Beneficial Ownership Regulation. “Beneficial Ownership Regulation” means
31 C.F.R. § 1010.230. “Board ” means the Board of Governors of the Federal
Reserve System of the United States of America. “Borrower ” means Nelnet, Inc.,
a Nebraska corporation. “Borrower ’s Line of Business ” means any business
conducted by the Borrower or any of its Subsidiaries on the date of execution of
this Agreement Amendment No. 2 Effective Date , and any business reasonably
related or incidental thereto, including but not limited to, businesses
reasonably related to education services, student loans, consumer loans, payment
processing, loan servicing, guarantee servicing, investment management, and
software development and advanced telecommunications, as well as any business
approved by the Required Lenders .; provided, that solely with respect to the
Chartered Bank Subsidiary, “Borrower ’s Line of Business” shall also include all
business, activities and operations permitted with respect to a 3



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr019.jpg]
financial institution under applicable law, regulation, rule, guideline or
directive of Governmental Authority, including without limitation, the business
of accepting and safeguarding monetary deposits and lending money . “Borrowing ”
means Loans of the same Type, made, converted or continued on the same date and,
in the case of Eurodollar Loans, as to which a single Interest Period is in
effect. “Borrowing Request ” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 . “Business Day ” means any day that is not a
Saturday, Sunday or other day on which commercial banks in New York City are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day ” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market. “Capital Lease Obligations ” of any Person means the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP. “Cash Equivalent Investments ” means (i)
short-term obligations of, or fully guaranteed by, the United States of America,
(ii) commercial paper rated A-1 or better by S&P or P-1 or better by Moody’s,
(iii) demand deposit accounts maintained in the ordinary course of business,
(iv) certificates of deposit issued by and time deposits with commercial banks
(whether domestic or foreign) having capital and surplus in excess of
$500,000,000, and (v) investments in the Short Term Federal Investment Trust for
which Union Bank and Trust Company serves as trustee and invests in assets such
as FFELP Loans; provided in each case that the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest.
“Change in Control ” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
the Existing Control Persons, of Equity Interests representing more than 30% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower, but only if at the time the Existing Control
Persons do not beneficially own Equity Interests representing a majority in
voting power of all issued and outstanding Equity Interests of the Borrower; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by the board
of directors of the Borrower nor (ii) appointed by directors so nominated; or
(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group (other than the Existing Control Persons). 4



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr020.jpg]
“Change in Law ” means the occurrence, on or after the date of this Agreement
(or with respect to any Lender, if later, the date on which such Lender becomes
a Lender), of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however , that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted, issued or implemented. “Chartered
Bank Subsidiary ” means a Federal Deposit Insurance Corporation insured
depository institution chartered under state or federal law, with respect to
which the Borrower or any of its Subsidiaries owns 25% or more of the equity
thereof or otherwise controls such entity under applicable banking law.
“Chartered Bank Subsidiary Formation ” means the acquisition or formation of the
Chartered Bank Subsidiary, provided that, (a) as of the date of the consummation
of such acquisition or formation, no Default or Event of Default shall have
occurred and be continuing or would result from such acquisition or formation,
(b) if an acquisition, such acquisition is consummated on a non-hostile basis
pursuant to a negotiated acquisition agreement that has been (if required by the
governing documents of the seller or entity to be acquired) approved by the
board of directors or other applicable governing body of the seller or entity to
be acquired, and no material challenge to such acquisition (excluding the
exercise of appraisal rights) shall be pending or, to the Borrower ’s knowledge,
threatened by any shareholder or director of the seller or entity to be
acquired, (c) as of the date of the consummation of such acquisition or
formation, all material approvals required to have been obtained as of such date
in connection therewith shall have been obtained, and (d) the Borrower shall
have furnished to the Administrative Agent a certificate demonstrating in
reasonable detail pro forma compliance with the financial covenants contained in
Section 6.05 and Section 6.09 for the four (4) fiscal quarter period most
recently ended prior to the date of such acquisition or formation, in each case,
calculated as if such acquisition or formation, including the consideration
therefor, had been consummated on the first day of such period, and immediately
following consummation of the acquisition or formation, the Borrower has
unencumbered cash plus unencumbered Cash Equivalent Investments plus unused
availability under this Agreement the sum of which , in the aggregate, is not
less than $50,000,000. “Code ” means the Internal Revenue Code of 1986, as
amended from time to time. “Commitment ” means, with respect to each Lender, the
commitment of such Lender to make Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to 5



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr021.jpg]
assignments by or to such Lender pursuant to Section 9.04 . The initial amount
of each Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The aggregate amount of the Lenders’ Commitments at
the Amendment No. 2 Effective Date is $350,000,000. “Commitment Schedule ” means
the Commitment Schedule attached hereto. “Consolidated Net Income ” means, for
any fiscal period, the net income of the Borrower and its Consolidated
Subsidiaries, determined on a consolidated basis for such period, PLUS to the
extent deducted in determining such net income, the derivatives market value
adjustment for such period (if negative) and MINUS to the extent added in
determining such net income, the derivatives market value adjustment for such
period (if positive). Notwithstanding the foregoing, the Chartered Bank
Subsidiary shall be excluded from “Consolidated Net Income” in all respects.
“Consolidated Net Worth ” means at any date the consolidated stockholders’
equity of the Borrower and its Consolidated Subsidiaries. Notwithstanding the
foregoing, the Chartered Bank Subsidiary shall be excluded from “Consolidated
Net Worth” in all respects. “Consolidated Subsidiary ” means at any date any
entity the accounts of which would be consolidated with those of the Borrower in
its consolidated financial statements if such statements were prepared as of
such date. “Control ” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling ” and “Controlled ” have meanings correlative thereto. “Corporate
Debt Interest ” means, for any period, the interest expense of the Borrower or
any Subsidiary for such period on any Recourse Indebtedness (exclusive of
interest expense in respect of Junior Subordinated Hybrid Securities). “Credit
Exposure ” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of (i) such Lender’s Loans at such time and (ii)
any Swing Line Loans to the extent that such Lender has or is deemed hereunder
to have purchased a participation therein. “Daily Eurodollar Base Rate ” means,
with respect to a Swing Line Loan, the greater of (a) zero percent (0.0%) and
(b) the applicable interest settlement rate for deposits in Dollars administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for one month appearing on Reuters Screen LIBOR01
(or on any successor or substitute page on such screen) as of 11:00 a.m. (London
time) on a Business Day, provided that, if Reuters Screen LIBOR01 (or any
successor or substitute page) is not available to the Administrative Agent for
any reason, the applicable Daily Eurodollar Base Rate for one month shall
instead be the applicable interest settlement rate for deposits in Dollars
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for one month as reported by any other
generally recognized financial information 6



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr022.jpg]
service selected by the Administrative Agent as of 11:00 a.m. (London time) on a
Business Day, provided that, if no such interest settlement rate administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) is available to the Administrative Agent, the
applicable Daily Eurodollar Base Rate for one month shall instead be the rate
determined by the Administrative Agent to be the rate at which U.S. Bank or one
of its Affiliate banks offers to place deposits in Dollars with first-class
banks in the interbank market at approximately 11:00 a.m. (London time) on a
Business Day in the approximate amount of U.S. Bank’s relevant Swing Line Loan
and having a maturity equal to one month. For purposes of determining any
interest rate hereunder or under any other Loan Document which is based on the
Daily Eurodollar Base Rate, such interest rate shall change as and when the
Daily Eurodollar Base Rate shall change. “Daily Eurodollar Loan ” means a Swing
Line Loan which, except as otherwise provided in Section 2.09(c) , bears
interest at the Daily Eurodollar Rate. “Daily Eurodollar Rate ” means, with
respect to a Swing Line Loan, the sum of (a) the quotient of (i) the Daily
Eurodollar Base Rate, divided by (ii) one minus the Reserve Requirement
(expressed as a decimal) applicable to such Interest Period, plus (b) the
Eurodollar Margin. “Default ” means any event or condition which constitutes an
Event of Default or which upon notice, lapse of time or both would, unless cured
or waived, become an Event of Default. “Defaulting Lender ” means any Lender, as
determined by the Administrative Agent, that has (a) failed to (i) fund any
portion of its Loans or participations in Swing Line Loans within two (2)
Business Days of the date such portion is required in the determination of the
Administrative Agent to be funded by it hereunder (unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied or waived, or (ii) pay to the Administrative Agent, the Swing Line
Lender or any other Lender any other amount required to be paid to it hereunder
within two (2) Business Days of the date when due, (b) notified the Borrower,
the Administrative Agent, the Swing Line Lender or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement (unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing) or public
statement cannot be satisfied), (c) failed, within two (2) Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Swing Line Loans, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s receipt of such confirmation, (d) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent 7



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr023.jpg]
company that has become or is insolvent or , (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become the subject
of a Bail-In Action ; provided , that a Lender shall not become a Defaulting
Lender solely as the result of (x) the acquisition or maintenance of an
ownership interest in such Lender or a Person controlling such Lender or (y) the
exercise of control over a Lender or a Person controlling such Lender, in each
case, by a Governmental Authority or an instrumentality thereof. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender,
in accordance with the preceding sentence, will be conclusive and binding absent
demonstrable error, and such Lender will be deemed to be a Defaulting Lender
upon notification of such determination by the Administrative Agent to the
Borrower, the Swing Line Lender and the Lenders. “Disclosed Matters ” means the
actions, suits and proceedings and the environmental matters existing on the
Amendment No. 2 Effective Date and disclosed in Schedule 3.06. “Dollars ” or “$”
refers to lawful money of the United States of America. “Domestic Subsidiary ”
means a Subsidiary of the Borrower incorporated or organized under the laws of
the United States of America, any state thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway. “EEA Resolution Authority” means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Effective Date ” means the date on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02 ). “Environmental Laws ” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or 8



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr024.jpg]
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to health and safety matters. “Environmental
Liability ” means any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing. “Equity Interests ”
means shares of capital stock, partnership interests, membership interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity interest.
“ERISA ” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. “ERISA Affiliate ” means any trade or business (whether or
not incorporated) that, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code. “ERISA Event ” means (a) any “reportable
event”, as defined in Section 4043 of ERISA or the regulations issued thereunder
with respect to a Plan (other than an event for which the 30 day notice period
is waived); (b) the existence with respect to any Plan of the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or Section
302 of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization , within the meaning of Title IV
of ERISA. “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time. 9



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr025.jpg]
“Eurodollar ”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate. “Eurodollar Margin
” has the meaning set forth in the Pricing Schedule. “Event of Default ” has the
meaning assigned to such term in Article 7 . “Event of Fraud” means that the
Borrower or any Subsidiary is subject to a settlement or consent decree for the
payment of money in an aggregate amount in excess of $25,000,000, related to
allegations of fraud by, or resulting from the activities of, the Chartered Bank
Subsidiary, including without limitation, consumer or financial fraud. “Excluded
Taxes ” means, any of the following Taxes imposed on or with respect to the
Administrative Agent, any Lender, or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes a Recipient or required to be withheld or deducted from a
payment to a Recipient: (a) Taxes imposed on (or measured by ) its net income by
the United States of America, or by the jurisdiction (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of which such recipient is
organized or in which , or having its principal office is located or, in the
case of any Lender, in which its applicable lending office is located , (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located, (c) in the
case of a Foreign Lender (other than an assignee pursuant to a in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.16 , any withholding tax that is imposed on amounts
payable to such Foreign Lender resulting from any law in effect on the date such
Foreign Lender becomes a party to this Agreement ( or designates a new lending
office) or is ) or (ii) such Lender changes its lending office, except in each
case to the extent that , pursuant to Section 2.14, amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Foreign Lender’s Recipient’s
failure to comply with Section 2.14(e) , except to the extent that such Foreign
Lender (or its assignor, if any) was entitled , at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.14 and (d)
any U.S. federal and (d) any withholding Taxes imposed under FATCA. “Existing
Control Persons ” means Michael S. Dunlap, Stephen F. Butterfield, the members
of their immediate families (parents, siblings, children and spouses) and any
trust created for the benefit of any of the foregoing. “FATCA ” means Sections
1471 through 1474 of the Code, as of the date of this Agreement (or any amended
or successor version that is substantively comparable and not 10



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr026.jpg]
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and , any agreement entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code . “Federal Funds Effective Rate ” means, for any day, the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it. “Fee Rate ” has the
meaning set forth in the Pricing Schedule. “FFELP Loans ” means (i) student
loans originated under the Federal Family Education Loan Program of the U.S.
Department of Education and (ii) Health Education Assistance Loans (HEAL Loans)
originated under 42 U.S.C. Section 292 et seq. “Financial Officer ” means the
chief financial officer, principal accounting officer, treasurer or controller
of the Borrower. “Foreign Lender ” means any Lender that is organized under the
laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction. “GAAP ” means generally accepted accounting principles in the
United States of America, as in effect from time to time and applied on a
consistent basis. “Governmental Authority ” means the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government. “Guarantee ” of or by any Person (the “Guarantor ”)
means any obligation, contingent or otherwise, of the guarantor guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
of any other Person (the “Primary Obligor ”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty 11



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr027.jpg]
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. “Guarantor ” means each of the Material
Subsidiaries that is a Domestic Subsidiary, and its successors and assigns ;
provided, that in no event shall the Chartered Bank Subsidiary constitute a
Guarantor for purposes of this Agreement or any other Loan Document . Schedule
1.01 lists the Guarantors as of the Amendment No 2. Effective Date. “Guaranty ”
means that certain Amended and Restated Guaranty dated as of October 30, 2015,
executed by the each Guarantor in favor of the Administrative Agent, for the
ratable benefit of the Lenders, as it may be amended or modified and in effect
from time to time. “Hazardous Materials ” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law. “Indebtedness ” of any Person means, without
duplication, (a) all obligations of such Person for borrowed money or with
respect to deposits or advances of any kind, (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes ” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of the Borrower, other than Excluded Taxes
and Other Taxes. “Intercompany Indebtedness ” means Indebtedness of any
Subsidiary to the Borrower or any other Subsidiary. “Interest Election Request ”
means a request by the Borrower to convert or continue a Borrowing in accordance
with Section 2.05 . “Interest Payment Date ” means (a) with respect to any ABR
Loan, the last day of each March, June, September and December and (b) with
respect to any Eurodollar Loan, the last day 12



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr028.jpg]
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period. “Interest Period ” means with respect to any Eurodollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided , that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. “Investment ” of a Person means any loan,
advance (other than commission, travel and similar advances to officers and
employees made in the ordinary course of business), extension of credit (other
than accounts receivable arising in the ordinary course of business on terms
customary in the trade) or contribution of capital by such Person; stocks,
bonds, mutual funds, partnership interests, notes, debentures or other
securities (including warrants or options to purchase securities) owned by such
Person; any deposit accounts and certificate of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person. “Junior Subordinated Hybrid
Securities ” means the junior subordinated hybrid securities of the Borrower
issued on September 27, 2006. “Lenders ” means the Persons listed on the
Commitment Schedule and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. “LIBO Rate ”
means, with respect to any Eurodollar Borrowing for any Interest Period, the
greater of (a) zero percent (0.0%) and (b) the applicable interest settlement
rate for deposits in Dollars administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) appearing on
Reuters Screen LIBOR01 (or on any successor or substitute page on such screen)
as of 11:00 a.m. (London time) on the day two Business Days before the beginning
of such Interest Period, and having a maturity equal to such Interest Period,
provided that, if the applicable Reuters Screen (or any successor or substitute
page) is not available to the Administrative Agent for any reason, the
applicable LIBO Rate for the relevant Interest Period shall instead be the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) as reported by any other generally recognized financial
information service selected by the Administrative Agent as of 11:00 a.m.
(London time) on the day two 13



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr029.jpg]
Business Days before the beginning of such Interest Period, and having a
maturity equal to such Interest Period , provided that, if no such interest
settlement rate administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) is available to the
Administrative Agent, the applicable Eurodollar Base Rate for the relevant
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which U.S. Bank or one of its Affiliate banks offers to place
deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) two (2 ) Business Days prior to the first
day of such Interest Period , in the approximate amount of the relevant
Eurodollar Borrowing and having a maturity equal to such Interest Period. .
“Lien ” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (unless such
option, call or similar right is granted in connection with a merger,
acquisition, divestiture or similar transaction). “Loan Documents ” means this
Agreement, the Guaranty, any notes executed by the Borrower in connection with
this Agreement and any other document or agreement, now or in the future,
executed by the Borrower or a Guarantor in connection with this Agreement.
“Loans ” means the Revolving Loans or Swing Line Loans made by the Lenders to
the Borrower pursuant to this Agreement. “Material Adverse Effect ” means a
material adverse effect on (a) the business, assets, operations, prospects or
condition, financial or otherwise, of the Borrower and the its Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its
obligations under this Agreement or (c) the rights of or benefits available to
the Lenders under this Agreement. “Material Indebtedness ” means Indebtedness
(other than the Loans), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $25,000,000. For purposes of determining
Material Indebtedness, the “Principal Amount ” of the obligations of the
Borrower or any Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time. “Material Subsidiary ” means (a) aany Subsidiary with
consolidated stockholders’ equity in excess of $25,000,000, and (b) Nelnet
Enrollment Solutions, LLC and (c) any any Subsidiary listed as a separately
disclosed operating segment in the Borrower’s most recent annual report on Form
10-K as filed with the Securities and Exchange Commission or in any subsequently
filed annual report. “Maturity Date ” means December 12 June 22 , 2021 2023 .
“Moody’s ” means Moody’s Investors Service, Inc. 14



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr030.jpg]
“Multiemployer Plan ” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA. “Non-FFELP Loans ” means any loans (including loans
comprising loan pools) other than FFELP Loans , which, for the avoidance of
doubt, shall include, without limitation, (x) consumer loans, (y) Non-FFELP
Student Loans and (z) in each case, beneficial, participation or other interests
in such loans or loan pools . “Non-FFELP Student Loans ” means student loans not
originated under the Federal Family Education Loan Program of the U.S.
Department of Education. “OFAC ” means the U.S. Department of the Treasury’s
Office of Foreign Assets Control, and any successor thereto. “Other Connection
Taxes” means, with respect to any Recipient, Taxes imposed as a result of a
present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). “Other Taxes ” means
any and all present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement. “Participant ” has the meaning set forth in Section
9.04 . “PATRIOT Act ” means the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended from time to time, and any
successor statute. “PBGC ” means the Pension Benefit Guaranty Corporation
referred to and defined in ERISA and any successor entity performing similar
functions. “Permitted Acquisition ” means any Acquisition made by the Borrower
or any of its Subsidiaries, provided that, (a) as of the date of the
consummation of such Acquisition, no Default or Event of Default shall have
occurred and be continuing or would result from such Acquisition, (b) such
Acquisition is consummated on a non-hostile basis pursuant to a negotiated
acquisition agreement that has been (if required by the governing documents of
the seller or entity to be acquired) approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition (excluding the exercise of appraisal
rights) shall be pending or, to the Borrower’s knowledge, threatened by any
shareholder or director of the seller or entity to be acquired, (c) either (i)
the business to be acquired in such Acquisition is in the same line of business
as the Borrower’s Line of Business or a line of business incidental thereto or
(ii) if the business to be acquired is not in the Borrower’s Line of Business or
a line of business incidental thereto, the consideration paid for such
Acquisition or Acquisitions, consummated in any fiscal year of the Borrower will
not in the aggregate exceed 7.5 12.5 % of the amount of Borrower’s Consolidated
Net Worth as most 15



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr031.jpg]
recently reported pursuant to Section 5.01(a) , (d) as of the date of the
consummation of such Acquisition, all material approvals required in connection
therewith shall have been obtained, and (e) with respect to an Acquisition
requiring an aggregate expenditure of cash by the Borrower in excess of
$50,000,000, the Borrower shall have furnished to the Administrative Agent a
certificate demonstrating in reasonable detail pro forma compliance with the
financial covenants contained in Section 6.05 and Section 6.09 for the four (4)
fiscal quarter period most recently ended prior to the date of such Acquisition,
in each case, calculated as if such Acquisition, including the consideration
therefor, had been consummated on the first day of such period, and immediately
following consummation of the Acquisition, the Borrower has unencumbered cash
plus unencumbered Cash Equivalent Investments plus unused availability under
this Agreement the sum of which aggregate , in the aggregate, is not less than
$50,000,000. Notwithstanding the foregoing, in no event shall the Chartered Bank
Subsidiary Formation constitute a Permitted Acquisition. “Permitted Encumbrances
” means: (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04 ; (b) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with Section
5.04 ; (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations; (d) deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (e) judgment liens in respect of judgments that do
not constitute an Event of Default under clause (k) of Article 7 ; (f) Liens
granted by any Subsidiary in connection with a Qualified Receivables
Transaction; and (g) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; provided that the term
“Permitted Encumbrances ” shall not include any Lien securing Recourse
Indebtedness. “Person ” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity. “Plan ” means any employee pension benefit plan
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate (i) is (or, if such plan were 16



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr032.jpg]
terminated, would under Section 4069 of ERISA be deemed to be) an “Employer ” as
defined in Section 3(5) of ERISA or (ii) has any outstanding liability .
“Pricing Schedule ” means the Pricing Schedule attached hereto. “Prime Rate ”
means for any day the rate of interest per annum publicly announced from time to
time by U.S. Bank National Association as its prime rate for such day; each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective. “Property ” of a Person means
any and all property, whether real, personal, tangible, intangible, or mixed, of
such Person, or other assets owned, leased or operated by such Person.
“Qualified Receivables Transaction ” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which the Borrower or any Subsidiary may sell, convey or otherwise transfer
to a Subsidiary or other special-purpose entity, any student loans or any
consumer loans originated by Persons other than the Borrower or any Subsidiary
and serviced by the Borrower or any Subsidiary, and rights related thereto
without recourse to the transferor except for customary exceptions acceptable to
the Administrative Agent. “Receivables Transaction Attributed Indebtedness ”
means the amount of obligations outstanding under the legal documents entered
into as part of any Qualified Receivables Transaction on any date of
determination that would be characterized as principal if such Qualified
Receivables Transaction were structured as a secured lending transaction rather
than as a purchase. “Recourse Indebtedness ” of the Borrower means all
Indebtedness of the Borrower and of its Subsidiaries excluding (i) Indebtedness
with respect to which recourse is contractually limited to specified Property
which secures payment of such Indebtedness, (ii) Indebtedness in connection with
the Junior Subordinated Hybrid Securities and (iii) Receivables Transaction
Attributed Indebtedness. “Recipient” means (a) the Administrative Agent or (b)
any Lender, as applicable. “Register ” has the meaning set forth in Section 9.04
. “Related Parties ” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates. “Required Lenders ” means,
at any time, Lenders having Credit Exposures and unused Commitments representing
more than 50% of the sum of the total Credit Exposures and unused Commitments at
such time. “Restricted Payment ” means any dividend or other distribution
(whether in cash, securities or other property) with respect to any equity
interest in the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking 17



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr033.jpg]
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such equity interests in the
Borrower or any Subsidiary thereof or any option, warrant or other right to
acquire any such equity interest in the Borrower or any Subsidiary thereof;
provided, however, that such Restricted Payment definition shall exclude any
dividends, distributions or payments made in connection with a fundamental
change of a Subsidiary as otherwise permitted in Section 6.03(a) hereof.
“Revolving Loan ” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.01 (or any conversion
or continuation thereof). “S&P ” means Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business. “Sanctioned Country ” means,
at any time, any country or territory which is itself the subject or target of
any comprehensive Sanctions. “Sanctioned Person ” means, at any time, (a) any
Person or group listed in any Sanctions- related list of designated Persons
maintained by OFAC or the U.S. Department of State, the United Nations Security
Council, the European Union or any EU member state, (b) any Person or group
operating, organized or resident in a Sanctioned Country, (c) any agent,
political subdivision or instrumentality of the government of a Sanctioned
Country, or (d) any Person 50% or more owned, directly or indirectly, by any of
the above. “Sanctions ” means economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or , (b)
the United Nations Security Council, the European Union or Her Majesty’s
Treasure of the United Kingdom or (c) any other relevant sanctions authority .
“Statutory Reserve Rate ” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities ” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage. “Subsidiary ”
means, with respect to any Person (the “Parent ”) at any date, any corporation,
limited liability company, partnership, trust, association or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity 18



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr034.jpg]
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held. Notwithstanding the foregoing, the Chartered Bank Subsidiary
shall be a direct or indirect Subsidiary of the Borrower. “Substantial Portion ”
means, with respect to the Property of the Borrower and its Subsidiaries,
Property which represents more than 20% of the consolidated assets of the
Borrower and its Subsidiaries taken as whole or, if less, Property which is
responsible for more than 15% of the Adjusted EBITDA for the most recently
completed four fiscal quarters. “Swap Agreement ” means any agreement with
respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
“Swing Line Borrowing Notice ” is defined in Section 2.02(ii) . “Swing Line
Exposure ” has the meaning set forth in Section 2.18 . “Swing Line Lender ”
means U.S. Bank National Association or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement. “Swing Line Loan ” means a Loan made available to the Borrower by the
Swing Line Lender pursuant to Section 2.02 . “Swing Line Sublimit ” means the
maximum principal amount of Swing Line Loans the Swing Line Lender may have
outstanding to the Borrower at any one time, which, as of this date, is
$40,000,000. “Taxes ” means any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Transactions ” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans and the use of the proceeds
thereof. “Type ”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate. “Wholly-Owned Subsidiary ” of a Person means (i) any Subsidiary of
which 100% of the beneficial ownership interests shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and 19



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr035.jpg]
one or more Wholly-Owned Subsidiaries of such Person, or (ii) any partnership,
limited liability company, association, joint venture or similar business
organization of which 100% of the beneficial ownership interests shall at the
time be so owned or controlled. “U.S. Person” means any Person that is a “United
States person” as defined in Section 7701(a)(30) of the Code. “Withdrawal
Liability ” means liability to a Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan, as such terms are defined in
Part I1 of Subtitle E of Title IV of ERISA. “Write-Down and Conversion Powers”
means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write- down and
conversion powers are described in the EU Bail-In Legislation Schedule. SECTION
1.02 Classification of Loans and Borrowings . For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Type (e.g., a
“Eurodollar Loan ” or a “ABR Borrowing ”). SECTION 1.03 Terms Generally . The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. SECTION 1.04 Accounting Terms; GAAP . Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the 20



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr036.jpg]
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any debt or
other liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of debt in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such debt in a reduced or
bifurcated manner as described therein, and such debt shall at all times be
valued at the full stated principal amount thereof. In addition, notwithstanding
any other provision contained herein, the definitions set forth in this
Agreement and any financial calculations required by the Loan Documents shall be
computed to exclude any change to lease accounting rules from those in effect
pursuant to Financial Accounting Standards Board Accounting Standards
Codification 840 (Leases) and other related lease accounting guidance as in
effect on the Amendment No. 2 Effective Date. ARTICLE II THE CREDITS SECTION
2.01 Commitments; Revolving Loans and Borrowings . Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in such Lender’s Credit Exposure exceeding
such Lender’s Commitment. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. (a) Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Revolving
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. (b) Subject to Section 2.11 , each Borrowing of Revolving Loans
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement. (c) At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; 21



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr037.jpg]
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of 10 Eurodollar Borrowings outstanding. (d)
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date. SECTION 2.02 Swing Line Loans . (i) Amount of Swing Line Loans . Upon the
satisfaction of the conditions precedent set forth in Section 4.02 and, if such
Swing Line Loan is to be made on the date of the initial Advance hereunder, the
satisfaction of the conditions precedent set forth in Section 4.01 as well, from
and including the date of this Agreement and prior to the Maturity Date, the
Swing Line Lender may, at its option, on the terms and conditions set forth in
this Agreement, make Swing Line Loans in Dollars to the Borrower from time to
time in an aggregate principal amount not to exceed the Swing Line Sublimit,
provided that the aggregate outstanding Credit Exposure shall not at any time
exceed the aggregate Commitment and no individual Lender’s Credit Exposure shall
at any time exceed its Commitment, and provided further that at no time shall
the sum of (i) the Swing Line Lender’s pro rata share of the Swing Line Loans,
plus (ii) the outstanding Revolving Loans made by the Swing Line Lender pursuant
to Section 2.01 , exceed the Swing Line Lender’s Commitment at such time.
Subject to the terms of this Agreement (including, without limitation the
discretion of the Swing Line Lender), the Borrower may borrow, repay and
reborrow Swing Line Loans at any time prior to the Maturity Date. (ii) Borrowing
Notice . In order to borrow a Swing Line Loan, the Borrower shall deliver to the
Administrative Agent and the Swing Line Lender an irrevocable notice (a “Swing
Line Borrowing Notice”) not later than 12:00 noon New York City time on the
Borrowing Date of each Swing Line Loan, specifying (i) the applicable Borrowing
Date (which date shall be a Business Day), and (ii) the aggregate amount of the
requested Swing Line Loan which shall be an amount not less than $100,000. (iii)
Making of Swing Line Loans; Participations . Not later than 2:00 p.m. New York
City time on the date of the applicable Borrowing, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII . The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the Borrower at the Administrative Agent’s aforesaid
address. Each time that a Swing Line Loan is made by the Swing Line Lender
pursuant to this Section 2.02(iii) , the Swing Line Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender and each Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Swing Line Lender a participation in such Swing Line Loan in proportion
to its pro rata share of the aggregate Commitments. (iv) Repayment of Swing Line
Loans . Each Swing Line Loan shall be paid in full by the Borrower on the date
selected by the Administrative Agent. In addition, the Swing 22



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr038.jpg]
Line Lender may at any time in its sole discretion with respect to any
outstanding Swing Line Loan, require each Lender to fund the participation
acquired by such Lender pursuant to Section 2.02(iii) or require each Lender
(including the Swing Line Lender) to make a Revolving Loan in the amount of such
Lender’s pro rata share of such Swing Line Loan (including, without limitation,
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan. Not later than 12:00 noon New York City time on the date of any
notice received pursuant to this Section 2.02(iv) , each Lender shall make
available its required Revolving Loan, in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII .
Revolving Loans made pursuant to this Section 2.02(iv) shall initially be ABR
Loans and thereafter may be continued as ABR Loans or converted into Eurodollar
Loans in the manner provided in Section 2.05 and subject to the other conditions
and limitations set forth in this Article II . Unless a Lender shall have
notified the Swing Line Lender, prior to the Swing Line Lender’s making any
Swing Line Loan, that any applicable condition precedent set forth in Section
4.01 or 4.02 had not then been satisfied, such Lender’s obligation to make
Revolving Loans pursuant to this Section 2.02(iv) to repay Swing Line Loans or
to fund the participation acquired pursuant to Section 2.02(iii) shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Borrower, the Administrative Agent, the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Event of Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower, or (d)
any other circumstances, happening or event whatsoever. In the event that any
Lender fails to make payment to the Administrative Agent of any amount due under
this Section 2.02(iv), interest shall accrue thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received and the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Administrative Agent receives such payment from such Lender or such obligation
is otherwise fully satisfied. On the Maturity Date, the Borrower shall repay in
full the outstanding principal balance of the Swing Line Loans. SECTION 2.03
Requests for Borrowings . To request a Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, two
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with this Section 2.03 : (i) the aggregate amount of the requested
Borrowing; (ii) the date of such Borrowing, which shall be a Business Day; 23



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr039.jpg]
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; (iv) in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period ”; and (v) the location and number of
the Borrower’s account to which funds are to be disbursed, which shall comply
with the requirements of Section 2.04 . If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing.
If no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing. SECTION 2.04 Funding of Borrowings . (a) Each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 12:00 noon, New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City and designated by the Borrower in the
applicable Borrowing Request. (b) Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent, the
applicable Lender (and if such Lender fails to do so, then the Borrower) agrees
to pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. SECTION 2.05 Interest
Elections . (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different 24



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr040.jpg]
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower. (c) Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.03 : (i) the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing); (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day; (iii) whether the
resulting Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period ”. If any
such Interest Election Request requests a Eurodollar Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. (d) Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued for an
additional Interest Period of one month. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto. 25



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr041.jpg]
SECTION 2.06 Termination and Reduction of Commitments . (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date. (b) The
Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $25,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08 , the sum of the Credit Exposures would exceed the total
Commitments. (c) The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments. SECTION 2.07
Repayment of Loans; Evidence of Debt . (a) The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Maturity Date. (b) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. (c) The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. (d) The entries made
in the accounts maintained pursuant to paragraph (b) or (c) of this Section
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement. (e) Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory 26



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr042.jpg]
note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04 ) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns). SECTION 2.08
Prepayment of Loans . (a) The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (b) of this Section. (b) The Borrower shall
notify the Administrative Agent by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, two Business Days before the date
of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.06 , then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06 . Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.01 . Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10 . SECTION 2.09 Fees . (a) The Borrower agrees to
pay to the Administrative Agent for the account of each Lender a commitment fee,
which shall accrue at the Fee Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including the Effective
Date to, but excluding the date on which such Commitment terminates. Swing Line
Loans shall not count as usage of the Commitments for the purpose of calculating
the commitment fee hereunder. Accrued fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the date on
which the Commitments terminate, commencing on the first such date to occur
after the date hereof. All fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). (b) The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent. (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders. Fees paid shall not be refundable
under any circumstances. 27



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr043.jpg]
SECTION 2.10 Interest . (a) The Revolving Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the ABR Margin. (b) The
Revolving Loans comprising each Eurodollar Borrowing shall bear interest, at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Eurodollar Margin. (c) Each Swing Line Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swing Line Loan is made to but excluding the date it is paid, at a rate per
annum equal to, at the Borrower’s option, the Alternate Base Rate plus the ABR
Margin for such day or the Daily Eurodollar Rate. (d) Notwithstanding the
foregoing, if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section. (e) Accrued interest on each Loan
shall be payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion. (f) All interest
hereunder shall be computed on the basis of a year of 360 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error. SECTION 2.11 Alternate Rate of
Interest . (a) If prior to the commencement of any Interest Period for a
Eurodollar Borrowing , the Administrative Agent or the Required Lenders
determine, (i) that deposits of a type and maturity appropriate to match fund
Eurodollar Borrowings are not available to such Lenders in the relevant market,
or (ii) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate for such Interest Period, or the Administrative Agent is
advised by the Required Lenders that the LIBO Rate for such Interest Period will
not adequately and fairly 28



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr044.jpg]
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period; then
the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Borrowing shall be continued as or converted to, as the case may
be, an ABR Borrowing , and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing. (b) Notwithstanding
the foregoing, in the event the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 2.11(a)(ii) have arisen and such
circumstances are unlikely to be temporary, (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars , or (iii) the supervisor for the administrator of the interest
settlement rate described in clause (ii) of this Section 2.11(b) or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall seek to jointly
agree upon an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5 ) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this Section 2.11(b), (x) any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and any such Borrowing
shall be continued as or converted to, as the case may be, an ABR Borrowing, and
(y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing. If the alternate rate of interest determined
pursuant to this Section 2.11(b) shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. SECTION 2.12 Increased
Costs . (a) If any Change in Law shall: (i) impose, modify or deem applicable
any reserve, special deposit, assessment, insurance charge , liquidity or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); (ii) impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender other than a Tax, as to which the
provisions of Section 2.14 apply; or (iii) subject the Administrative Agent, any
Lender, any other recipient of any payments to be made by or on account of any
obligation of the Borrower 29



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr045.jpg]
hereunder to any Taxes on its loans, loan principal, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Indemnified Taxes, (B) Excluded Taxes or
(C) Other Taxes); and the result of any of the foregoing shall be to increase
the cost to such Person of making or maintaining any Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Person hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Person such additional amount or
amounts as will compensate such Person for such additional costs incurred or
reduction suffered. (b) If any Change in Law regarding capital requirements or
liquidity requirements has or would have the effect of reducing the rate of
return on any Lender’s capital or on the capital of any Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender, or the Loans made by, or participations in Swing Line Loans held by,
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity position), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered. (c) A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof. (d) Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).
SECTION 2.13 Break Funding Payments . In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.08(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.16 ,
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal 30



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr046.jpg]
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
Dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof. SECTION 2.14 Taxes . (a) Any and all
payments by or on account of any obligation of the Borrower hereunder shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes except as provided by applicable law ; provided that if the Borrower shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law. (b) In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law , or at the option of the Administrative Agent timely reimburse
it for the payment of, any Other Taxes . (c) The Borrower shall indemnify the
Administrative Agent and each Lender within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender on or with respect to any payment by or
on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error. (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. (e) Any Foreign Lender that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, Tax with respect to payments made under this 31



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr047.jpg]
Agreement any Loan Document shall deliver to the Borrower (with a copy to and
the Administrative Agent ), at the time or times prescribed by applicable law
reasonably requested by the Borrower or the Administrative Agent , such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate . of withholding.
In addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (e)(ii)(A),
(ii)(B) and (ii)(D) of this Section) shall not be required if in the Lender ’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. (i) Without limiting
the generality of the foregoing, in the event that the Borrower is a U.S.
Person, (A) any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or about the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax; (B) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or about the date on
which such Foreign Lender becomes a Lender under this Agreement ( and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable: 1) in the case
of a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; 2) executed copies of IRS Form W-8-ECI; 32



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr048.jpg]
3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code (a “ U.S. Tax Compliance Certificate ”) and (y) executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E; or 4) to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner; (C)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or about the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender ’s
obligations under FATCA or to determine the amount , if any, to deduct and
withhold from such payment. Solely for purposes of this clause (D ), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. 33



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr049.jpg]
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. (f) If the Administrative
Agent or a Lender receives a refund of any Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.14 , it shall pay over such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.14 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person. (g) Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes or
Other Taxes, only to the extent that the Borrower has not already indemnified
the Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrowers to do so) attributable to such Lender
that are paid or payable by the Administrative Agent in connection with this
Agreement and any reasonable expenses arising therefrom or with respect thereto,
whether or not such amounts were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.14(g) shall
be paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent demonstrable error. (h) If a payment made to a Lender under this
Agreement would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent , at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent , such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with its obligations under
FATCA , to determine that such Lender has or has not complied with such Lender
’s obligations under FATCA and, as necessary, to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 2.14(h ),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. 34



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr050.jpg]
(h) Each party ’s obligations under this Section shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
SECTION 2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-Offs . (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Sections 2.12
, 2.13 , 2.14 or otherwise) prior to 2:00 p.m., New York City time, on the date
when due, in immediately available funds, without set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices as designated by the
Administrative Agent, except that payments pursuant to Sections 2.12 , 2.13 ,
2.14 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars. (b) If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties. (c) If any Lender shall,
by exercising any right of set off or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans (which for
purposes of this clause (c) shall be deemed to include participations in Swing
Line Loans) resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements 35



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr051.jpg]
may exercise against the Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation. (d) Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. (e) If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(b) or 2.15(d) , then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid. SECTION
2.16 Mitigation Obligations; Replacement of Lenders . (a) If any Lender requests
compensation under Section 2.12 , or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.14 , then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14 , as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. (b) If any Lender requests compensation under
Section 2.12 , or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.14 , or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04 ), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (i)
the Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14 , such assignment 36



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr052.jpg]
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. SECTION 2.17
Increased Commitments; Additional Lenders . (a) From time to time subsequent to
the Effective Date provided no Default exists, the Borrower may, upon at least
30 days’ notice to the Administrative Agent (which shall promptly provide a copy
of such notice to the Lenders), propose to increase the aggregate amount of the
Commitments to an aggregate amount not to exceed $400,000,000 (the amount of any
such increase, the “Increased Commitments ”). Each Lender party to this
Agreement at such time shall have the right (but no obligation), for a period of
15 days following receipt of such notice, to elect by notice to the Borrower and
the Administrative Agent to increase its Commitment by a principal amount which
bears the same ratio to the Increased Commitments as its then Commitment bears
to the aggregate Commitments then existing. (b) If any Lender party to this
Agreement shall not elect to increase its Commitment pursuant to subsection (a)
of this Section, the Borrower may, within 10 days of the Lender’s response,
designate one or more of the existing Lenders or other financial institutions
acceptable to the Administrative Agent and the Borrower (which consent of the
Administrative Agent shall not be unreasonably withheld) which at the time agree
to (i) in the case of any such Person that is an existing Lender, increase its
Commitment and (ii) in the case of any other such Person (an “Additional Lender
”), become a party to this Agreement as a Lender. The sum of the increases in
the Commitments of the existing Lenders pursuant to this subsection (b) plus the
Commitments of the Additional Lenders shall not in the aggregate exceed the
unsubscribed amount of the Increased Commitments. (c) An increase in the
aggregate amount of the Commitments pursuant to this Section 2.17 shall become
effective upon the receipt by the Administrative Agent of an agreement in form
and substance satisfactory to the Administrative Agent signed by the Borrower by
each Additional Lender and by each other Lender whose Commitment is to be
increased, setting forth the new Commitments of such Lenders and setting forth
the agreement of each Additional Lender to become a party to this Agreement as a
Lender and to be bound by all the terms and provisions hereof, together with
such evidence of appropriate corporate authorization on the part of the Borrower
with respect to the Increased Commitments and such opinions of counsel for the
Borrower with respect to the Increased Commitments as the Administrative Agent
may reasonably request. (d) Upon any increase in the aggregate amount of the
Commitments pursuant to this Section 2.17 that is not pro rata among all
Lenders, (x) within five Domestic Business Days, in the case of any ABR
Borrowing then outstanding, and (y) at the end of the then current Interest
Period with respect thereto, in the case of any Eurodollar Borrowing then
outstanding, the Borrower shall prepay such Borrowing in its entirety and, to
the extent the Borrower elects to do so and subject to the conditions specified
in Article 4 the Borrower shall reborrow Loans from the Lenders in proportion to
their respective Commitments after giving effect to such increase, 37



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr053.jpg]
until such time as all outstanding Loans are held by the Lenders in such
proportion. This Section shall supersede any provision in Section 9.02 to the
contrary. SECTION 2.18 Defaulting Lenders . Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender: (i) fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.09 ; (ii) the Commitment and
Credit Exposure of such Defaulting Lender shall not be included in determining
whether all Lenders or the Required Lenders have taken or may take any action
hereunder; (iii) if any Swing Line Loans shall be outstanding at the time a
Lender becomes a Defaulting Lender then: (A) all or any part of the unfunded
participations in and commitments with respect to such Swing Line Loans shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
pro rata Credit Exposures but only to the extent (x) the sum of all
non-Defaulting Lenders’ Credit Exposure plus such Defaulting Lenders’ Loans and
participations in and commitments with respect to Loans does not exceed the
total of all non-Defaulting Lender’s Commitments and no individual Lender’s
Credit Exposure exceeds its Commitment and (y) the conditions set forth in
Article IV are satisfied at such time. (B) if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrower shall
within one (1) Business Day following notice by the Administrative Agent, prepay
the outstanding Swing Line Loans that were not reallocated; (iv) any amount
payable to such Defaulting Lender hereunder (whether on account of principal,
interest, fees or otherwise and including any amount that would otherwise be
payable to such Defaulting Lender pursuant to Section 2.15 but excluding Section
2.16 ) shall, in lieu of being distributed to such Defaulting Lender, be
retained by the Administrative Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder, (ii)
second, to the payment of any amounts owing by such Defaulting Lender to the
Swing Line Lender hereunder, (iii) third, to the funding of any Loan or the
funding of any participating interest in any Swing Line Loan or in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, to the payment of any amounts owing to the Borrower
or the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this 38



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr054.jpg]
Agreement, and (vi) sixth, if so determined by the Administrative Agent,
distributed to the Lenders other than the Defaulting Lender until the ratio of
the Credit Exposure of such Lenders to the aggregate outstanding Credit Exposure
equals such ratio immediately prior to the Defaulting Lender’s failure to fund
any portion of any Loans or participations in Swing Line Loans and (vii)
seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided , that if such payment is a prepayment of the
principal amount of any Loans, such payment shall be applied solely to prepay
the Loans of, all Lenders that are not Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or owed to, any Defaulting Lender.
In the event that the Administrative Agent, the Borrower and the Swing Line
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold the Loans in accordance with its pro
rata share. For purposes of this Section 2.18 , “Swing Line Exposure” shall
mean, with respect to any Defaulting Lender at any time, such Defaulting
Lender’s pro rata share of the aggregate principal amount of all Swing Line
Loans outstanding at such time. Nothing contained in the foregoing shall be
deemed to constitute a waiver by the Borrower of any of its rights or remedies
(whether in equity or at law) against any Lender which fails to fund any of its
Loans hereunder at the time or in the amount required to be funded under the
terms of this Agreement. ARTICLE III REPRESENTATIONS AND WARRANTIES The Borrower
represents and warrants to the Lenders that: SECTION 3.01 Organization; Powers .
Each of the Borrower and its Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required. SECTION 3.02 Authorization; Enforceability . The
Transactions are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement and any promissory note of the Borrower hereunder have been, or will
be, in the case of any such promissory note executed and delivered hereafter,
duly executed and delivered by the Borrower and constitute, or will constitute,
in the case of any such promissory note executed and delivered hereafter, a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights 39



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr055.jpg]
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. SECTION 3.03 Governmental
Approvals; No Conflicts . The Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Borrower or any of
its Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.
SECTION 3.04 Financial Condition; No Material Adverse Change . (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2010, reported on by KPMG LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such date and for such period in
accordance with GAAP. (b) Since December 31, 2010, there has been no material
adverse change in the business, assets, operations, prospects or condition,
financial or otherwise, of the Borrower and its Material Subsidiaries, taken as
a whole. SECTION 3.05 Properties . (a) Each of the Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes. (b) Each of the Borrower
and its Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, may not reasonably be expected to result in a
Material Adverse Effect. SECTION 3.06 Litigation and Environmental Matter s. (a)
There are no investigations, actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its Material
Subsidiaries or their Property (i) as to which there is a reasonable possibility
of an adverse determination and that, if adversely determined, may reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions. (b) Except with respect to any matters that, individually or
in the aggregate, may not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its 40



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr056.jpg]
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability. SECTION 3.07 Compliance
With Laws and Agreements . Each of the Borrower and its Material Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except (i) to the extent, if
any, that the Borrower and its Material Subsidiaries may not be in such
compliance in connection with the Disclosed Matters or (ii) where the failure to
do so, individually or in the aggregate, may not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.
SECTION 3.08 Investment and Holding Company Status . Neither the Borrower nor
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940. SECTION 3.09 Taxes . Each
of the Borrower and its Subsidiaries has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so may not reasonably be expected to
result in a Material Adverse Effect. SECTION 3.10 ERISA . No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur, may
reasonably be expected to result in a Material Adverse Effect. SECTION 3.11
Disclosure . The Borrower has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Material Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. SECTION
3.12 Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws . (a) The Borrower,
its Subsidiaries and their respective officers and employees and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. The
Borrower has implemented and 41



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr057.jpg]
maintains in effect for itself and its Subsidiaries policies and procedures to
ensure compliance by the Borrower, its Subsidiaries, and their respective
officers, employees, directors, and agents with Anti-Corruption Laws and
applicable Sanctions. None of the Borrower, any Subsidiary or to the knowledge
of the Borrower or such Subsidiary any of their respect directors, officers or
employees, is a Sanctioned Person. No Loan, use of the proceeds of any Loan or
other transactions contemplated hereby will violate Anti-Corruption Laws or
applicable Sanctions. (b) Neither the making of the Loans hereunder nor the use
of the proceeds thereof will violate the PATRIOT Act, the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasure Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Borrower and its Subsidiaries are in compliance in all material
respects with the PATRIOT Act. ARTICLE IV CONDITIONS SECTION 4.01 Effective Date
. This Agreement shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02 ):
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and the Guaranty signed
on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement and the Guaranty) that such party has signed a
counterpart of this Agreement. (b) The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of The Perry Law Firm, counsel for the
Borrower and the Guarantors, substantially in the form of Exhibit B, and
covering such other matters relating to the Borrower and the Guarantors, this
Agreement or the Transactions as the Required Lenders shall reasonably request.
The Borrower hereby requests such counsel to deliver such opinion. (c) The
Administrative Agent shall have received such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower and the Guarantors,
the authorization of the Transactions and any other legal matters relating to
the Borrower and the Guarantors, this Agreement and the Guaranty or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel. (d) The Administrative Agent shall have received a certificate,
dated the Effective Date and signed by the President, a Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02 . (e) The Administrative Agent
and each Lender shall have received all fees and other amounts due and payable
on or prior to the Effective Date, including, with respect to the 42



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr058.jpg]
Administrative Agent, to the extent invoiced, reimbursement or payment of all
out of pocket expenses required to be reimbursed or paid by the Borrower
hereunder. (f) The Administrative Agent shall have received any Notes requested
by a Lender payable to the order of each such requesting Lender. (g) There shall
not have occurred a material adverse change (x) in the business, Property,
liabilities (actual and contingent), operations or condition (financial or
otherwise), or results of operations of the Borrower and its Material
Subsidiaries taken as a whole, since December 31, 2014 or (y) in the facts and
information regarding such entities as represented by such entities to date. (h)
The Administrative Agent shall have received unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ended
June 30, 2015 and audited consolidated financial statements of the Borrower and
its Subsidiaries for the fiscal years ended December 31, 2010 through December
2014. SECTION 4.02 Each Borrowing . The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions: (a) The representations and warranties of the Borrower set forth in
this Agreement (with the exception, in the case of a Borrowing subsequent to the
Effective Date, of the representations and warranties in Section 3.04(b) and
Section 3.06 ) shall be true and correct on and as of the date of such
Borrowing. (b) At the time of and immediately after giving effect to such
Borrowing no Default shall have occurred and be continuing. (c) At the time of
such Borrowing no Event of Fraud shall have occurred. Each Borrowing shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.
ARTICLE V AFFIRMATIVE COVENANTS Until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full, the Borrower covenants and agrees with
the Lenders that: SECTION 5.01 Financial Statements; Ratings Change and Other
Information . The Borrower will furnish to the Administrative Agent and each
Lender: (a) within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern ” or like qualification
or 43



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr059.jpg]
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied; (b) within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated , and with respect to the Chartered
Bank Subsidiary, consolidating, basis in accordance with GAAP consistently
applied, subject to year-end audit adjustments and the absence of footnotes; (c)
concurrently with any delivery of financial statements under clause (a) or (b)
above, (i) the balance sheet of the Borrower as of the date of such financial
statements and the related statements of operations, stockholders’ equity and
cash flows for the fiscal year or portion thereof then ended, setting forth in
each case in comparative form the corresponding figures from the previous fiscal
year, all certified by a Financial Officer as presenting fairly in all material
respects the financial condition and results of operations of the Borrower on a
stand alone basis in accordance with GAAP consistently applied, subject to the
absence of footnotes and (in the case of such financial statements delivered
concurrently with those under clause (b) above) to year-end audit adjustments
and (ii) a certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit C (x) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (y) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.01 , 6.05 , 6.06
, 6.09 and 6.10 and (z) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate; (d)
promptly after the same become publicly available, (x) copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be and (y) upon the request of the
Administrative Agent, copies of all Consolidated Reports of Condition and Income
and each other financial report filed by the Borrower or any Subsidiary with any
appropriate federal bank regulator ; (e) promptly after Moody’s or S&P shall
have announced a change in the Borrower’s credit rating or the rating of any
Qualified Receivables Transaction, written notice of such rating change; and 44



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr060.jpg]
(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request .; and (g) on or
promptly after any time at which the Borrower or any Subsidiary becomes subject
to the Beneficial Ownership Regulation, a completed Beneficial Ownership
Certification in form and substance acceptable to the Administrative Agent.
Financial statements and other documents required to be delivered pursuant to
this Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered (i) to the extent such documents are included in
materials otherwise filed with the Securities and Exchange Commission, when such
filing is available to the Lenders on the EDGAR website or (ii) in any case, on
the date on which such documents are posted on the Borrower’s behalf on an
Internet website to which each Lender and the Administrative Agent has access
and the Borrower notifies the Administrative Agent and the Lenders of such
posting. If the Borrower provides the financial statements and other documents
required to be delivered pursuant to this Section 5.01 electronically pursuant
to the preceding sentence, the Borrower will provide printed versions of such
financial statements and other documents to any Lender upon such Lender’s
request. SECTION 5.02 Notices of Material Events . The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
(a) the occurrence of any Default; (b) the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower or any Affiliate thereof that, if adversely
determined, may reasonably be expected to result in a Material Adverse Effect;
(c) the filing or commencement of any investigation, action, suit or proceeding
by any Governmental Authority against the Borrower or any Affiliate which is
material to its or such Affiliate ’s business; provided, that neither the
Borrower nor any Affiliate thereof shall be required to provide such notice to
the extent, and so long as, such notice is prohibited by applicable laws or
regulations or by any subpoena or similar legal process; (d) (c) the occurrence
of any ERISA Event that, alone or together with any other ERISA Events that have
occurred, may reasonably be expected to result in a Material Adverse Effect; and
(e) any change in the information provided in any Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification; and (f) (d) any other
development that results in, or may reasonably be expected to result in, a
Material Adverse Effect. 45



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr061.jpg]
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. SECTION 5.03 Existence; Conduct of
Business . The Borrower will, and will cause each of its Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03 . SECTION 5.04 Payment of Obligations . The
Borrower will, and will cause each of its Material Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Material Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest may not reasonably
be expected to result in a Material Adverse Effect. SECTION 5.05 Maintenance of
Properties; Insurance . The Borrower will, and will cause each of its
Subsidiaries to, (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. SECTION 5.06 Books and Records; Inspection Rights
. The Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested. SECTION 5.07 Compliance
With Laws . The Borrower will, and will cause each of its Material Subsidiaries
to, comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except (i) to the extent, if any,
that the Borrower and its Material Subsidiaries may not be in such compliance in
connection with the Disclosed Matters or (ii) where the failure to do so,
individually or in the aggregate, may not reasonably be expected to result in a
Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. SECTION 5.08 Use of Proceeds .
The proceeds of the Loans will be used for general corporate purposes, including
without limitation acquisitions and any payments required 46



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr062.jpg]
to be made in connection with the Disclosed Matters. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. The Borrower will not request any Loan, and the Borrower
shall not use, and the Borrower shall ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan (i ) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws . The Borrower will not,
directly or indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, (i) to fund any activities or business of or with any Person,
or in any country or territory, that , at the time of such funding, is, or whose
government is, the subject of Sanctions, or (ii) in any other manner that would
result in the a violation of any applicable Sanctions Sanctions by any Person
(including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise) . SECTION 5.09 Guarantors . If the Borrower
organizes a new Material Subsidiary that is a Domestic Subsidiary (other than
the Chartered Bank Subsidiary, or any direct or indirect Subsidiary of the
Chartered Bank Subsidiary) , for any purpose other than entering into a
Qualified Receivables Transaction, the Borrower will, within thirty (30) days
after the date on which such Subsidiary was organized, cause such Subsidiary to
execute, by joinder, the Guaranty. SECTION 5.10 Dividends . The Borrower will
cause its Subsidiaries to pay to the Borrower the maximum amount of dividends
allowed to be payable by such Subsidiaries in accordance with applicable
organizational documents, applicable agreements , directives or orders of any
Governmental Authority, and applicable law . or regulation; provided, that the
Chartered Bank Subsidiary shall not be required to pay dividends up to the
amount necessary or appropriate to fund projected capital needs and requirements
of the Chartered Bank Subsidiary resulting from actual or projected growth of
the business of the Chartered Bank Subsidiary. SECTION 5.11 Anti-Money
Laundering Compliance. The Borrower shall, and shall cause each Subsidiary to,
provide such information and take such actions as are reasonably requested by
the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with anti-money laundering laws
and regulations. SECTION 5.12 Capitalization of Chartered Bank Subsidiary. The
Borrower shall cause the C hartered Bank Subsidiary to be “well capitalized” ,
as defined in any applicable federal banking regulatory rule, at all times.
ARTICLE VI NEGATIVE COVENANTS Until the Commitments have expired or terminated
and the principal of and interest on each Loan and all fees payable hereunder
have been paid in full, the Borrower covenants and agrees with the Lenders that:
47



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr063.jpg]
SECTION 6.01 Recourse Indebtedness . The Borrower will not, nor will it permit
any Subsidiary to, create, incur or suffer to exist any (i) Recourse
Indebtedness or (ii) obligations in connection with repurchase agreements,
except: (a) the Loans; (b) [reserved ]Indebtedness in connection with real
estate term loans existing on the Amendment No. 2 Effective Date and described
in Schedule 6.01 and any renewal or extension of such Indebtedness that does not
increase the principal amount thereof; (c) (i) other Recourse Indebtedness and
(ii) obligations in connection with repurchase agreements (exclusive of the
Loans, Recourse Indebtedness and repurchase agreement obligations permitted
elsewhere in this Section 6.01 ), in each case, which are not secured by Liens
granted by the Borrower or one or more of its Subsidiaries; provided that the
aggregate principal or face amount of all such other Recourse Indebtedness and
obligations in connection with repurchase agreements described in this clause
(c) does not exceed $250,000,000 at any time outstanding; (d) (i) other Recourse
Indebtedness and (ii) obligations in connection with repurchase agreements
(exclusive of the Loans, Recourse Indebtedness and repurchase agreement
obligations permitted elsewhere in this Section 6.01 ), in each case, which are
secured by Liens granted by the Borrower, one or more of its Subsidiaries or any
combination thereof; provided that the aggregate principal or face amount of all
such other Recourse Indebtedness and obligations in connection with repurchase
agreements described in this clause (d) does not exceed $100,000,000 at any time
outstanding; and (e) other Recourse Indebtedness (exclusive of the Loans,
Recourse Indebtedness and repurchase agreement obligations permitted elsewhere
in this Section 6.01 ) in connection with sales of private student loans
previously treated as asset sales with respect to which the Borrower or any of
its Subsidiaries has an obligation to purchase any such private student loans
that become delinquent; provided the aggregate outstanding balance of such
private student loans sold pursuant to such terms does not exceed $53,100,000 as
of the Effective Date, with such maximum amount reducing automatically when and
as such private student loans are repaid or repurchased by the Borrower or one
of its Subsidiaries by an amount equal to the amount of such repayment or
purchase. (e) Deposit liabilities owed by the Chartered Bank Subsidiary,
together with Indebtedness incurred by the Chartered Bank Subsidiary with
respect to collateralized or uncollateralized repurchase agreements, discount
window borrowings from the Federal Reserve Bank, Federal funds lines of credit
with correspondent financial institutions, Federal funds borrowings, loan
participation agreements, and Swap Agreements. SECTION 6.02 Liens . The Borrower
will not create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except: 48



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr064.jpg]
(a) Permitted Encumbrances; (b) any Lien on any property or asset of the
Borrower existing on the date hereof Amendment No. 2 Effective Date and set
forth in Schedule 6.02; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the date hereof Amendment No.
2 Effective Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof; (c) any Lien existing on any
property or asset prior to the acquisition thereof by the Borrower provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition, (ii) such Lien shall not apply to any other property or assets of
the Borrower and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof; (d) Liens on
fixed or capital assets acquired, constructed or improved by the Borrower
provided that (i) such security interests and the Indebtedness secured thereby
are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement and (ii) such security interests
shall not apply to any other property or assets of the Borrower or any
Subsidiary; (e) Liens granted by the Borrower or one or more of its Subsidiaries
to secure the Indebtedness described in Section 6.01(e) ; and (f) Liens granted
by the Borrower or one or more of its Subsidiaries to secure the Indebtedness
described in Section 6.01(d) in an aggregate principal or face amount not at any
time exceeding $100,000,000; provided that no such Lien shall apply to any
property of the Borrower other than the specific assets being financed .; and
(f) Liens granted by the Chartered Bank Subsidiary or one or more of its
Subsidiaries to secure the Indebtedness described in Section 6.01(e) hereof.
SECTION 6.03 Fundamental Changes . (a) The Borrower will not, nor will it permit
any Material Subsidiary to, merge or consolidate with or into any other Person,
or permit any other Person to , merge into or consolidate with it, or liquidate
or dissolve, except that , subject to clause (c) below, a Subsidiary (other than
the Chartered Bank Subsidiary) may merge into the Borrower or a Wholly-Owned
Subsidiary, and a Subsidiary other than a Material Subsidiary or the Chartered
Bank Subsidiary may be liquidated or dissolved. (b) The Borrower will not, and
will not permit any of its Material Subsidiaries to, engage to any material
extent in any business other than the Borrower’s Line of Business, except to the
extent permitted pursuant to clause (c) of the definition of “Permitted
Acquisition”. (c) Except as permitted under Sections 6.06(e)(y) and 6.06(k), the
Borrower will not, and will not permit any of its Subsidiaries to, merge with or
sell, transfer or otherwise convey its, or their, assets, property or business
activities to the Chartered Bank Subsidiary at any time. 49



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr065.jpg]
SECTION 6.04 Sale of Assets . The Borrower will not, nor will it permit any
Material Subsidiary to, lease, sell or otherwise dispose of its Property to any
other Person, except: (a) sales of inventory, or used, worn-out or surplus
equipment, all in the ordinary course of business; (b) the sale of equipment to
the extent that such equipment is exchanged for credit against the purchase
price of similar replacement equipment, or the proceeds of such sale are applied
with reasonable promptness to the purchase price of such replacement equipment;
(c) leases, sales or other dispositions of its Property that, together with all
other Property of the Borrower and its subsidiaries Subsidiaries previously
leased, sold or disposed of (other than inventory in the ordinary course of
business) as permitted by this Section during the twelve-month period ending
with the month in which any such lease, sale or other disposition occurs, do not
constitute a Substantial Portion of the Property of the Borrower and its
Subsidiaries; (d) sales of assets in connection with a Qualified Receivables
Transaction; and (e) sales or transfers of loans, loan servicing rights and
other assets, or beneficial, participation or other interests therein, made or
acquired by the Chartered Bank Subsidiary in the ordinary course of business;
and (f) (e) sales, leases or other dispositions of its Property, approved by the
Required Lenders. SECTION 6.05 Minimum Consolidated Net Worth . Consolidated Net
Worth shall be (a) as of September 30, 2015, no less than $1,350,000,000 and (b)
as of December 31, 2015 and , calculated at the end of each fiscal quarter
ending thereafter, of the Borrower, shall be no less than the sum of (i)
$1,350,000,000 plus (ii) an amount equal to 50% of Consolidated Net Income for
(x) the such fiscal quarter ending December 31, 2015 and (y) each subsequent
fiscal quarter of the Borrower then ended , in each case, for which to the
extent such Consolidated Net Income is positive (but with no deduction on
account of negative Consolidated Net Income for any such fiscal period) plus
(iii) 100% of the amount of any increase in Consolidated Net Worth attributable
to the issuance of capital stock of the Borrower subsequent to September 30,
2015 during such fiscal quarter then ended . SECTION 6.06 Investments . The
Borrower will not, nor will it permit any Material Subsidiary to, make or suffer
to exist any Investments (including without limitation, loans and advances to,
and other Investments in, Subsidiaries), or commitments therefor, or to create
any Subsidiary or to become or remain a partner in any partnership or joint
venture, except: (a) Cash Equivalent Investments; 50



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr066.jpg]
(b) existing Investments in Subsidiaries and other Investments in existence on
the date hereof Amendment No. 2 Effective Date and described in Schedule 6.06;
(c) Investments constituting Permitted Acquisitions; (d) travel advances to
management personnel and employees in the ordinary course of business; (e)
Investments comprised of (x) capital contributions (whether in the form of cash,
a note, or other assets and including, without limitation, in exchange for
equity interests) to a Subsidiary or other special-purpose entity, in each case,
created solely to engage in a Qualified Receivables Transaction or otherwise
resulting from transfers of assets permitted by Section 6.04 to such a
special-purpose entity ; and (y) a one-time, initial capital contribution in an
aggregate amount not greater than $150,000,000 (which capital contribution may
be in the form of cash or securities) in connection with the Chartered Bank
Subsidiary Formation (for the avoidance of doubt, the foregoing sub-clause (y)
may not be used for ongoing capital contribution obligations); (f) Investments
in asset-backed securities or municipal securities collateralized by FFELP Loans
or Non-FFELP Student Loans; (g) Investments in student loans or student loan
pools or, in each case, beneficial, participation or other interests therein;
(h) Investments in consumer loan pools or beneficial, participation or other
interests therein; provided that the average FICO score of the consumer loans
comprising any pool upon origination or acquisition thereof shall be greater
than or equal to 670; (i) Loans and other Investments made by the Chartered Bank
Subsidiary which are not otherwise prohibited by applicable law , regulation, or
directive of Governmental Authority; (j) (h) Non-FFELP Loans or non-securitized
residual interests in securitized Non- FFELP Loans or FFELP Loans, or, in each
case, securities collateralized thereby; and (k) (i) other Investments, provided
that the aggregate amount of such other Investments does not exceed 25% of the
Borrower’s Consolidated Net Worth at any time outstanding. SECTION 6.07
Acquisitions . The Borrower will not, nor will it permit any Subsidiary, to make
any Acquisition other than a Permitted Acquisition and the Chartered Bank
Subsidiary Formation . SECTION 6.08 Restricted Payments . The Borrower will not,
nor will it permit any Subsidiary to, make any Restricted Payment, except that
any Subsidiary may declare and pay dividends or make distributions to the
Borrower or to any Subsidiary, and the Borrower may declare and pay dividends on
its capital stock provided that immediately prior to the payment of any such
dividend, no Default or Event of Default shall exist before or after giving
effect to such dividends or be created as a result thereof and immediately
following payment of such dividend, 51



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr067.jpg]
the Borrower will have unencumbered cash plus unencumbered Cash Equivalent
Investments plus unused availability under this Agreement with in an aggregate
amount not less than $25,000,000. SECTION 6.09 Recourse Leverage Ratio . The
Borrower will not permit the ratio, determined as of the end of each of its
fiscal quarters, of (i) Recourse Indebtedness (excluding deposit liabilities
owed by the Chartered Bank Subsidiary) to (ii) Adjusted EBITDA for the then
most-recently ended four (4) fiscal quarters to be greater than 2.5 to 1.0 .
SECTION 6.10 Non-FFELP Loans . The Borrower will not permit, at any time, the
sum of (i) the aggregate amount of Non-FFELP Loans owned by the Borrower and its
Consolidated Subsidiaries (other than Non-FFELP Loans owned by the Chartered
Bank Subsidiary in reliance upon Section 6.06(i)) plus (ii) the aggregate amount
of the Borrower’s initial equity interests in each Subsidiary and each other
special-purpose entity, in each case, created solely to engage in Qualified
Receivables Transactions with respect to Non-FFELP Loans, to exceed $
500,000,000 850,000,000 (excluding, for the avoidance of doubt, the aggregate
amount of Non-FFELP Loans owned by a Subsidiary or other special-purpose entity,
in each case, pursuant to a Qualified Receivables Transaction). ARTICLE VII
EVENTS OF DEFAULT AND EVENTS OF FRAUD SECTION 7.01 Events of Default. If any of
the following events (“Events of Default ”) shall occur: (a) the Borrower shall
fail to pay any principal of any Loan when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise; (b) the Borrower shall fail to pay any interest on any
Loan or any fee or any other amount (other than an amount referred to in clause
(a) of this Article) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days; (c) any representation or warranty made or deemed made by
or on behalf of the Borrower in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made, unless
the incorrectness of such representation or warranty is not reasonably expected
to result in a Material Adverse Effect; (d) the Borrower shall fail to observe
or perform any covenant, condition or agreement contained in Sections 5.02(a) ,
5.03 (with respect to the Borrower’s existence) or in Article 6 ; provided that
in the case of Section 6.01 or 6.05 , such failure shall continue unremedied for
a period of 30 days after an executive officer of the Borrower first becomes
aware of such failure; 52



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr068.jpg]
(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender); (f) the
Borrower or any Subsidiary shall fail to make any payment (whether of principal
or interest and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable; (g) any event or condition
occurs that (i) results in any Material Indebtedness becoming due prior to its
scheduled maturity or (ii) is continuing (after any applicable grace period or
cure period has expired) so as to enable or permit the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that (x) this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness and (y) a Swap Agreement shall be considered
to become due prior to its schedule maturity only if it becomes so due upon
termination resulting from the Borrower’s or a Subsidiary’s default thereunder;
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; (i) the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action to authorize, or indicating its
consent to, approval of, or acquiescence in any of the foregoing; (j) the
Borrower or any Subsidiary shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due; (k) one or more judgments
for the payment of money in an aggregate amount in excess of $25,000,000 shall
be rendered against the Borrower, any Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days 53



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr069.jpg]
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment; (l) an ERISA Event
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other ERISA Events that have occurred, may reasonably be
expected to result in a Material Adverse Effect; (m) the Borrower or any
Subsidiary shall become ineligible to service both federally- insured student
loans and Direct Student Loans ; or ; (n) a Change in Control shall occur; or
(o) the Chartered Bank Subsidiary shall lose its state or federally issued
charter; then, and in every such event (other than an event with respect to the
Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
SECTION 7.02 Events of Fraud. Upon the occurrence of an Event of Fraud, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, on the earlier of (x) the
Maturity Date and (y) 120 days after the occurrence of such Event of Fraud.
ARTICLE VIII THE ADMINISTRATIVE AGENT Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto. 54



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr070.jpg]
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02 ), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02 ) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the 55



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr071.jpg]
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this paragraph, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder. Neither the Syndication Agent nor
either of the Co-Documentation Agents shall have any duties, responsibilities or
liabilities in such capacities. Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower , that at least one of the following is
and will be true: (i) such Lender is not an entity deemed to ho ld “plan assets”
within the meaning of 29 C.F.R. § 2510.3-101, as modified by Section 3(42) of
ERISA, of an employee benefit plan (as defined in Section 3(3) of ERISA) which
is subject to Title I of ERISA or any plan (within the meaning of Section 4975
of the Code) which is subject to Section 4975 of the Code in connection with the
Loans or the Commitments, (ii) the transaction exemption set forth in one or
more prohibited transaction exemptions issued by the Department of Labor (each,
a “PTE” ), such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company 56



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr072.jpg]
general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender ’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, (iii) (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender ’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement, or (iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender. In
addition, unless sub-clause (i) in the immediately preceding paragraph is true
with respect to a Lender or such Lender has not provided another representation,
warranty and covenant as provided in sub-clause (iv) in the immediately
preceding paragraph, such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower , that: (i) none of the Administrative
Agent, the Arranger or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 C.F.R. § 2510.3-21) and is a bank, an insurance
carrier, an investment adviser, a broker-dealer or other person that holds, or
has under management or control, total assets of at least $50 million, in each
case as described in 29 C.F.R. § 2510.3-21(c)(1)(i)(A)-(E),(iii) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations), (iv) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement is a fiduciary under ERISA or the Code, or
both, with respect to the Loans, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and (v) no fee or other compensation is being paid directly to the
Administrative Agent, the Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement. 57



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr073.jpg]
The Administrative Agent and the Arranger hereby inform the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing. ARTICLE IX MISCELLANEOUS SECTION 9.01 Notices . (a) Except in the
case of notices and other communications expressly permitted to be given by
telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows: (i) if to the Borrower, to it at 121 South 13th
Street, Suite 201, Lincoln, NE 68508, Attention of James D. Kruger, Telephone
No. (402) 458-2304/Telecopy No. (402) 458- 2294; (ii) if to the Administrative
Agent, to U.S. Bank National Association, 800 Nicollet Mall, BC-MN-H03 RL,
Minneapolis, MN 55402, Attention: Teresa Mager, Telephone No.: (612)
303-3683/Telecopy No.: (612) 303-3851; (iii) if to any other Lender, to it at
its address (or telecopy number) set forth in its Administrative Questionnaire.
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to service of
process pursuant to Section 9.09 or otherwise under applicable law, or to
notices pursuant to Article 2 unless otherwise agreed by the Administrative
Agent and the applicable Lender. The Administrative Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. (c) Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other 58



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr074.jpg]
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
SECTION 9.02 Waivers; Amendments . (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time. (b) Neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.15(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, or (v) change any of the
provisions of this Section or the definition of “Required Lenders ” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent. SECTION 9.03 Expenses; Indemnity; Damage
Waiver . (a) The Borrower shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, 59



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr075.jpg]
or in connection with the Loans made hereunder, including all such out-of pocket
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. (b) The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
Indemnitee’s bad faith breach of its express contractual obligations under this
Agreement or (y) the gross negligence or willful misconduct of such Indemnitee.
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such. (d) To the extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, incidental, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof. (e) All amounts due under this
Section shall be payable promptly after written demand therefor. SECTION 9.04
Successors and Assigns . The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be 60



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr076.jpg]
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. (a) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of: (A) the Borrower, (provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof); provided
that no consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee; and (B) the Administrative
Agent; provided that no consent of the Administrative Agent shall be required
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund.
(ii) Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing; (B) each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; (C) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; and (D) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. 61



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr077.jpg]
For the purposes of this Section 9.04(b) , the term “Approved Fund ” has the
following meaning: “Approved Fund ” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be party hereto
as a Lender with respect to the interest assigned and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement in addition to any rights and
obligations theretofore held by it as a Lender hereunder (if any), and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12 , 2.13 , 2.14 and 9.03 ). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that fails to comply
with this Section 9.04 shall be null and void. (iv) The Administrative Agent,
acting for this purpose as an a non-fiduciary agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register ”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender at any reasonable time and from time to time upon reasonable prior
notice. (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph. (b) (i) Any Lender may,
without the consent of the Borrower or the Administrative Agent, sell
participations to one or more banks or other entities (a “Participant ”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the 62



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr078.jpg]
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (b)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12 , 2.13 and 2.14
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.15(c) as though it were a Lender. (ii) A Participant shall not be
entitled to receive any greater payment under Section 2.12 or 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.14(e) as though it were a
Lender. (c) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. SECTION 9.05 Survival . All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.12 , 2.13 , 2.14 and 9.03
and Article 8 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof. 63



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr079.jpg]
SECTION 9.06 Counterparts; Integration; Effectiveness . This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01 , this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic mail shall be effective as delivery
of a manually executed counterpart of this Agreement. SECTION 9.07 Severability
. Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. SECTION 9.08 Right of
Setoff . If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. SECTION
9.09 Governing Law; Jurisdiction; Consent to Service of Process . This Agreement
shall be construed in accordance with and governed by the law internal laws
(without regard to the conflict of laws provisions) of the State of New York ,
but giving effect to federal laws applicable to national banks . (a) The
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, or any Lender may otherwise have
to bring 64



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr080.jpg]
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction. (b) The Borrower hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court. (c) Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01 . Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law. SECTION 9.10
WAIVER OF JURY TRIAL . EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 9.11
Headings . Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement. SECTION 9.12 Confidentiality . Each of the Administrative Agent
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to it and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory or self-regulatory authority, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information ” means all information 65



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr081.jpg]
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, or any
Lender on a nonconfidential basis prior to disclosure by the Borrower; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. The provisions of this Section 9.12 are
without prejudice to any other confidentiality undertakings the Administrative
Agent or any Lender may enter into with the Borrower as to any particular
information. SECTION 9.13 USA Patriot Act . The Borrower shall, and shall cause
each Subsidiary to, provide such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act. SECTION 9.14 Amendment and Restatement . The Borrower, the
Lenders and the Administrative Agent agree that upon (i) the execution and
delivery of this Agreement by each of the parties hereto and (ii) satisfaction
(or waiver by the aforementioned parties) of the conditions precedent set forth
in Section 4.01 , the terms and conditions of the Existing Credit Agreement
shall be and hereby are amended, superseded and restated in their entirety by
the terms and provisions of this Agreement. This Agreement is not intended to
and shall not constitute a novation of the Existing Credit Agreement or the
indebtedness created thereunder. Each of the Lenders party hereto that is also a
“Lender” under and as defined in the Existing Credit Agreement hereby waives the
requirement for at least three (3) Business Days’ written notice set forth in
Section 2.06 of the Existing Credit Agreement to permanently reduce the entire
Aggregate Commitment thereunder. SECTION 9.15 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions . Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
66



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr082.jpg]
its parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. 67



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr083.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written. NELNET, INC. [Signature Blocks Removed] By: Name: James D.
Kruger Title: Chief Financial Officer Signature Page to Nelnet, Inc. Amended and
Restated Credit Agreement



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr084.jpg]
U.S. BANK NATIONAL ASSOCIATION, individually and as Administrative Agent
[Signature Blocks Removed] By: _____________________________ Name:
__________________________ Title: ___________________________ Signature Page to
Nelnet, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr085.jpg]
[Lender Signature Blocks Removed] WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
Lender By: _____________________________ Name: __________________________ Title:
___________________________ Signature Page to Nelnet, Inc. Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr086.jpg]
CITIBANK, N.A., as a Lender By: _____________________________ Name:
__________________________ Title: ___________________________ Signature Page to
Nelnet, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr087.jpg]
ROYAL BANK OF CANADA, as a Lender By: _____________________________ Name:
__________________________ Title: ___________________________ Signature Page to
Nelnet, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr088.jpg]
FIRST NATIONAL BANK OF OMAHA, as a Lender By: _____________________________
Name: __________________________ Title: ___________________________ Signature
Page to Nelnet, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr089.jpg]
BANK OF MONTREAL, as a Lender By: _____________________________ Name:
__________________________ Title: ___________________________ Signature Page to
Nelnet, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr090.jpg]
COMMITMENT SCHEDULE Lender Commitment U.S. Bank National Association
$100,000,000 107,500,000 Wells Fargo Bank, National Association $75,000,000
82,500,000 Citibank, N.A. Royal Bank of Canada $75,000,000 60,000,000 Royal Bank
of Canada Citibank, N.A. $50,000,000 First National Bank of Omaha $25,000,000
Bank of Montreal $25,000,000 TOTAL $350,000,000



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr091.jpg]
PRICING SCHEDULE Each of “FEE RATE”, “EURODOLLAR MARGIN” and “ABR MARGIN” means,
for any date, the rate set forth below in the row opposite such term and in the
column corresponding to the “Status” on such date: STATUS LEVEL I LEVEL II LEVEL
III LEVEL IV LEVEL V Fee Rate 0.15% 0.20% 0.25% 0.30%. 0.35% EuroDollar Margin
1.00% 1.25% 1.50% 1.75% 2.00% ABR Margin 0.00% 0.25% 0.50% 0.75% 1.00% For
purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule: “LEVEL I STATUS” exists at
any date if, at such date, the Borrower’s credit rating is BBB+ or higher by S&P
or Baa1 or higher by Moody’s. “LEVEL II STATUS” exists at any date if, at such
date, (i) the Borrower’s credit rating is BBB or higher by S&P or Baa2 or higher
by Moody’s and (ii) Level I Status does not exist. “LEVEL III STATUS” exists at
any date if, at such date, (i) the Borrower’s credit rating is BBB- or higher by
S&P or Baa3 or higher by Moody’s and (ii) neither Level I Status nor Level II
Status exists. “LEVEL IV STATUS” exists at any date if, at such date, (i) to
Borrower’s credit rating is BB+ or higher by S&P or Ba1or higher by Moody’s and
(ii) none of Level I Status, Level II Status and Level III Status exists. “LEVEL
V STATUS” exists at any date if, at such date, no other Status exists. “STATUS”
refers to the determination of which of Level I Status, Level II Status, Level
III Status, Level IV Status, or Level V Status exists at any date. The
Eurodollar Margin, the ABR Margin and the Fee Rate shall be determined in
accordance with the foregoing table based on the Borrower’s Status as of the
last Business Day of the immediately preceding month. Adjustments, if any, to
the Eurodollar Margin, the ABR Margin or the Fee Rate shall be effective from
and after the first day of the first fiscal month immediately following such
date until the first day of the first fiscal month immediately following the
next such date. 76



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr092.jpg]
The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party credit enhancement, and any rating assigned to any other
debt security of the Borrower shall be disregarded. The rating in effect at any
date is that in effect at the close of business on such date. In the case of
split ratings from S&P’s and Moody’s, the rating to be used to determine which
Status applies is the higher of the two; provided that if the split is more than
one notch, a rating one notch below the higher rating of the two shall be used.



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr093.jpg]
Schedule 1.01 GUARANTORS National Education Loan Network, Inc. Nelnet Business
Solutions, Inc. Nelnet Diversified Solutions, LLC Nelnet Enrollment Solutions,
LLC Allo Communications LLC Great Lakes Educational Loan Services, Inc.



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr094.jpg]
Schedule 3.06 DISCLOSED MATTERS Any liabilities or matters described in the
Borrower’s Form 10K and/or Form 10Q with the United States Securities and
Exchange Commission for the period ended December 31, 2014 and June 30, 2015
2017 and March 31, 2018, respectively, and any findings, orders, judgments or
settlements resulting therefrom or related thereto.



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr095.jpg]
Schedule 6.01 EXISTING INDEBTEDNESS None.



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr096.jpg]
Schedule 6.02 EXISTING LIENS None. Entity Lien Description 401 Building, LLC
Deed of Trust, Security Agreement, and Fixture Filing as security for Promissory
Note Dated February 6, 2018 TDP Phase Three, LLC Construction Security Agreement
Deed of Trust, Security Agreement, and Fixture Financial Statement as security
for Promissory Notes Dated December 30, 2015 Lumberworks Lofts, LLC Deed of
Trust as security for Promissory Notes Dated April 16, 2018 330-333 Building,
LLC Deed of Trust as security for Promissory Notes Dated May 25, 2018



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr097.jpg]
Schedule 6.06 EXISTING INVESTMENTS [Attached ].



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr098.jpg]
EXHIBIT A ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the
“Assignment and Assumption ”) is dated as of the Effective Date set forth below
and is entered into by and between [INSERT NAME OF ASSIGNOR] (the “Assignor ”)
and [INSERT NAME OF ASSIGNEE] (the “Assignee ”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Amended and Restated
Credit Agreement identified below (as amended, the “Credit Agreement ”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. For an agreed consideration, the
Assignor hereby irrevocably sells and assigns to the Assignee, and the Assignee
hereby irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest ”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor. 1. Assignor: ______________________________ 2. Assignee:
______________________________ [and is an Affiliate/Approved Fund of [IDENTIFY
LENDER](1)] 3. Borrower(s): Nelnet, Inc. (“NELNET”) ––––––––––– (1) Select as
applicable. A-1



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr099.jpg]
4. Administrative Agent: U.S. Bank National Association as the administrative
agent under the Credit Agreement 5. Credit Agreement: The Amended and Restated
Credit Agreement dated as of October [_] 30 , 2015 among Nelnet, the Lenders
parties thereto, U.S. Bank National Association, as Administrative Agent as
amended and in effect from time to time 6. Assigned Interest: Aggregate Amount
of Amount of Percentage Assigned Facility Commitment/Loans for Commitment/Loans
of Commitment/ Assigned(2) all Lenders Assigned Loans(3) $ $ % $ $ % $ $ %
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.] ____________ (2) Fill in the appropriate terminology for the Types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g., “Eurodollar” or “ABR”) (3) Set forth, to at least 9 decimals,
as a percentage of the Commitment/Loans of all Lenders thereunder. A-2



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr100.jpg]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR [NAME OF ASSIGNOR] By: Title: ASSIGNEE [NAME OF ASSIGNEE] By: Title:
Consented to and Accepted: U.S. BANK NATIONAL ASSOCIATION, as Administrative
Agent By: Title: A-3



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr101.jpg]
ANNEX 1 AMENDED AND RESTATED CREDIT AGREEMENT dated as of October [_] 30 , 2015
among NELNET, INC., the LENDERS party thereto, U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent, STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND
ASSUMPTION 1. Representations and Warranties . 1.1 Assignor . The Assignor (a)
represents and warrants that (i) it is the legal and beneficial owner of the
Assigned Interest, (ii) the Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document. 1.2. Assignee . The Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. A-4



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr102.jpg]
2. Payments . From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. 3. General Provisions .
This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York. A-5



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr103.jpg]
EXHIBIT B OPINION OF COUNSEL FOR THE BORROWER October [_], 2015 To the Lenders
and the Administrative Agent Referred to Below c/o U.S. Bank National
Association, as Administrative Agent Ladies and Gentlemen: We have acted as
counsel for Nelnet, Inc., a Nebraska corporation (the “Borrower ”), in
connection with the Amended and Restated Credit Agreement dated as of October
[_], 2015 (the “Credit Agreement ”), among the Borrower, the banks and other
financial institutions identified therein as Lenders, and U.S. Bank National
Association, as Administrative Agent. Terms defined in the Credit Agreement are
used herein with the same meanings. We have examined originals or copies,
certified or otherwise identified to my/our satisfaction, of such documents,
corporate records, certificates of public officials and other instruments and
have conducted such other investigations of fact and law as we have deemed
necessary or advisable for purposes of this opinion. In our examination, we have
assumed the genuineness of the signatures of Persons signing the Credit
Agreement, the authority of such Persons signing on behalf of the parties
thereto (other than the Borrower) and the due authorization, execution and
delivery of all documents by the parties thereto (other than the Borrower). Upon
the basis of the foregoing, we are of the opinion that: 1. The Borrower (a) is a
corporation duly organized, validly existing and in good standing under the laws
of Nebraska, (b) has all requisite power and authority to carry on its business
as now conducted and (c) except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required. 2. The Transactions are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. The Credit Agreement
has been duly executed and delivered by the Borrower and constitutes a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. 3. The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (b)
will not violate any applicable law or regulation or the B-1



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr104.jpg]
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries. 4. There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to our knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries (a) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect (other than the Disclosed Matters) or (b) that involve the Credit
Agreement or the Transactions. 5. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940. We are members of the bar of the
State of Nebraska and the foregoing opinion is limited to the laws of the State
of Nebraska and the Federal laws of the United States of America. We note that
the Credit Agreement is governed by the laws of the State of New York and, for
purposes of the opinion expressed in paragraphs 2 and 3 above, we have assumed
that the laws of the State of New York do not differ from the laws of Nebraska
in any manner that would render such opinion incorrect. This opinion is rendered
solely to you in connection with the above matter. This opinion may not be
relied upon by you for any other purpose or relied upon by any other Person
(other than your successors and assigns as Lenders and Persons that acquire
participations in your Loans) without our prior written consent. Very truly
yours, B-2



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr105.jpg]
EXHIBIT C FORM OF COMPLIANCE CERTIFICATE U.S. Bank National Association, as
Administrative Agent Attention: ________________ Re: Compliance Certificate
Ladies and Gentlemen: Reference is made to the Amended and Restated Credit
Agreement dated as of October [_], 2015 among Nelnet, Inc., (the “Borrower ”)
and the Lenders and Agents from time to time parties thereto (such agreement, as
amended and in effect from time to time, the “Agreement”); capitalized terms
used herein without definition shall have the meanings assigned those terms in
the Agreement. This Certificate is furnished to the Administrative Agent for the
benefit of the Lenders pursuant to Section 5.01 of the Agreement. The
undersigned, ______________________, hereby certifies to the Administrative
Agent for the benefit of the Lenders as follows: 1. Authority. I am the duly
elected, qualified and acting __________ of the Borrower. 2. Fiscal Period. This
certificate is for the fiscal period ended ___________ __, 201_ (the
“Certification Date ”). 3. Financial Statements. The accompanying consolidated
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Consolidated Subsidiaries for the fiscal quarter ended on the
Certification Date [and for the then elapsed portion of the fiscal year] and the
related consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at the Certification Date, together in each case with the
corresponding figures in comparative form for the previous fiscal year, present
fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to year-end audit
adjustments and the absence of footnotes. 4. No Default. To my knowledge, no
Default has occurred or is continuing as of the date of this certificate. C-1



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr106.jpg]
5. Minimum Consolidated Net Worth (Section 6.05 ). 1 (a) Consolidated Net Worth
at Certification Date $__________ (b) Calculation of Compliance Level (i)
Compliance level at preceding Certification Date (from prior Compliance
Certificate $__________ (ii) Increase in Consolidated Net Worth attributable to
the issuance of capital stock of the Borrower since the preceding Certification
Date $__________ [(iii) 50% of Consolidated Net Income for the four fiscal
quarter period ended at the Certification Date] [$__________] Compliance Level
at Certification Date ((i) plus (ii) [plus (iii)]) $__________ [(c) Calculation
of Consolidated Net Income Consolidated net income (from income statement)
$__________ [plus] [minus] Derivatives market value adjustment $__________
Consolidated Net Income [$__________] 6. Other Investments (Section 6.06( ik))
(a) Consolidated Net Worth at Certification Date $___________ (b) 20 25 % of
Consolidated Net Worth at Certification Date $___________ (c) Investments made
in reliance on Section 6.06( ik) at Certification Date $___________ (d) Line c
must be Less Than or Equal to Line b 7. Maximum Recourse Leverage Ratio (Section
6.09 ). (a) Calculation of Recourse Indebtedness (I) All Indebtedness
$__________ (II) Deductions from all Indebtedness 1 The Chartered Bank
Subsidiary shall be excluded for all purposes of this calculation. C-2



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr107.jpg]
(i) Indebtedness contractually nonrecourse $__________ (ii) Junior Subordinated
Hybrid Securities $__________ (iii) Receivables Transaction Attributed
Indebtedness $__________ (iv) Deposit liabilities owed by Chartered Bank
Subsidiary $__________ (iv v) Total deductions $__________ (III) Recourse
Indebtedness (I minus II(iv)) $__________ (b) Calculation of Adjusted EBITDA 2
(I) Consolidated Net Income $__________ (II) Additions to the extent deducted in
determining Consolidated Net Income: (i) Corporate Debt Interest $__________
(ii) Expenses for taxes paid in cash or accrued $__________ (iii) Depreciation
and amortization $__________ (iv) Extraordinary non-cash expenses, charges and
losses incurred other than in the ordinary course of business $__________ (v)
Non-cash expenses related to stock based compensation $__________ (vi)
Unrealized derivatives market value adjustment (if negative) $__________ (vii)
Unrealized foreign currency translation adjustment (if negative) $__________
(viii) Total additions $__________ (III) Deductions from Consolidated Net Income
to the extent included therein: $__________ 2 The Chartered Bank Subsidiary
shall be excluded for all purposes of this calculation. C-3



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr108.jpg]
(i) Variable-rate floor income $__________ (ii) Extraordinary income or gains
$__________ (iii) Income tax credit and refunds (not netted) $__________ (iv)
Unrealized derivatives market value adjustment (if positive) $__________ (v)
Unrealized foreign currency translation adjustment (if positive) $__________
(vi) Total deductions $__________ (IV) Adjusted EBITDA (I plus II(viii) minus
III(vi)) $__________ (c) Calculation of Ratio 8. Non-FFELP Loans (Section 6.10 )
(i) Aggregate amount of Non-FFELP Loans owned by the Borrower and its
Consolidated Subsidiaries (other than Non-FFELP Loans owned by the Chartered
Bank Subsidiary in reliance upon Section 6.06(i)) plus (ii) the aggregate amount
of the Borrower’s equity interests in each Subsidiary and each other
special-purpose entity, in each case, created solely to engage in Qualified
Receivables Transactions with respect to Non-FFELP Loans (excluding, for the
avoidance of doubt, the aggregate amount of Non-FFELP Loans owned by a
Subsidiary or other special-purpose entity, in each case, pursuant to a
Qualified Receivables Transaction) as of the Certification Date $__________ C-4



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr109.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Certificate on the date
set forth below. _________________________ Name: Title: Dated:
___________________, 20__ C-5



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr110.jpg]
EXHIBIT D NOTE October [_], 2015 Nelnet, Inc ., a Nebraska corporation (the
“Borrower”), promises to pay to the order of _____________________________ (the
“Lender”) the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to Article II of the Agreement (as hereinafter
defined), in immediately available funds at the applicable office of U.S. Bank
National Association, as Administrative Agent, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Maturity Date. The Lender shall, and is
hereby authorized to, record on the schedule attached hereto, or to otherwise
record in accordance with its usual practice, the date and amount of each Loan
and the date and amount of each principal payment hereunder. This Note is one of
the Notes issued pursuant to, and is entitled to the benefits of, the Amended
and Restated Credit Agreement dated as of October [__] 30 , 2015 (which, as it
may be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender and U.S. Bank National Association, as Administrative Agent, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated. Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Agreement. In the event of default hereunder, the undersigned agree to
pay all costs and expenses of collection, including reasonable attorneys’ fees.
The undersigned waive demand, presentment, notice of nonpayment, protest, notice
of protest and notice of dishonor. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY
OF THIS NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING
EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.
NELNET, INC. By: Print Name: Title: D-1



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr111.jpg]
SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL TO NOTE OF NELNET, INC. DATED
OCTOBER [_] 30 , 2015 Principal Maturity Principal Amount of of Interest Amount
Unpaid Date Loan Period Paid Balance D-2



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr112.jpg]
EXHIBIT E LIST OF CLOSING DOCUMENTS NELNET, INC. CREDIT FACILITY October [_] 30
, 2015 LIST OF CLOSING DOCUMENTS 13 I. EFFECTIVE DATE CLOSING DOCUMENTS A. LOAN
DOCUMENTS 1. Amended and Restated Credit Agreement, dated as of October [_] 30 ,
2015, among Nelnet, Inc. (the “Borrower”), the Lenders party thereto and U.S.
Bank National Association, as administrative agent (in such capacity, the
“Administrative Agent”), evidencing a revolving facility in an initial principal
amount of up to $350,000,000. SCHEDULES Commitment Schedule Pricing Schedule
Schedule 1.01 Guarantors Schedule 3.06 Disclosed Matters Schedule 6.01 Existing
Indebtedness Schedule 6.02 Existing Liens Schedule 6.06 Existing Investments 13
Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold italics shall be prepared and/or provided by the Borrower and/or their
counsel. E-1



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr113.jpg]
EXHIBITS Exhibit A Form of Assignment and Assumption Agreement Exhibit B Form of
Opinion of Counsel for Borrower Exhibit C Form of Compliance Certificate Exhibit
D Form of Note Exhibit E List of Closing Documents 2. Notes executed by the
Borrower in favor of each of the Lenders, if any, which has requested a note
pursuant to the Credit Agreement. 3. Amended and Restated Guaranty executed by
the Guarantors in favor of the Administrative Agent. B. CORPORATE DOCUMENTS 4.
Certificate of the Secretary or an Assistant Secretary of the Borrower and each
Guarantor certifying (i) that there have been no changes in the charter document
of the Borrower or such Guarantor, as applicable, as attached thereto and as
certified as of a recent date by the Secretary of State of the jurisdiction of
its organization, since the date of the certification thereof by such
governmental entity, (ii) the By-laws or other organizational document, as
attached thereto, of the Borrower or such Guarantor, as applicable, as in effect
on the date of such certification, (iii) resolutions of the Board of Directors
or other governing body of the Borrower or such Guarantor, as applicable,
authorizing the execution, delivery and performance of each Loan Document to
which it is a party, (iv) the Good Standing Certificate (or analogous
documentation if applicable) for the Borrower or such Guarantor, as applicable,
from the Secretary of State of the jurisdiction of its organization and (v) the
names and true signatures of the incumbent officers of the Borrower or such
Guarantor, as applicable, authorized to sign the Loan Documents to which it is a
party, and (in the case of the Borrower) authorized to request an Advance under
the Credit Agreement. C. OPINIONS 5. Opinion of the Perry Law Firm, counsel for
the Borrower and the Guarantors. D. CLOSING CERTIFICATES AND MISCELLANEOUS 6.
Certificate of the chief financial officer of the Borrower certifying the
following: on the Effective Date (1) no Default or Event of Default has occurred
and is continuing and (2) the representations and warranties contained in
Article III are true and correct in all material respects as of such date. E-2



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr114.jpg]
EXHIBIT A-2 Clean Amended Credit Agreement Attached



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr115.jpg]
Deal CUSIP 64031YAC8 Revolving Loan CUSIP 64031YAD6 AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF OCTOBER 30, 2015 and as amended as of December 12, 2016
and June 22, 2018 AMONG NELNET, INC. THE LENDERS PARTY HERETO, U.S. BANK
NATIONAL ASSOCIATION AS ADMINISTRATIVE AGENT, WELLS FARGO BANK, NATIONAL
ASSOCIATION AS SYNDICATION AGENT, AND CITIBANK, N.A. AND ROYAL BANK OF CANADA AS
CO-DOCUMENTATION AGENTS, AND U.S. BANK NATIONAL ASSOCIATION AS LEAD ARRANGER AND
BOOK RUNNER ACTIVE 228004332v.19



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr116.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
.................................................................................................................................1
SECTION 1.01 Defined Terms
................................................................................................1
SECTION 1.02 Classification of Loans and Borrowings
......................................................19 SECTION 1.03 Terms
Generally
...........................................................................................19
SECTION 1.04 Accounting Terms; GAAP
...........................................................................20
ARTICLE II THE CREDITS
..............................................................................................................................20
SECTION 2.01 Commitments; Revolving Loans and Borrowings
.......................................21 SECTION 2.02 Swing Line
Loans.........................................................................................21
SECTION 2.03 Requests for Borrowings
..............................................................................23
SECTION 2.04 Funding of Borrowings
................................................................................23
SECTION 2.05 Interest Elections
..........................................................................................24
SECTION 2.06 Termination and Reduction of Commitments
..............................................25 SECTION 2.07 Repayment of
Loans; Evidence of Debt ......................................................26
SECTION 2.08 Prepayment of Loans
....................................................................................26
SECTION 2.09
Fees...............................................................................................................27
SECTION 2.10 Interest
..........................................................................................................27
SECTION 2.11 Alternate Rate of Interest
.............................................................................28
SECTION 2.12 Increased Costs
.............................................................................................29
SECTION 2.13 Break Funding Payments
.............................................................................30
SECTION 2.14 Taxes
............................................................................................................30
SECTION 2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-Offs
...................34 SECTION 2.16 Mitigation Obligations; Replacement of
Lenders ........................................35 SECTION 2.17 Increased
Commitments; Additional Lenders ..............................................36
SECTION 2.18 Defaulting Lenders
.......................................................................................37
ARTICLE III REPRESENTATIONS AND WARRANTIES
..............................................................................38
SECTION 3.01 Organization; Powers
...................................................................................38
SECTION 3.02 Authorization; Enforceability
.......................................................................38
SECTION 3.03 Governmental Approvals; No Conflicts
.......................................................38 SECTION 3.04 Financial
Condition; No Material Adverse Change .....................................39
SECTION 3.05 Properties
......................................................................................................39
SECTION 3.06 Litigation and Environmental Matters
.........................................................39 SECTION 3.07
Compliance With Laws and Agreements
.....................................................40 SECTION 3.08 Investment
and Holding Company Status
....................................................40 SECTION 3.09 Taxes
............................................................................................................40
i



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr117.jpg]
SECTION 3.10 ERISA
..........................................................................................................40
SECTION 3.11 Disclosure
.....................................................................................................40
SECTION 3.12 Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws
............................40 ARTICLE IV CONDITIONS
...............................................................................................................................41
SECTION 4.01 Effective Date
...............................................................................................41
SECTION 4.02 Each Borrowing
............................................................................................42
ARTICLE V AFFIRMATIVE COVENANTS
...................................................................................................42
SECTION 5.01 Financial Statements; Ratings Change and Other Information
....................42 SECTION 5.02 Notices of Material Events
...........................................................................44
SECTION 5.03 Existence; Conduct of Business
...................................................................44 SECTION
5.04 Payment of Obligations
................................................................................45
SECTION 5.05 Maintenance of Properties; Insurance
..........................................................45 SECTION 5.06 Books
and Records; Inspection Rights
.........................................................45 SECTION 5.07
Compliance With Laws
................................................................................45
SECTION 5.08 Use of Proceeds
............................................................................................45
SECTION 5.09 Guarantors. .
................................................................................................46
SECTION 5.10 Dividends.
....................................................................................................46
SECTION 5.11 Anti-Money Laundering Compliance..
........................................................46 SECTION 5.12
Capitalization of Chartered Bank Subsidiary.
..............................................46 ARTICLE VI NEGATIVE COVENANTS
..........................................................................................................46
SECTION 6.01 Recourse Indebtedness
.................................................................................46
SECTION 6.02 Liens
.............................................................................................................47
SECTION 6.03 Fundamental Changes
..................................................................................48
SECTION 6.04 Sale of Assets
...............................................................................................48
SECTION 6.05 Minimum Consolidated Net Worth
..............................................................49 SECTION 6.06
Investments
...................................................................................................49
SECTION 6.07 Acquisitions
..................................................................................................50
SECTION 6.08 Restricted Payments
.....................................................................................50
SECTION 6.09 Recourse Leverage Ratio
.............................................................................50
SECTION 6.10 Non-FFELP Loans
.......................................................................................50
ARTICLE VII EVENTS OF DEFAULT AND EVENTS OF FRAUD
................................................................50 SECTION 7.01
Events of Default.
.........................................................................................50
SECTION 7.02 Events of Fraud.
...........................................................................................52
ARTICLE VIII THE ADMINISTRATIVE AGENT
..............................................................................................53
ii



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr118.jpg]
ARTICLE IX MISCELLANEOUS
......................................................................................................................56
SECTION 9.01 Notices
..........................................................................................................56
SECTION 9.02 Waivers; Amendments
.................................................................................57
SECTION 9.03 Expenses; Indemnity; Damage Waiver
........................................................58 SECTION 9.04
Successors and Assigns
................................................................................59
SECTION 9.05 Survival
........................................................................................................61
SECTION 9.06 Counterparts; Integration; Effectiveness
......................................................62 SECTION 9.07
Severability
...................................................................................................62
SECTION 9.08 Right of Setoff
..............................................................................................62
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process
......................62 SECTION 9.10 WAIVER OF JURY TRIAL
........................................................................63
SECTION 9.11 Headings
.......................................................................................................63
SECTION 9.12 Confidentiality
..............................................................................................63
SECTION 9.13 USA Patriot Act
...........................................................................................64
SECTION 9.14 Amendment and Restatement
.......................................................................64
SECTION 9.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions ..64 SCHEDULES: Commitment Schedule Pricing Schedule Schedule 1.01
– Guarantors Schedule 3.06 – Disclosed Matters Schedule 6.01 – Existing
Indebtedness Schedule 6.02 – Existing Liens Schedule 6.06 – Existing Investments
EXHIBITS: Exhibit A – Form of Assignment and Assumption Exhibit B – Form of
Opinion of Borrower’s Counsel Exhibit C – Form of Compliance Certificate Exhibit
D – Form of Note Exhibit E – List of Closing Documents iii



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr119.jpg]
This AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) dated as of October
30, 2015, is among NELNET, INC., the LENDERS party hereto, U.S. BANK NATIONAL
ASSOCIATION, as Administrative Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Syndication Agent and CITIBANK, N.A. and ROYAL BANK OF CANADA, as
Co-Documentation Agents and U.S. BANK NATIONAL ASSOCIATION, as Lead Arranger and
Book Runner. The parties hereto agree as follows: PRELIMINARY STATEMENT WHEREAS,
the Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of February 17, 2012 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”); and WHEREAS, the Borrower, the Lenders and the
Administrative Agent have agreed to amend and restate the Existing Credit
Agreement in its entirety. NOW, THEREFORE, in consideration of the mutual
covenants herein, as well as other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto acknowledge
that the Existing Credit Agreement is hereby amended and restated in its
entirety as of the date hereof as follows: ARTICLE I DEFINITIONS SECTION 1.01
Defined Terms. As used in this Agreement, the following terms have the meanings
specified below: “ABR”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate. “ABR
Margin” has the meaning set forth in the Pricing Schedule. “Acquisition” means
any transaction, or any series of related transactions, consummated on or after
the date of this Agreement, by which the Borrower or any of its Subsidiaries (i)
acquires any going-concern business or all or substantially all of the assets of
any firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise or (ii) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company. 1



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr120.jpg]
“Adjusted EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
(i) Corporate Debt Interest, (ii) expense for taxes paid in cash or accrued,
(iii) depreciation, (iv) amortization (including loan premiums/discounts and
deferred origination costs), (v) extraordinary non-cash expenses, charges or
losses incurred other than in the ordinary course of business (including the
write-off of goodwill), (vi) non-cash expenses related to stock based
compensation, (vii) the unrealized derivatives market value adjustment for such
period (if negative), and (viii) the unrealized foreign currency transaction
adjustment related to the remeasurement of foreign currency denominated debt for
such period (if negative), minus, to the extent included in Consolidated Net
Income, (1) extraordinary income or gains realized other than in the ordinary
course of business, (2) income tax credits and refunds (to the extent not netted
from tax expense), (3) any cash payments made during such period in respect of
items described in clauses (v) or (vi) above subsequent to the fiscal quarter in
which the relevant non-cash expenses, charges or losses were incurred, (4) the
amount of variable-rate floor income during such period, (5) the unrealized
derivatives market value adjustment for such period (if positive) and (6) the
unrealized foreign currency translation adjustment related to the remeasurement
of foreign currency denominated debt for such period (if positive).
Notwithstanding the foregoing, the Chartered Bank Subsidiary shall be excluded
from “Adjusted EBITDA” in all respects. “Adjusted LIBO Rate” means, with respect
to any Eurodollar Borrowing for any Interest Period, an interest rate per annum
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate. “Administrative Agent” means U.S. Bank National
Association, in its capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent. “Affiliate” means, with respect to a
specified Person, another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. “Agreement” means this Credit Agreement, including
the Schedules and Exhibits thereto, as the same may be amended from time to time
after the date hereof. “Alternate Base Rate” means, for any day, a rate per
annum equal to the highest of (a) 0.00%, (b) the Prime Rate in effect on such
day, (c) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%
and (d) the Adjusted LIBO Rate for a one month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day, plus
1% per annum). Any change in the Alternate Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively. “Amendment No. 2 Effective Date” means June
22, 2018. 2



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr121.jpg]
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption. “Applicable Percentage” means,
with respect to any Lender, the percentage of the total Commitments represented
by such Lender’s Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments. “Approved Fund” has the
meaning assigned to such term in Section 9.04. “Assignment and Assumption” means
an assignment and assumption entered into by a Lender and an assignee (with the
consent of any party whose consent is required by Section 9.04), and accepted by
the Administrative Agent, in the form of Exhibit A or any other form approved by
the Administrative Agent. “Availability Period” means the period from and
including the Effective Date to but excluding the earlier of the Maturity Date
and the date of termination of the Commitments. “Bail-In Action” means the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Beneficial Ownership Certification” means a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230. “Board” means the
Board of Governors of the Federal Reserve System of the United States of
America. “Borrower” means Nelnet, Inc., a Nebraska corporation. “Borrower’s Line
of Business” means any business conducted by the Borrower or any of its
Subsidiaries on the Amendment No. 2 Effective Date, and any business reasonably
related or incidental thereto, including but not limited to, businesses
reasonably related to education services, student loans, consumer loans, payment
processing, loan servicing, guarantee servicing, investment management, software
development and advanced telecommunications, as well as any business approved by
the Required Lenders; provided, that solely with respect to the Chartered Bank
Subsidiary, “Borrower’s Line of Business” shall also include all business,
activities and operations permitted with respect to a financial institution
under applicable law, regulation, rule, guideline or directive of Governmental
Authority, including without limitation, the business of accepting and
safeguarding monetary deposits and lending money. 3



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr122.jpg]
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect. “Borrowing Request” means a request by the Borrower for a
Borrowing in accordance with Section 2.03. “Business Day” means any day that is
not a Saturday, Sunday or other day on which commercial banks in New York City
are authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market. “Capital Lease Obligations” of any Person means the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP. “Cash Equivalent Investments” means (i)
short-term obligations of, or fully guaranteed by, the United States of America,
(ii) commercial paper rated A-1 or better by S&P or P-1 or better by Moody’s,
(iii) demand deposit accounts maintained in the ordinary course of business,
(iv) certificates of deposit issued by and time deposits with commercial banks
(whether domestic or foreign) having capital and surplus in excess of
$500,000,000, and (v) investments in the Short Term Federal Investment Trust for
which Union Bank and Trust Company serves as trustee and invests in assets such
as FFELP Loans; provided in each case that the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
the Existing Control Persons, of Equity Interests representing more than 30% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower, but only if at the time the Existing Control
Persons do not beneficially own Equity Interests representing a majority in
voting power of all issued and outstanding Equity Interests of the Borrower; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by the board
of directors of the Borrower nor (ii) appointed by directors so nominated; or
(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group (other than the Existing Control Persons). “Change in Law” means the
occurrence, on or after the date of this Agreement (or with respect to any
Lender, if later, the date on which such Lender becomes a Lender), of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof 4



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr123.jpg]
by any Governmental Authority, or (c) the making or issuance of any request,
rule, guideline, requirement or directive (whether or not having the force of
law) by any Governmental Authority; provided however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, shall in each case be deemed to be a “Change
in Law” regardless of the date enacted, adopted, issued or implemented.
“Chartered Bank Subsidiary” means a Federal Deposit Insurance Corporation
insured depository institution chartered under state or federal law, with
respect to which the Borrower or any of its Subsidiaries owns 25% or more of the
equity thereof or otherwise controls such entity under applicable banking law.
“Chartered Bank Subsidiary Formation” means the acquisition or formation of the
Chartered Bank Subsidiary, provided that, (a) as of the date of the consummation
of such acquisition or formation, no Default or Event of Default shall have
occurred and be continuing or would result from such acquisition or formation,
(b) if an acquisition, such acquisition is consummated on a non-hostile basis
pursuant to a negotiated acquisition agreement that has been (if required by the
governing documents of the seller or entity to be acquired) approved by the
board of directors or other applicable governing body of the seller or entity to
be acquired, and no material challenge to such acquisition (excluding the
exercise of appraisal rights) shall be pending or, to the Borrower’s knowledge,
threatened by any shareholder or director of the seller or entity to be
acquired, (c) as of the date of the consummation of such acquisition or
formation, all material approvals required to have been obtained as of such date
in connection therewith shall have been obtained, and (d) the Borrower shall
have furnished to the Administrative Agent a certificate demonstrating in
reasonable detail pro forma compliance with the financial covenants contained in
Section 6.05 and Section 6.09 for the four (4) fiscal quarter period most
recently ended prior to the date of such acquisition or formation, in each case,
calculated as if such acquisition or formation, including the consideration
therefor, had been consummated on the first day of such period, and immediately
following consummation of the acquisition or formation, the Borrower has
unencumbered cash plus unencumbered Cash Equivalent Investments plus unused
availability under this Agreement the sum of which, in the aggregate, is not
less than $50,000,000. “Code” means the Internal Revenue Code of 1986, as
amended from time to time. “Commitment” means, with respect to each Lender, the
commitment of such Lender to make Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The 5



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr124.jpg]
aggregate amount of the Lenders’ Commitments at the Amendment No. 2 Effective
Date is $350,000,000. “Commitment Schedule” means the Commitment Schedule
attached hereto. “Consolidated Net Income” means, for any fiscal period, the net
income of the Borrower and its Consolidated Subsidiaries, determined on a
consolidated basis for such period, PLUS to the extent deducted in determining
such net income, the derivatives market value adjustment for such period (if
negative) and MINUS to the extent added in determining such net income, the
derivatives market value adjustment for such period (if positive).
Notwithstanding the foregoing, the Chartered Bank Subsidiary shall be excluded
from “Consolidated Net Income” in all respects. “Consolidated Net Worth” means
at any date the consolidated stockholders’ equity of the Borrower and its
Consolidated Subsidiaries. Notwithstanding the foregoing, the Chartered Bank
Subsidiary shall be excluded from “Consolidated Net Worth” in all respects.
“Consolidated Subsidiary” means at any date any entity the accounts of which
would be consolidated with those of the Borrower in its consolidated financial
statements if such statements were prepared as of such date. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. “Corporate Debt Interest” means,
for any period, the interest expense of the Borrower or any Subsidiary for such
period on any Recourse Indebtedness (exclusive of interest expense in respect of
Junior Subordinated Hybrid Securities). “Credit Exposure” means, with respect to
any Lender at any time, the sum of the outstanding principal amount of (i) such
Lender’s Loans at such time and (ii) any Swing Line Loans to the extent that
such Lender has or is deemed hereunder to have purchased a participation
therein. “Daily Eurodollar Base Rate” means, with respect to a Swing Line Loan,
the greater of (a) zero percent (0.0%) and (b) the applicable interest
settlement rate for deposits in Dollars administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for one month appearing on Reuters Screen LIBOR01 (or on any successor or
substitute page on such screen) as of 11:00 a.m. (London time) on a Business
Day, provided that, if Reuters Screen LIBOR01 (or any successor or substitute
page) is not available to the Administrative Agent for any reason, the
applicable Daily Eurodollar Base Rate for one month shall instead be the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for one month as reported by any other generally recognized
financial information service selected by the Administrative Agent as of 11:00
a.m. (London time) on a Business Day, provided that, if no such interest
settlement rate administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) is available to the 6



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr125.jpg]
Administrative Agent, the applicable Daily Eurodollar Base Rate for one month
shall instead be the rate determined by the Administrative Agent to be the rate
at which U.S. Bank or one of its Affiliate banks offers to place deposits in
Dollars with first-class banks in the interbank market at approximately 11:00
a.m. (London time) on a Business Day in the approximate amount of U.S. Bank’s
relevant Swing Line Loan and having a maturity equal to one month. For purposes
of determining any interest rate hereunder or under any other Loan Document
which is based on the Daily Eurodollar Base Rate, such interest rate shall
change as and when the Daily Eurodollar Base Rate shall change. “Daily
Eurodollar Loan” means a Swing Line Loan which, except as otherwise provided in
Section 2.09(c), bears interest at the Daily Eurodollar Rate. “Daily Eurodollar
Rate” means, with respect to a Swing Line Loan, the sum of (a) the quotient of
(i) the Daily Eurodollar Base Rate, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(b) the Eurodollar Margin. “Default” means any event or condition which
constitutes an Event of Default or which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default. “Defaulting Lender”
means any Lender, as determined by the Administrative Agent, that has (a) failed
to (i) fund any portion of its Loans or participations in Swing Line Loans
within two (2) Business Days of the date such portion is required in the
determination of the Administrative Agent to be funded by it hereunder (unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied or waived, or (ii) pay to the Administrative Agent, the
Swing Line Lender or any other Lender any other amount required to be paid to it
hereunder within two (2) Business Days of the date when due, (b) notified the
Borrower, the Administrative Agent, the Swing Line Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing) or public statement cannot be satisfied), (c) failed, within two (2)
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Swing Line Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent’s receipt of such confirmation, (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, unless the subject of a good faith dispute, or (e) (i) become
or is insolvent or has a parent company that has become or is insolvent, (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or 7



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr126.jpg]
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (iii)
become the subject of a Bail-In Action; provided, that a Lender shall not become
a Defaulting Lender solely as the result of (x) the acquisition or maintenance
of an ownership interest in such Lender or a Person controlling such Lender or
(y) the exercise of control over a Lender or a Person controlling such Lender,
in each case, by a Governmental Authority or an instrumentality thereof. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender,
in accordance with the preceding sentence, will be conclusive and binding absent
demonstrable error, and such Lender will be deemed to be a Defaulting Lender
upon notification of such determination by the Administrative Agent to the
Borrower, the Swing Line Lender and the Lenders. “Disclosed Matters” means the
actions, suits and proceedings and the environmental matters existing on the
Amendment No. 2 Effective Date and disclosed in Schedule 3.06. “Dollars” or “$”
refers to lawful money of the United States of America. “Domestic Subsidiary”
means a Subsidiary of the Borrower incorporated or organized under the laws of
the United States of America, any state thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway. “EEA Resolution Authority” means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Effective Date” means the date on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02). “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters. 8



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr127.jpg]
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest. “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time. “ERISA Affiliate” means any
trade or business (whether or not incorporated) that, together with the
Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code. “ERISA
Event” means (a) any “reportable event”, as defined in Section 4043 of ERISA or
the regulations issued thereunder with respect to a Plan (other than an event
for which the 30 day notice period is waived); (b) the existence with respect to
any Plan of the failure to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Eurodollar”, when used in reference to
any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate. “Eurodollar Margin” has the meaning set forth in the Pricing
Schedule. 9



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr128.jpg]
“Event of Default” has the meaning assigned to such term in Article 7. “Event of
Fraud” means that the Borrower or any Subsidiary is subject to a settlement or
consent decree for the payment of money in an aggregate amount in excess of
$25,000,000, related to allegations of fraud by, or resulting from the
activities of, the Chartered Bank Subsidiary, including without limitation,
consumer or financial fraud. “Excluded Taxes” means, any of the following Taxes
imposed on or with respect to a Recipient or required to be withheld or deducted
from a payment to a Recipient: (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.16) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(e) and (d)
any withholding Taxes imposed under FATCA. “Existing Control Persons” means
Michael S. Dunlap, Stephen F. Butterfield, the members of their immediate
families (parents, siblings, children and spouses) and any trust created for the
benefit of any of the foregoing. “FATCA” means Sections 1471 through 1474 of the
Code, as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code. “Federal Funds Effective Rate”
means, for any day, the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it. “Fee Rate” has the meaning set forth in the Pricing Schedule. 10



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr129.jpg]
“FFELP Loans” means (i) student loans originated under the Federal Family
Education Loan Program of the U.S. Department of Education and (ii) Health
Education Assistance Loans (HEAL Loans) originated under 42 U.S.C. Section 292
et seq. “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower. “Foreign Lender”
means any Lender that is organized under the laws of a jurisdiction other than
that in which the Borrower is located. For purposes of this definition, the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction. “GAAP” means generally accepted
accounting principles in the United States of America, as in effect from time to
time and applied on a consistent basis. “Governmental Authority” means the
government of the United States of America, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government. “Guarantee” of or by any Person (the
“Guarantor”) means any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “Primary Obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. “Guarantor” means each of the Material Subsidiaries
that is a Domestic Subsidiary, and its successors and assigns; provided, that in
no event shall the Chartered Bank Subsidiary constitute a Guarantor for purposes
of this Agreement or any other Loan Document. Schedule 1.01 lists the Guarantors
as of the Amendment No 2. Effective Date. “Guaranty” means that certain Amended
and Restated Guaranty dated as of October 30, 2015, executed by each Guarantor
in favor of the Administrative Agent, for the ratable benefit of the Lenders, as
it may be amended or modified and in effect from time to time. “Hazardous
Materials” means all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, 11



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr130.jpg]
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law. “Indebtedness” of any Person means,
without duplication, (a) all obligations of such Person for borrowed money or
with respect to deposits or advances of any kind, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of the Borrower, other than Excluded Taxes
and Other Taxes. “Intercompany Indebtedness” means Indebtedness of any
Subsidiary to the Borrower or any other Subsidiary. “Interest Election Request”
means a request by the Borrower to convert or continue a Borrowing in accordance
with Section 2.05. “Interest Payment Date” means (a) with respect to any ABR
Loan, the last day of each March, June, September and December and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period. “Interest Period”
means with respect to any Eurodollar Borrowing, the period commencing on the
date of such Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding 12



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr131.jpg]
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing. “Investment” of a Person means any
loan, advance (other than commission, travel and similar advances to officers
and employees made in the ordinary course of business), extension of credit
(other than accounts receivable arising in the ordinary course of business on
terms customary in the trade) or contribution of capital by such Person; stocks,
bonds, mutual funds, partnership interests, notes, debentures or other
securities (including warrants or options to purchase securities) owned by such
Person; any deposit accounts and certificate of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person. “Junior Subordinated Hybrid
Securities” means the junior subordinated hybrid securities of the Borrower
issued on September 27, 2006. “Lenders” means the Persons listed on the
Commitment Schedule and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. “LIBO Rate”
means, with respect to any Eurodollar Borrowing for any Interest Period, the
greater of (a) zero percent (0.0%) and (b) the applicable interest settlement
rate for deposits in Dollars administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) appearing on
Reuters Screen LIBOR01 (or on any successor or substitute page on such screen)
as of 11:00 a.m. (London time) on the day two Business Days before the beginning
of such Interest Period, and having a maturity equal to such Interest Period,
provided that, if the applicable Reuters Screen (or any successor or substitute
page) is not available to the Administrative Agent for any reason, the
applicable LIBO Rate for the relevant Interest Period shall instead be the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) as reported by any other generally recognized financial
information service selected by the Administrative Agent as of 11:00 a.m.
(London time) on the day two Business Days before the beginning of such Interest
Period, and having a maturity equal to such Interest Period. “Lien” means, with
respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities (unless such option, call
or similar right is granted in connection with a merger, acquisition,
divestiture or similar transaction). “Loan Documents” means this Agreement, the
Guaranty, any notes executed by the Borrower in connection with this Agreement
and any other document or agreement, now or in the future, executed by the
Borrower or a Guarantor in connection with this Agreement. 13



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr132.jpg]
“Loans” means the Revolving Loans or Swing Line Loans made by the Lenders to the
Borrower pursuant to this Agreement. “Material Adverse Effect” means a material
adverse effect on (a) the business, assets, operations, prospects or condition,
financial or otherwise, of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Borrower to perform any of its obligations under this
Agreement or (c) the rights of or benefits available to the Lenders under this
Agreement. “Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$25,000,000. For purposes of determining Material Indebtedness, the “Principal
Amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time. “Material
Subsidiary” means (a) any Subsidiary with consolidated stockholders’ equity in
excess of $25,000,000, and (b) any Subsidiary listed as a separately disclosed
operating segment in the Borrower’s most recent annual report on Form 10-K as
filed with the Securities and Exchange Commission or in any subsequently filed
annual report. “Maturity Date” means June 22, 2023. “Moody’s” means Moody’s
Investors Service, Inc. “Multiemployer Plan” means a multiemployer plan as
defined in Section 4001(a)(3) of ERISA. “Non-FFELP Loans” means any loans
(including loans comprising loan pools) other than FFELP Loans, which, for the
avoidance of doubt, shall include, without limitation, (x) consumer loans, (y)
Non-FFELP Student Loans and (z) in each case, beneficial, participation or other
interests in such loans or loan pools. “Non-FFELP Student Loans” means student
loans not originated under the Federal Family Education Loan Program of the U.S.
Department of Education. “OFAC” means the U.S. Department of the Treasury’s
Office of Foreign Assets Control, and any successor thereto. “Other Connection
Taxes” means, with respect to any Recipient, Taxes imposed as a result of a
present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). “Other Taxes” means
any and all present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies arising from any payment made 14



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr133.jpg]
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement. “Participant” has the meaning set forth in Section
9.04. “PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended from time to time, and any
successor statute. “PBGC” means the Pension Benefit Guaranty Corporation
referred to and defined in ERISA and any successor entity performing similar
functions. “Permitted Acquisition” means any Acquisition made by the Borrower or
any of its Subsidiaries, provided that, (a) as of the date of the consummation
of such Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, (b) such Acquisition is
consummated on a non-hostile basis pursuant to a negotiated acquisition
agreement that has been (if required by the governing documents of the seller or
entity to be acquired) approved by the board of directors or other applicable
governing body of the seller or entity to be acquired, and no material challenge
to such Acquisition (excluding the exercise of appraisal rights) shall be
pending or, to the Borrower’s knowledge, threatened by any shareholder or
director of the seller or entity to be acquired, (c) either (i) the business to
be acquired in such Acquisition is in the same line of business as the
Borrower’s Line of Business or a line of business incidental thereto or (ii) if
the business to be acquired is not in the Borrower’s Line of Business or a line
of business incidental thereto, the consideration paid for such Acquisition or
Acquisitions, consummated in any fiscal year of the Borrower will not in the
aggregate exceed 12.5% of the amount of Borrower’s Consolidated Net Worth as
most recently reported pursuant to Section 5.01(a), (d) as of the date of the
consummation of such Acquisition, all material approvals required in connection
therewith shall have been obtained, and (e) with respect to an Acquisition
requiring an aggregate expenditure of cash by the Borrower in excess of
$50,000,000, the Borrower shall have furnished to the Administrative Agent a
certificate demonstrating in reasonable detail pro forma compliance with the
financial covenants contained in Section 6.05 and Section 6.09 for the four (4)
fiscal quarter period most recently ended prior to the date of such Acquisition,
in each case, calculated as if such Acquisition, including the consideration
therefor, had been consummated on the first day of such period, and immediately
following consummation of the Acquisition, the Borrower has unencumbered cash
plus unencumbered Cash Equivalent Investments plus unused availability under
this Agreement the sum of which, in the aggregate, is not less than $50,000,000.
Notwithstanding the foregoing, in no event shall the Chartered Bank Subsidiary
Formation constitute a Permitted Acquisition. “Permitted Encumbrances” means:
(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04; (b) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04; 15



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr134.jpg]
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations; (d) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business; (e) judgment liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article 7; (f) Liens granted
by any Subsidiary in connection with a Qualified Receivables Transaction; and
(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; provided that the term “Permitted
Encumbrances” shall not include any Lien securing Recourse Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate (i) is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “Employer” as defined in Section 3(5)
of ERISA or (ii) has any outstanding liability. “Pricing Schedule” means the
Pricing Schedule attached hereto. “Prime Rate” means for any day the rate of
interest per annum publicly announced from time to time by U.S. Bank National
Association as its prime rate for such day; each change in the Prime Rate shall
be effective from and including the date such change is publicly announced as
being effective. “Property” of a Person means any and all property, whether
real, personal, tangible, intangible, or mixed, of such Person, or other assets
owned, leased or operated by such Person. “Qualified Receivables Transaction”
means any transaction or series of transactions that may be entered into by the
Borrower or any Subsidiary pursuant to which the Borrower or any Subsidiary may
sell, convey or otherwise transfer to a Subsidiary or other special-purpose
entity, any student loans or any consumer loans originated by Persons other than
the Borrower or any Subsidiary and serviced by the Borrower or any Subsidiary,
and rights related thereto without recourse to the transferor except for
customary exceptions acceptable to the Administrative Agent. “Receivables
Transaction Attributed Indebtedness” means the amount of obligations outstanding
under the legal documents entered into as part of any Qualified Receivables 16



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr135.jpg]
Transaction on any date of determination that would be characterized as
principal if such Qualified Receivables Transaction were structured as a secured
lending transaction rather than as a purchase. “Recourse Indebtedness” of the
Borrower means all Indebtedness of the Borrower and of its Subsidiaries
excluding (i) Indebtedness with respect to which recourse is contractually
limited to specified Property which secures payment of such Indebtedness, (ii)
Indebtedness in connection with the Junior Subordinated Hybrid Securities and
(iii) Receivables Transaction Attributed Indebtedness. “Recipient” means (a) the
Administrative Agent or (b) any Lender, as applicable. “Register” has the
meaning set forth in Section 9.04. “Related Parties” means, with respect to any
specified Person, such Person’s Affiliates and the respective directors,
officers, employees, agents and advisors of such Person and such Person’s
Affiliates. “Required Lenders” means, at any time, Lenders having Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Credit Exposures and unused Commitments at such time. “Restricted Payment”
means any dividend or other distribution (whether in cash, securities or other
property) with respect to any equity interest in the Borrower or any Subsidiary,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such equity
interests in the Borrower or any Subsidiary thereof or any option, warrant or
other right to acquire any such equity interest in the Borrower or any
Subsidiary thereof; provided, however, that such Restricted Payment definition
shall exclude any dividends, distributions or payments made in connection with a
fundamental change of a Subsidiary as otherwise permitted in Section 6.03(a)
hereof. “Revolving Loan” means, with respect to a Lender, such Lender’s loan
made pursuant to its commitment to lend set forth in Section 2.01 (or any
conversion or continuation thereof). “S&P” means Standard & Poor’s Ratings
Services, a Standard & Poor’s Financial Services LLC business. “Sanctioned
Country” means, at any time, any country or territory which is itself the
subject or target of any comprehensive Sanctions. “Sanctioned Person” means, at
any time, (a) any Person or group listed in any Sanctions- related list of
designated Persons maintained by OFAC or the U.S. Department of State, the
United Nations Security Council, the European Union or any EU member state, (b)
any Person or group operating, organized or resident in a Sanctioned Country,
(c) any agent, political subdivision or instrumentality of the government of a
Sanctioned Country, or (d) any Person 50% or more owned, directly or indirectly,
by any of the above. 17



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr136.jpg]
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasure of the
United Kingdom or (c) any other relevant sanctions authority. “Statutory Reserve
Rate” means a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage. “Subsidiary” means, with respect to any Person (the
“Parent”) at any date, any corporation, limited liability company, partnership,
trust, association or other entity the accounts of which would be consolidated
with those of the parent in the parent’s consolidated financial statements if
such financial statements were prepared in accordance with GAAP as of such date,
as well as any other corporation, limited liability company, partnership,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held. Notwithstanding the
foregoing, the Chartered Bank Subsidiary shall be a direct or indirect
Subsidiary of the Borrower. “Substantial Portion” means, with respect to the
Property of the Borrower and its Subsidiaries, Property which represents more
than 20% of the consolidated assets of the Borrower and its Subsidiaries taken
as whole or, if less, Property which is responsible for more than 15% of the
Adjusted EBITDA for the most recently completed four fiscal quarters. “Swap
Agreement” means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement. “Swing Line Borrowing Notice” is defined
in Section 2.02(ii). “Swing Line Exposure” has the meaning set forth in Section
2.18. 18



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr137.jpg]
“Swing Line Lender” means U.S. Bank National Association or such other Lender
which may succeed to its rights and obligations as Swing Line Lender pursuant to
the terms of this Agreement. “Swing Line Loan” means a Loan made available to
the Borrower by the Swing Line Lender pursuant to Section 2.02. “Swing Line
Sublimit” means the maximum principal amount of Swing Line Loans the Swing Line
Lender may have outstanding to the Borrower at any one time, which, as of this
date, is $40,000,000. “Taxes” means any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans and the use of the proceeds
thereof. “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate. “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of
which 100% of the beneficial ownership interests shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization of which 100% of the
beneficial ownership interests shall at the time be so owned or controlled.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code. “Withdrawal Liability” means liability to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA. “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write- down and conversion powers are
described in the EU Bail-In Legislation Schedule. SECTION 1.02 Classification of
Loans and Borrowings. For purposes of this Agreement, Loans and Borrowings may
be classified and referred to by Type (e.g., a “Eurodollar Loan” or a “ABR
Borrowing”). SECTION 1.03 Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, 19



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr138.jpg]
any pronoun shall include the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. SECTION 1.04
Accounting Terms; GAAP. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any debt or
other liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of debt in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such debt in a reduced or
bifurcated manner as described therein, and such debt shall at all times be
valued at the full stated principal amount thereof. In addition, notwithstanding
any other provision contained herein, the definitions set forth in this
Agreement and any financial calculations required by the Loan Documents shall be
computed to exclude any change to lease accounting rules from those in effect
pursuant to Financial Accounting Standards Board Accounting Standards
Codification 840 (Leases) and other related lease accounting guidance as in
effect on the Amendment No. 2 Effective Date. ARTICLE II THE CREDITS 20



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr139.jpg]
SECTION 2.01 Commitments; Revolving Loans and Borrowings. Subject to the terms
and conditions set forth herein, each Lender agrees to make Revolving Loans to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in such Lender’s Credit Exposure exceeding
such Lender’s Commitment. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. (a) Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Revolving
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. (b) Subject to Section 2.11, each Borrowing of Revolving Loans
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement. (c) At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 Eurodollar Borrowings outstanding. (d) Notwithstanding any
other provision of this Agreement, the Borrower shall not be entitled to
request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date. SECTION
2.02 Swing Line Loans. (i) Amount of Swing Line Loans. Upon the satisfaction of
the conditions precedent set forth in Section 4.02 and, if such Swing Line Loan
is to be made on the date of the initial Advance hereunder, the satisfaction of
the conditions precedent set forth in Section 4.01 as well, from and including
the date of this Agreement and prior to the Maturity Date, the Swing Line Lender
may, at its option, on the terms and conditions set forth in this Agreement,
make Swing Line Loans in Dollars to the Borrower from time to time in an
aggregate principal amount not to exceed the Swing Line Sublimit, provided that
the aggregate outstanding Credit Exposure shall not at any time exceed the
aggregate Commitment and no individual Lender’s Credit Exposure shall at any
time exceed its Commitment, and provided further that at no time shall the sum
of (i) the Swing Line Lender’s pro rata share of the Swing Line Loans, plus (ii)
the outstanding Revolving Loans made by the Swing Line Lender pursuant to
Section 2.01, exceed 21



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr140.jpg]
the Swing Line Lender’s Commitment at such time. Subject to the terms of this
Agreement (including, without limitation the discretion of the Swing Line
Lender), the Borrower may borrow, repay and reborrow Swing Line Loans at any
time prior to the Maturity Date. (ii) Borrowing Notice. In order to borrow a
Swing Line Loan, the Borrower shall deliver to the Administrative Agent and the
Swing Line Lender an irrevocable notice (a “Swing Line Borrowing Notice”) not
later than 12:00 noon New York City time on the Borrowing Date of each Swing
Line Loan, specifying (i) the applicable Borrowing Date (which date shall be a
Business Day), and (ii) the aggregate amount of the requested Swing Line Loan
which shall be an amount not less than $100,000. (iii) Making of Swing Line
Loans; Participations. Not later than 2:00 p.m. New York City time on the date
of the applicable Borrowing, the Swing Line Lender shall make available the
Swing Line Loan, in funds immediately available, to the Administrative Agent at
its address specified pursuant to Article XIII. The Administrative Agent will
promptly make the funds so received from the Swing Line Lender available to the
Borrower at the Administrative Agent’s aforesaid address. Each time that a Swing
Line Loan is made by the Swing Line Lender pursuant to this Section 2.02(iii),
the Swing Line Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably sold to each Lender and each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Swing Line Lender a
participation in such Swing Line Loan in proportion to its pro rata share of the
aggregate Commitments. (iv) Repayment of Swing Line Loans. Each Swing Line Loan
shall be paid in full by the Borrower on the date selected by the Administrative
Agent. In addition, the Swing Line Lender may at any time in its sole discretion
with respect to any outstanding Swing Line Loan, require each Lender to fund the
participation acquired by such Lender pursuant to Section 2.02(iii) or require
each Lender (including the Swing Line Lender) to make a Revolving Loan in the
amount of such Lender’s pro rata share of such Swing Line Loan (including,
without limitation, any interest accrued and unpaid thereon), for the purpose of
repaying such Swing Line Loan. Not later than 12:00 noon New York City time on
the date of any notice received pursuant to this Section 2.02(iv), each Lender
shall make available its required Revolving Loan, in funds immediately available
to the Administrative Agent at its address specified pursuant to Article XIII.
Revolving Loans made pursuant to this Section 2.02(iv) shall initially be ABR
Loans and thereafter may be continued as ABR Loans or converted into Eurodollar
Loans in the manner provided in Section 2.05 and subject to the other conditions
and limitations set forth in this Article II. Unless a Lender shall have
notified the Swing Line Lender, prior to the Swing Line Lender’s making any
Swing Line Loan, that any applicable condition precedent set forth in Section
4.01 or 4.02 had not then been satisfied, such Lender’s obligation to make
Revolving Loans pursuant to this Section 2.02(iv) to repay Swing Line Loans or
to fund the participation acquired pursuant to Section 2.02(iii) shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Borrower, the Administrative Agent, the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Event of Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower, or (d)
any other circumstances, happening or event whatsoever. In the event that any
Lender fails to make payment to the Administrative 22



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr141.jpg]
Agent of any amount due under this Section 2.02(iv), interest shall accrue
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of demand and ending on the date such amount is received
and the Administrative Agent shall be entitled to receive, retain and apply
against such obligation the principal and interest otherwise payable to such
Lender hereunder until the Administrative Agent receives such payment from such
Lender or such obligation is otherwise fully satisfied. On the Maturity Date,
the Borrower shall repay in full the outstanding principal balance of the Swing
Line Loans. SECTION 2.03 Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, two Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with this Section 2.03: (i) the aggregate amount of
the requested Borrowing; (ii) the date of such Borrowing, which shall be a
Business Day; (iii) whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; (iv) in the case of a Eurodollar Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and (v) the location and number
of the Borrower’s account to which funds are to be disbursed, which shall comply
with the requirements of Section 2.04. If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing.
If no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing. SECTION 2.04 Funding of Borrowings. (a) Each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 12:00 noon, New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City and designated by the Borrower in the
applicable Borrowing Request. 23



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr142.jpg]
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, the applicable
Lender (and if such Lender fails to do so, then the Borrower) agrees to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. SECTION 2.05 Interest
Elections. (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. (b) To make an
election pursuant to this Section, the Borrower shall notify the Administrative
Agent of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower. (c) Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.03: (i) the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; (iii) whether the resulting Borrowing is
to be an ABR Borrowing or a Eurodollar Borrowing; and 24



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr143.jpg]
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”. If any such
Interest Election Request requests a Eurodollar Borrowing but does not specify
an Interest Period, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. (d) Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued for an
additional Interest Period of one month. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto. SECTION 2.06 Termination
and Reduction of Commitments. (a) Unless previously terminated, the Commitments
shall terminate on the Maturity Date. (b) The Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is an integral multiple
of $5,000,000 and not less than $25,000,000 and (ii) the Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.08, the sum of the Credit
Exposures would exceed the total Commitments. (c) The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments. 25



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr144.jpg]
SECTION 2.07 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. (c) The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. (d) The entries made
in the accounts maintained pursuant to paragraph (b) or (c) of this Section
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement. (e) Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns). SECTION 2.08 Prepayment of Loans. (a) The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section. (b) The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, two Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.06, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.06. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a 26



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr145.jpg]
Borrowing of the same Type as provided in Section 2.01. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10. SECTION 2.09 Fees. (a) The Borrower agrees to pay to
the Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Fee Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including the Effective
Date to, but excluding the date on which such Commitment terminates. Swing Line
Loans shall not count as usage of the Commitments for the purpose of calculating
the commitment fee hereunder. Accrued fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the date on
which the Commitments terminate, commencing on the first such date to occur
after the date hereof. All fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). (b) The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent. (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders. Fees paid shall not be refundable
under any circumstances. SECTION 2.10 Interest. (a) The Revolving Loans
comprising each ABR Borrowing shall bear interest at the Alternate Base Rate
plus the ABR Margin. (b) The Revolving Loans comprising each Eurodollar
Borrowing shall bear interest, at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Eurodollar Margin. (c) Each Swing Line
Loan shall bear interest on the outstanding principal amount thereof, for each
day from and including the day such Swing Line Loan is made to but excluding the
date it is paid, at a rate per annum equal to, at the Borrower’s option, the
Alternate Base Rate plus the ABR Margin for such day or the Daily Eurodollar
Rate. (d) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section. (e)
Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall 27



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr146.jpg]
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. (f) All interest hereunder shall be computed on the
basis of a year of 360 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error. SECTION 2.11 Alternate Rate of Interest. (a) If prior to the commencement
of any Interest Period for a Eurodollar Borrowing the Administrative Agent or
the Required Lenders determine, (i) that deposits of a type and maturity
appropriate to match fund Eurodollar Borrowings are not available to such
Lenders in the relevant market, or (ii) that adequate and reasonable means do
not exist for ascertaining the LIBO Rate for such Interest Period, or that the
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period; then the
Administrative Agent shall give notice thereof to the Borrower and the Lenders
by telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Borrowing shall be continued as or converted to, as the case may
be, an ABR Borrowing, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing. (b) Notwithstanding
the foregoing, in the event the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 2.11(a)(ii) have arisen and such
circumstances are unlikely to be temporary, (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in clause (ii) of this Section 2.11(b) or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall seek to jointly
agree upon an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become 28



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr147.jpg]
effective without any further action or consent of any other party to this
Agreement so long as the Administrative Agent shall not have received, within
five (5) Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this Section 2.11(b), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Borrowing shall be continued as or converted to, as the case may
be, an ABR Borrowing, and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing. If the alternate
rate of interest determined pursuant to this Section 2.11(b) shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
SECTION 2.12 Increased Costs. (a) If any Change in Law shall: (i) impose, modify
or deem applicable any reserve, special deposit, assessment, insurance charge,
liquidity or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate); (ii) impose on any Lender or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Loans made by such Lender other than a Tax, as to which
the provisions of Section 2.14 apply; or (iii) subject the Administrative Agent,
any Lender, any other recipient of any payments to be made by or on account of
any obligation of the Borrower hereunder to any Taxes on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes or (C) Other Taxes); and the result of any of the foregoing
shall be to increase the cost to such Person of making or maintaining any Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Person hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Person
such additional amount or amounts as will compensate such Person for such
additional costs incurred or reduction suffered. (b) If any Change in Law
regarding capital requirements or liquidity requirements has or would have the
effect of reducing the rate of return on any Lender’s capital or on the capital
of any Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender, or the Loans made by, or participations in Swing
Line Loans held by, such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity position), then
from time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered. (c) A certificate of a Lender setting forth the amount
or amounts necessary to compensate such Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof. (d) Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s right to demand such compensation; 29



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr148.jpg]
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof). SECTION 2.13 Break Funding Payments. In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.08(b) and is revoked in accordance therewith), or (d)
the assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof. SECTION 2.14 Taxes. (a) Any and all payments by or
on account of any obligation of the Borrower hereunder shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes except
as provided by applicable law; provided that if the Borrower shall be required
to deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law. (b) In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes. 30



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr149.jpg]
(c) The Borrower shall indemnify the Administrative Agent and each Lender within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Administrative Agent or such Lender on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. (d) As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent. (e) Any Lender
that is entitled to an exemption from or reduction of withholding Tax with
respect to payments made under any Loan Document shall deliver to the Borrower
and the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (e)(ii)(A),
(ii)(B) and (ii)(D) of this Section) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. (i) Without limiting
the generality of the foregoing, in the event that the Borrower is a U.S.
Person, (A) any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or about the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax; (B) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or about the date on
which such Foreign Lender 31



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr150.jpg]
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable: 1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty; 2) executed copies of IRS Form
W-8-ECI; 3) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, or a
“controlled foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or 4) to the extent a Foreign
Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner; (C) any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and 32



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr151.jpg]
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so. (f) If the Administrative Agent or a Lender receives a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.14, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.14 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person. (g)
Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes or Other Taxes, only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrowers to do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with this Agreement and any reasonable
expenses arising therefrom or with respect thereto, whether or not such amounts
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.14(g) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent
demonstrable error. 33



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr152.jpg]
(h) Each party’s obligations under this Section shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document. SECTION
2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-Offs. (a) The
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees, or of amounts payable under Sections 2.12, 2.13, 2.14
or otherwise) prior to 2:00 p.m., New York City time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices as designated by the
Administrative Agent, except that payments pursuant to Sections 2.12, 2.13, 2.14
and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars. (b) If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties. (c) If any Lender shall,
by exercising any right of set off or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans (which for
purposes of this clause (c) shall be deemed to include participations in Swing
Line Loans) resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements 34



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr153.jpg]
may exercise against the Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation. (d) Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. (e) If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(b) or 2.15(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid. SECTION
2.16 Mitigation Obligations; Replacement of Lenders. (a) If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.14, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. (b) If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment 35



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr154.jpg]
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. SECTION 2.17
Increased Commitments; Additional Lenders. (a) From time to time subsequent to
the Effective Date provided no Default exists, the Borrower may, upon at least
30 days’ notice to the Administrative Agent (which shall promptly provide a copy
of such notice to the Lenders), propose to increase the aggregate amount of the
Commitments to an aggregate amount not to exceed $400,000,000 (the amount of any
such increase, the “Increased Commitments”). Each Lender party to this Agreement
at such time shall have the right (but no obligation), for a period of 15 days
following receipt of such notice, to elect by notice to the Borrower and the
Administrative Agent to increase its Commitment by a principal amount which
bears the same ratio to the Increased Commitments as its then Commitment bears
to the aggregate Commitments then existing. (b) If any Lender party to this
Agreement shall not elect to increase its Commitment pursuant to subsection (a)
of this Section, the Borrower may, within 10 days of the Lender’s response,
designate one or more of the existing Lenders or other financial institutions
acceptable to the Administrative Agent and the Borrower (which consent of the
Administrative Agent shall not be unreasonably withheld) which at the time agree
to (i) in the case of any such Person that is an existing Lender, increase its
Commitment and (ii) in the case of any other such Person (an “Additional
Lender”), become a party to this Agreement as a Lender. The sum of the increases
in the Commitments of the existing Lenders pursuant to this subsection (b) plus
the Commitments of the Additional Lenders shall not in the aggregate exceed the
unsubscribed amount of the Increased Commitments. (c) An increase in the
aggregate amount of the Commitments pursuant to this Section 2.17 shall become
effective upon the receipt by the Administrative Agent of an agreement in form
and substance satisfactory to the Administrative Agent signed by the Borrower by
each Additional Lender and by each other Lender whose Commitment is to be
increased, setting forth the new Commitments of such Lenders and setting forth
the agreement of each Additional Lender to become a party to this Agreement as a
Lender and to be bound by all the terms and provisions hereof, together with
such evidence of appropriate corporate authorization on the part of the Borrower
with respect to the Increased Commitments and such opinions of counsel for the
Borrower with respect to the Increased Commitments as the Administrative Agent
may reasonably request. (d) Upon any increase in the aggregate amount of the
Commitments pursuant to this Section 2.17 that is not pro rata among all
Lenders, (x) within five Domestic Business Days, in the case of any ABR
Borrowing then outstanding, and (y) at the end of the then current Interest
Period with respect thereto, in the case of any Eurodollar Borrowing then
outstanding, the Borrower shall prepay such Borrowing in its entirety and, to
the extent the Borrower elects to do so and subject to the conditions specified
in Article 4 the Borrower shall reborrow Loans from the Lenders in proportion to
their respective Commitments after giving effect to such increase, until such
time as all outstanding Loans are held by the Lenders in such proportion. This
Section shall supersede any provision in Section 9.02 to the contrary. 36



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr155.jpg]
SECTION 2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender: (i)
fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.09; (ii) the Commitment and Credit
Exposure of such Defaulting Lender shall not be included in determining whether
all Lenders or the Required Lenders have taken or may take any action hereunder;
(iii) if any Swing Line Loans shall be outstanding at the time a Lender becomes
a Defaulting Lender then: (A) all or any part of the unfunded participations in
and commitments with respect to such Swing Line Loans shall be reallocated among
the non-Defaulting Lenders in accordance with their respective pro rata Credit
Exposures but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposure plus such Defaulting Lenders’ Loans and participations in and
commitments with respect to Loans does not exceed the total of all
non-Defaulting Lender’s Commitments and no individual Lender’s Credit Exposure
exceeds its Commitment and (y) the conditions set forth in Article IV are
satisfied at such time. (B) if the reallocation described in clause (i) above
cannot, or can only partially, be effected, the Borrower shall within one (1)
Business Day following notice by the Administrative Agent, prepay the
outstanding Swing Line Loans that were not reallocated; (iv) any amount payable
to such Defaulting Lender hereunder (whether on account of principal, interest,
fees or otherwise and including any amount that would otherwise be payable to
such Defaulting Lender pursuant to Section 2.15 but excluding Section 2.16)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, to the
payment of any amounts owing by such Defaulting Lender to the Swing Line Lender
hereunder, (iii) third, to the funding of any Loan or the funding of any
participating interest in any Swing Line Loan or in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, to the payment of any amounts owing to the Borrower
or the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (vi) sixth, if so determined by the Administrative Agent,
distributed to the Lenders other than the Defaulting Lender until the ratio of
the Credit Exposure of such Lenders to the aggregate outstanding Credit Exposure
equals such ratio immediately prior to the 37



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr156.jpg]
Defaulting Lender’s failure to fund any portion of any Loans or participations
in Swing Line Loans and (vii) seventh, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided, that if such payment is
a prepayment of the principal amount of any Loans, such payment shall be applied
solely to prepay the Loans of, all Lenders that are not Defaulting Lenders pro
rata prior to being applied to the prepayment of any Loans, or owed to, any
Defaulting Lender. In the event that the Administrative Agent, the Borrower and
the Swing Line Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold the Loans in
accordance with its pro rata share. For purposes of this Section 2.18, “Swing
Line Exposure” shall mean, with respect to any Defaulting Lender at any time,
such Defaulting Lender’s pro rata share of the aggregate principal amount of all
Swing Line Loans outstanding at such time. Nothing contained in the foregoing
shall be deemed to constitute a waiver by the Borrower of any of its rights or
remedies (whether in equity or at law) against any Lender which fails to fund
any of its Loans hereunder at the time or in the amount required to be funded
under the terms of this Agreement. ARTICLE III REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that: SECTION 3.01
Organization; Powers. Each of the Borrower and its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. SECTION
3.02 Authorization; Enforceability. The Transactions are within the Borrower’s
corporate powers and have been duly authorized by all necessary corporate and,
if required, stockholder action. This Agreement and any promissory note of the
Borrower hereunder have been, or will be, in the case of any such promissory
note executed and delivered hereafter, duly executed and delivered by the
Borrower and constitute, or will constitute, in the case of any such promissory
note executed and delivered hereafter, a legal, valid and binding obligation of
the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. SECTION
3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any 38



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr157.jpg]
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Borrower or any of
its Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.
SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2010, reported on by KPMG LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such date and for such period in
accordance with GAAP. (b) Since December 31, 2010, there has been no material
adverse change in the business, assets, operations, prospects or condition,
financial or otherwise, of the Borrower and its Material Subsidiaries, taken as
a whole. SECTION 3.05 Properties. (a) Each of the Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes. (b) Each of the Borrower
and its Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, may not reasonably be expected to result in a
Material Adverse Effect. SECTION 3.06 Litigation and Environmental Matters. (a)
There are no investigations, actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its Material
Subsidiaries or their Property (i) as to which there is a reasonable possibility
of an adverse determination and that, if adversely determined, may reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions. (b) Except with respect to any matters that, individually or
in the aggregate, may not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability. 39



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr158.jpg]
SECTION 3.07 Compliance With Laws and Agreements. Each of the Borrower and its
Material Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except (i) to
the extent, if any, that the Borrower and its Material Subsidiaries may not be
in such compliance in connection with the Disclosed Matters or (ii) where the
failure to do so, individually or in the aggregate, may not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing. SECTION 3.08 Investment and Holding Company Status. Neither the
Borrower nor any of its Subsidiaries is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940. SECTION 3.09
Taxes. Each of the Borrower and its Subsidiaries has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so may not
reasonably be expected to result in a Material Adverse Effect. SECTION 3.10
ERISA. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, may reasonably be expected to result in a Material
Adverse Effect. SECTION 3.11 Disclosure. The Borrower has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Material Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. SECTION 3.12 Anti-Corruption Laws; Sanctions;
Anti-Terrorism Laws. (a) The Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. The Borrower has implemented and maintains in effect for
itself and its Subsidiaries policies and procedures to ensure compliance by the
Borrower, its Subsidiaries, and their respective officers, employees, directors,
and agents with Anti-Corruption Laws and applicable Sanctions. None of the
Borrower, any Subsidiary or to the knowledge of the Borrower or such Subsidiary
any of their respect directors, officers or employees, is a Sanctioned Person.
No Loan, use of the proceeds of any Loan or other transactions contemplated
hereby will violate Anti-Corruption Laws or applicable Sanctions. 40



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr159.jpg]
(b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasure Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Borrower and its Subsidiaries are in compliance in all material
respects with the PATRIOT Act. ARTICLE IV CONDITIONS SECTION 4.01 Effective
Date. This Agreement shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with Section
9.02): (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement and the Guaranty
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement and the Guaranty) that such party has signed a
counterpart of this Agreement. (b) The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of The Perry Law Firm, counsel for the
Borrower and the Guarantors, substantially in the form of Exhibit B, and
covering such other matters relating to the Borrower and the Guarantors, this
Agreement or the Transactions as the Required Lenders shall reasonably request.
The Borrower hereby requests such counsel to deliver such opinion. (c) The
Administrative Agent shall have received such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower and the Guarantors,
the authorization of the Transactions and any other legal matters relating to
the Borrower and the Guarantors, this Agreement and the Guaranty or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel. (d) The Administrative Agent shall have received a certificate,
dated the Effective Date and signed by the President, a Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02. (e) The Administrative Agent
and each Lender shall have received all fees and other amounts due and payable
on or prior to the Effective Date, including, with respect to the Administrative
Agent, to the extent invoiced, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder. (f) The
Administrative Agent shall have received any Notes requested by a Lender payable
to the order of each such requesting Lender. (g) There shall not have occurred a
material adverse change (x) in the business, Property, liabilities (actual and
contingent), operations or condition (financial or otherwise), or 41



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr160.jpg]
results of operations of the Borrower and its Material Subsidiaries taken as a
whole, since December 31, 2014 or (y) in the facts and information regarding
such entities as represented by such entities to date. (h) The Administrative
Agent shall have received unaudited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal quarter ended June 30, 2015 and
audited consolidated financial statements of the Borrower and its Subsidiaries
for the fiscal years ended December 31, 2010 through December 2014. SECTION 4.02
Each Borrowing. The obligation of each Lender to make a Loan on the occasion of
any Borrowing is subject to the satisfaction of the following conditions: (a)
The representations and warranties of the Borrower set forth in this Agreement
(with the exception, in the case of a Borrowing subsequent to the Effective
Date, of the representations and warranties in Section 3.04(b) and Section 3.06)
shall be true and correct on and as of the date of such Borrowing. (b) At the
time of and immediately after giving effect to such Borrowing no Default shall
have occurred and be continuing. (c) At the time of such Borrowing no Event of
Fraud shall have occurred. Each Borrowing shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section. ARTICLE V
AFFIRMATIVE COVENANTS Until the Commitments have expired or been terminated and
the principal of and interest on each Loan and all fees payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender: (a) within 90
days after the end of each fiscal year of the Borrower, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
KPMG LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied; (b) within 45 days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then 42



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr161.jpg]
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated, and with respect to the Chartered
Bank Subsidiary, consolidating, basis in accordance with GAAP consistently
applied, subject to year-end audit adjustments and the absence of footnotes; (c)
concurrently with any delivery of financial statements under clause (a) or (b)
above, (i) the balance sheet of the Borrower as of the date of such financial
statements and the related statements of operations, stockholders’ equity and
cash flows for the fiscal year or portion thereof then ended, setting forth in
each case in comparative form the corresponding figures from the previous fiscal
year, all certified by a Financial Officer as presenting fairly in all material
respects the financial condition and results of operations of the Borrower on a
stand alone basis in accordance with GAAP consistently applied, subject to the
absence of footnotes and (in the case of such financial statements delivered
concurrently with those under clause (b) above) to year-end audit adjustments
and (ii) a certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit C (x) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (y) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.01, 6.05, 6.06,
6.09 and 6.10 and (z) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate; (d)
promptly after the same become publicly available, (x) copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be and (y) upon the request of the
Administrative Agent, copies of all Consolidated Reports of Condition and Income
and each other financial report filed by the Borrower or any Subsidiary with any
appropriate federal bank regulator; (e) promptly after Moody’s or S&P shall have
announced a change in the Borrower’s credit rating or the rating of any
Qualified Receivables Transaction, written notice of such rating change; (f)
promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and (g) on or
promptly after any time at which the Borrower or any Subsidiary becomes subject
to the Beneficial Ownership Regulation, a completed Beneficial Ownership
Certification in form and substance acceptable to the Administrative Agent. 43



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr162.jpg]
Financial statements and other documents required to be delivered pursuant to
this Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered (i) to the extent such documents are included in
materials otherwise filed with the Securities and Exchange Commission, when such
filing is available to the Lenders on the EDGAR website or (ii) in any case, on
the date on which such documents are posted on the Borrower’s behalf on an
Internet website to which each Lender and the Administrative Agent has access
and the Borrower notifies the Administrative Agent and the Lenders of such
posting. If the Borrower provides the financial statements and other documents
required to be delivered pursuant to this Section 5.01 electronically pursuant
to the preceding sentence, the Borrower will provide printed versions of such
financial statements and other documents to any Lender upon such Lender’s
request. SECTION 5.02 Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
(a) the occurrence of any Default; (b) the filing or commencement of any action,
suit or proceeding before any arbitrator or Governmental Authority against or
affecting the Borrower or any Affiliate thereof that, if adversely determined,
may reasonably be expected to result in a Material Adverse Effect; (c) the
filing or commencement of any investigation, action, suit or proceeding by any
Governmental Authority against the Borrower or any Affiliate which is material
to its or such Affiliate’s business; provided, that neither the Borrower nor any
Affiliate thereof shall be required to provide such notice to the extent, and so
long as, such notice is prohibited by applicable laws or regulations or by any
subpoena or similar legal process; (d) the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, may reasonably
be expected to result in a Material Adverse Effect; (e) any change in the
information provided in any Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified in parts (c) or (d) of
such certification; and (f) any other development that results in, or may
reasonably be expected to result in, a Material Adverse Effect. Each notice
delivered under this Section shall be accompanied by a statement of a Financial
Officer or other executive officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto. SECTION 5.03 Existence; Conduct of Business.
The Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03. 44



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr163.jpg]
SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Material Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Material Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest may not reasonably be expected to result in a
Material Adverse Effect. SECTION 5.05 Maintenance of Properties; Insurance. The
Borrower will, and will cause each of its Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations. SECTION 5.06
Books and Records; Inspection Rights. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
SECTION 5.07 Compliance With Laws. The Borrower will, and will cause each of its
Material Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except (i) to the
extent, if any, that the Borrower and its Material Subsidiaries may not be in
such compliance in connection with the Disclosed Matters or (ii) where the
failure to do so, individually or in the aggregate, may not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions. SECTION 5.08 Use
of Proceeds. The proceeds of the Loans will be used for general corporate
purposes, including without limitation acquisitions and any payments required to
be made in connection with the Disclosed Matters. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X. The Borrower will not request any Loan, and the Borrower shall not use,
and the Borrower shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan) in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws. The Borrower will not, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, 45



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr164.jpg]
or (ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise). SECTION 5.09 Guarantors. If the Borrower
organizes a new Material Subsidiary that is a Domestic Subsidiary (other than
the Chartered Bank Subsidiary, or any direct or indirect Subsidiary of the
Chartered Bank Subsidiary), for any purpose other than entering into a Qualified
Receivables Transaction, the Borrower will, within thirty (30) days after the
date on which such Subsidiary was organized, cause such Subsidiary to execute,
by joinder, the Guaranty. SECTION 5.10 Dividends. The Borrower will cause its
Subsidiaries to pay to the Borrower the maximum amount of dividends allowed to
be payable by such Subsidiaries in accordance with applicable organizational
documents, applicable agreements, directives or orders of any Governmental
Authority, and applicable law or regulation; provided, that the Chartered Bank
Subsidiary shall not be required to pay dividends up to the amount necessary or
appropriate to fund projected capital needs and requirements of the Chartered
Bank Subsidiary resulting from actual or projected growth of the business of the
Chartered Bank Subsidiary. SECTION 5.11 Anti-Money Laundering Compliance. The
Borrower shall, and shall cause each Subsidiary to, provide such information and
take such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with anti-money laundering laws and regulations. SECTION
5.12 Capitalization of Chartered Bank Subsidiary. The Borrower shall cause the
Chartered Bank Subsidiary to be “well capitalized”, as defined in any applicable
federal banking regulatory rule, at all times. ARTICLE VI NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that: SECTION 6.01 Recourse
Indebtedness. The Borrower will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any (i) Recourse Indebtedness or (ii)
obligations in connection with repurchase agreements, except: (a) the Loans; (b)
Indebtedness in connection with real estate term loans existing on the Amendment
No. 2 Effective Date and described in Schedule 6.01 and any renewal or extension
of such Indebtedness that does not increase the principal amount thereof; (c)
(i) other Recourse Indebtedness and (ii) obligations in connection with
repurchase agreements (exclusive of the Loans, Recourse Indebtedness and
repurchase agreement 46



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr165.jpg]
obligations permitted elsewhere in this Section 6.01), in each case, which are
not secured by Liens granted by the Borrower or one or more of its Subsidiaries;
provided that the aggregate principal or face amount of all such other Recourse
Indebtedness and obligations in connection with repurchase agreements described
in this clause (c) does not exceed $250,000,000 at any time outstanding; (d) (i)
other Recourse Indebtedness and (ii) obligations in connection with repurchase
agreements (exclusive of the Loans, Recourse Indebtedness and repurchase
agreement obligations permitted elsewhere in this Section 6.01), in each case,
which are secured by Liens granted by the Borrower, one or more of its
Subsidiaries or any combination thereof; provided that the aggregate principal
or face amount of all such other Recourse Indebtedness and obligations in
connection with repurchase agreements described in this clause (d) does not
exceed $100,000,000 at any time outstanding; and (e) Deposit liabilities owed by
the Chartered Bank Subsidiary, together with Indebtedness incurred by the
Chartered Bank Subsidiary with respect to collateralized or uncollateralized
repurchase agreements, discount window borrowings from the Federal Reserve Bank,
Federal funds lines of credit with correspondent financial institutions, Federal
funds borrowings, loan participation agreements, and Swap Agreements. SECTION
6.02 Liens. The Borrower will not create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except: (a) Permitted Encumbrances; (b) any Lien on any
property or asset of the Borrower existing on the Amendment No. 2 Effective Date
and set forth in Schedule 6.02; provided that (i) such Lien shall not apply to
any other property or asset of the Borrower or any Subsidiary and (ii) such Lien
shall secure only those obligations which it secures on the Amendment No. 2
Effective Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof; (c) any Lien existing on any
property or asset prior to the acquisition thereof by the Borrower provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition, (ii) such Lien shall not apply to any other property or assets of
the Borrower and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof; (d) Liens on
fixed or capital assets acquired, constructed or improved by the Borrower
provided that (i) such security interests and the Indebtedness secured thereby
are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement and (ii) such security interests
shall not apply to any other property or assets of the Borrower or any
Subsidiary; (e) Liens granted by the Borrower or one or more of its Subsidiaries
to secure the Indebtedness described in Section 6.01(d) in an aggregate
principal or face amount not at any 47



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr166.jpg]
time exceeding $100,000,000; provided that no such Lien shall apply to any
property of the Borrower other than the specific assets being financed; and (f)
Liens granted by the Chartered Bank Subsidiary or one or more of its
Subsidiaries to secure the Indebtedness described in Section 6.01(e) hereof.
SECTION 6.03 Fundamental Changes. (a) The Borrower will not, nor will it permit
any Material Subsidiary to, merge or consolidate with or into any other Person,
or permit any other Person to, merge into or consolidate with it, or liquidate
or dissolve, except that, subject to clause (c) below, a Subsidiary (other than
the Chartered Bank Subsidiary) may merge into the Borrower or a Wholly-Owned
Subsidiary, and a Subsidiary other than a Material Subsidiary or the Chartered
Bank Subsidiary may be liquidated or dissolved. (b) The Borrower will not, and
will not permit any of its Material Subsidiaries to, engage to any material
extent in any business other than the Borrower’s Line of Business, except to the
extent permitted pursuant to clause (c) of the definition of “Permitted
Acquisition”. (c) Except as permitted under Sections 6.06(e)(y) and 6.06(k), the
Borrower will not, and will not permit any of its Subsidiaries to, merge with or
sell, transfer or otherwise convey its, or their, assets, property or business
activities to the Chartered Bank Subsidiary at any time. SECTION 6.04 Sale of
Assets. The Borrower will not, nor will it permit any Material Subsidiary to,
lease, sell or otherwise dispose of its Property to any other Person, except:
(a) sales of inventory, or used, worn-out or surplus equipment, all in the
ordinary course of business; (b) the sale of equipment to the extent that such
equipment is exchanged for credit against the purchase price of similar
replacement equipment, or the proceeds of such sale are applied with reasonable
promptness to the purchase price of such replacement equipment; (c) leases,
sales or other dispositions of its Property that, together with all other
Property of the Borrower and its Subsidiaries previously leased, sold or
disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve- month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries; (d)
sales of assets in connection with a Qualified Receivables Transaction; (e)
sales or transfers of loans, loan servicing rights and other assets, or
beneficial, participation or other interests therein, made or acquired by the
Chartered Bank Subsidiary in the ordinary course of business; and (f) sales,
leases or other dispositions of its Property, approved by the Required Lenders.
48



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr167.jpg]
SECTION 6.05 Minimum Consolidated Net Worth. Consolidated Net Worth, calculated
at the end of each fiscal quarter of the Borrower, shall be no less than the sum
of (i) $1,350,000,000 plus (ii) an amount equal to 50% of Consolidated Net
Income for such fiscal quarter then ended, in each case, to the extent such
Consolidated Net Income is positive (but with no deduction on account of
negative Consolidated Net Income for any such fiscal period) plus (iii) 100% of
the amount of any increase in Consolidated Net Worth attributable to the
issuance of capital stock of the Borrower during such fiscal quarter then ended.
SECTION 6.06 Investments. The Borrower will not, nor will it permit any Material
Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, except: (a) Cash Equivalent
Investments; (b) existing Investments in Subsidiaries and other Investments in
existence on the Amendment No. 2 Effective Date and described in Schedule 6.06;
(c) Investments constituting Permitted Acquisitions; (d) travel advances to
management personnel and employees in the ordinary course of business; (e)
Investments comprised of (x) capital contributions (whether in the form of cash,
a note, or other assets and including, without limitation, in exchange for
equity interests) to a Subsidiary or other special-purpose entity, in each case,
created solely to engage in a Qualified Receivables Transaction or otherwise
resulting from transfers of assets permitted by Section 6.04 to such a
special-purpose entity and (y) a one-time, initial capital contribution in an
aggregate amount not greater than $150,000,000 (which capital contribution may
be in the form of cash or securities) in connection with the Chartered Bank
Subsidiary Formation (for the avoidance of doubt, the foregoing sub-clause (y)
may not be used for ongoing capital contribution obligations); (f) Investments
in asset-backed securities or municipal securities collateralized by FFELP Loans
or Non-FFELP Student Loans; (g) Investments in student loans or student loan
pools or, in each case, beneficial, participation or other interests therein;
(h) Investments in consumer loan pools or beneficial, participation or other
interests therein; provided that the average FICO score of the consumer loans
comprising any pool upon origination or acquisition thereof shall be greater
than or equal to 670; (i) Loans and other Investments made by the Chartered Bank
Subsidiary which are not otherwise prohibited by applicable law, regulation, or
directive of Governmental Authority; 49



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr168.jpg]
(j) residual interests in securitized Non-FFELP Loans or FFELP Loans, or, in
each case, securities collateralized thereby; and (k) other Investments,
provided that the aggregate amount of such other Investments does not exceed 25%
of the Borrower’s Consolidated Net Worth at any time outstanding. SECTION 6.07
Acquisitions. The Borrower will not, nor will it permit any Subsidiary, to make
any Acquisition other than a Permitted Acquisition and the Chartered Bank
Subsidiary Formation. SECTION 6.08 Restricted Payments. The Borrower will not,
nor will it permit any Subsidiary to, make any Restricted Payment, except that
any Subsidiary may declare and pay dividends or make distributions to the
Borrower or to any Subsidiary, and the Borrower may declare and pay dividends on
its capital stock provided that immediately prior to the payment of any such
dividend, no Default or Event of Default shall exist before or after giving
effect to such dividends or be created as a result thereof and immediately
following payment of such dividend, the Borrower will have unencumbered cash
plus unencumbered Cash Equivalent Investments plus unused availability under
this Agreement in an aggregate amount not less than $25,000,000. SECTION 6.09
Recourse Leverage Ratio. The Borrower will not permit the ratio, determined as
of the end of each of its fiscal quarters, of (i) Recourse Indebtedness
(excluding deposit liabilities owed by the Chartered Bank Subsidiary) to (ii)
Adjusted EBITDA for the then most-recently ended four (4) fiscal quarters to be
greater than 2.5 to 1.0. SECTION 6.10 Non-FFELP Loans. The Borrower will not
permit, at any time, the sum of (i) the aggregate amount of Non-FFELP Loans
owned by the Borrower and its Consolidated Subsidiaries (other than Non-FFELP
Loans owned by the Chartered Bank Subsidiary in reliance upon Section 6.06(i))
plus (ii) the aggregate amount of the Borrower’s initial equity interests in
each Subsidiary and each other special-purpose entity, in each case, created
solely to engage in Qualified Receivables Transactions with respect to Non-FFELP
Loans, to exceed $850,000,000 (excluding, for the avoidance of doubt, the
aggregate amount of Non-FFELP Loans owned by a Subsidiary or other
special-purpose entity, in each case, pursuant to a Qualified Receivables
Transaction). ARTICLE VII EVENTS OF DEFAULT AND EVENTS OF FRAUD SECTION 7.01
Events of Default. If any of the following events (“Events of Default”) shall
occur: (a) the Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise; (b) the Borrower shall fail to
pay any interest on any Loan or any fee or any other amount (other than an
amount referred to in clause (a) of this Article) payable under this Agreement,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five Business Days; 50



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr169.jpg]
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect when made or deemed made, unless the
incorrectness of such representation or warranty is not reasonably expected to
result in a Material Adverse Effect; (d) the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Sections 5.02(a), 5.03
(with respect to the Borrower’s existence) or in Article 6; provided that in the
case of Section 6.01 or 6.05, such failure shall continue unremedied for a
period of 30 days after an executive officer of the Borrower first becomes aware
of such failure; (e) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable; (g) any event
or condition occurs that (i) results in any Material Indebtedness becoming due
prior to its scheduled maturity or (ii) is continuing (after any applicable
grace period or cure period has expired) so as to enable or permit the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that (x) this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness and (y) a Swap Agreement shall
be considered to become due prior to its schedule maturity only if it becomes so
due upon termination resulting from the Borrower’s or a Subsidiary’s default
thereunder; (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; (i) the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, 51



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr170.jpg]
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action to authorize, or indicating its consent to, approval of, or
acquiescence in any of the foregoing; (j) the Borrower or any Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due; (k) one or more judgments for the payment of money in an
aggregate amount in excess of $25,000,000 shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment; (l) an ERISA Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, may reasonably be expected to result in a Material Adverse
Effect; (m) the Borrower or any Subsidiary shall become ineligible to service
loans; (n) a Change in Control shall occur; or (o) the Chartered Bank Subsidiary
shall lose its state or federally issued charter; then, and in every such event
(other than an event with respect to the Borrower described in clause (h) or (i)
of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. SECTION 7.02 Events of Fraud.
Upon the occurrence of an Event of Fraud, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued 52



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr171.jpg]
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, on the earlier of (x) the Maturity Date and (y) 120 days after the
occurrence of such Event of Fraud. ARTICLE VIII THE ADMINISTRATIVE AGENT Each of
the Lenders hereby irrevocably appoints the Administrative Agent as its agent
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto. The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. 53



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr172.jpg]
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder. Neither
the Syndication Agent nor either of the Co-Documentation Agents shall have any
duties, responsibilities or liabilities in such capacities. 54



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr173.jpg]
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true: (i) such
Lender is not an entity deemed to hold “plan assets” within the meaning of 29
C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA, of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the meaning of Section 4975 of the Code) which is
subject to Section 4975 of the Code in connection with the Loans or the
Commitments, (ii) the transaction exemption set forth in one or more prohibited
transaction exemptions issued by the Department of Labor (each, a “PTE”), such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, (iii) (A) such
Lender is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. In addition, unless sub-clause (i) in the
immediately preceding paragraph is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding paragraph, such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that: (i) none of the Administrative Agent, the Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto), (ii) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement is independent (within the meaning of 29 C.F.R. §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 C.F.R. 55



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr174.jpg]
§ 2510.3-21(c)(1)(i)(A)-(E),(iii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations), (iv) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Commitments and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder,
and (v) no fee or other compensation is being paid directly to the
Administrative Agent, the Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement. The Administrative Agent and the Arranger
hereby inform the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Commitments and this Agreement, (ii) may recognize a gain if
it extended the Loans or the Commitments for an amount less than the amount
being paid for an interest in the Loans or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing. ARTICLE IX
MISCELLANEOUS SECTION 9.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows: (i) if
to the Borrower, to it at 121 South 13th Street, Suite 201, Lincoln, NE 68508,
Attention of James D. Kruger, Telephone No. (402) 458-2304/Telecopy No. (402)
458- 2294; (ii) if to the Administrative Agent, to U.S. Bank National
Association, 800 Nicollet Mall, BC-MN-H03L, Minneapolis, MN 55402, Attention:
Teresa Mager, Telephone No.: (612) 303-3683/Telecopy No.: (612) 303-3851; (iii)
if to any other Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire. 56



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr175.jpg]
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to service of
process pursuant to Section 9.09 or otherwise under applicable law, or to
notices pursuant to Article 2 unless otherwise agreed by the Administrative
Agent and the applicable Lender. The Administrative Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. (c) Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. SECTION 9.02 Waivers; Amendments. (a) No failure
or delay by the Administrative Agent or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. (b) Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.15(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, or (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent. 57



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr176.jpg]
SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out of pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. (b) The
Borrower shall indemnify the Administrative Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
Indemnitee’s bad faith breach of its express contractual obligations under this
Agreement or (y) the gross negligence or willful misconduct of such Indemnitee.
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such. (d) To the extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, incidental, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof. 58



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr177.jpg]
(e) All amounts due under this Section shall be payable promptly after written
demand therefor. SECTION 9.04 Successors and Assigns. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement. (a) (i) Subject to
the conditions set forth in paragraph (b)(ii) below, any Lender may assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of: (A) the Borrower, (provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof); provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; and (B) the Administrative Agent; provided that
no consent of the Administrative Agent shall be required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund. (ii) Assignments shall be
subject to the following additional conditions: (A) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing; 59



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr178.jpg]
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and (D) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. For the purposes of this Section 9.04(b), the term “Approved
Fund” has the following meaning: “Approved Fund” means any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender. (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be party hereto
as a Lender with respect to the interest assigned and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement in addition to any rights and
obligations theretofore held by it as a Lender hereunder (if any), and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that fails to comply with
this Section 9.04 shall be null and void. (iv) The Administrative Agent, acting
for this purpose as a non-fiduciary agent of the Borrower, shall maintain at one
of its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice. (v) Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and 60



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr179.jpg]
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph. (b) (i) Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (b)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15(c) as though it were a
Lender. (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.12 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.14 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.14(e) as
though it were a Lender. (c) Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. SECTION 9.05 Survival. All
covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, or any Lender may have had notice or 61



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr180.jpg]
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of Sections
2.12, 2.13, 2.14 and 9.03 and Article 8 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic mail shall be effective as delivery
of a manually executed counterpart of this Agreement. SECTION 9.07 Severability.
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. SECTION 9.08 Right of
Setoff. If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. SECTION
9.09 Governing Law; Jurisdiction; Consent to Service of Process. This Agreement
shall be construed in accordance with and governed by the internal laws (without
regard to the conflict of laws provisions) of the State of New York, but giving
effect to federal laws applicable to national banks. (a) The Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
62



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr181.jpg]
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction. (b) The Borrower hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court. (c) Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law. SECTION 9.10
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 9.11
Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement. SECTION 9.12 Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to it and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory or self-regulatory authority, (c) to the
extent required by applicable laws or 63



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr182.jpg]
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. The provisions of this
Section 9.12 are without prejudice to any other confidentiality undertakings the
Administrative Agent or any Lender may enter into with the Borrower as to any
particular information. SECTION 9.13 USA Patriot Act. The Borrower shall, and
shall cause each Subsidiary to, provide such information and take such actions
as are reasonably requested by the Administrative Agent or any Lender in order
to assist the Administrative Agent and the Lenders in maintaining compliance
with the PATRIOT Act. SECTION 9.14 Amendment and Restatement. The Borrower, the
Lenders and the Administrative Agent agree that upon (i) the execution and
delivery of this Agreement by each of the parties hereto and (ii) satisfaction
(or waiver by the aforementioned parties) of the conditions precedent set forth
in Section 4.01, the terms and conditions of the Existing Credit Agreement shall
be and hereby are amended, superseded and restated in their entirety by the
terms and provisions of this Agreement. This Agreement is not intended to and
shall not constitute a novation of the Existing Credit Agreement or the
indebtedness created thereunder. Each of the Lenders party hereto that is also a
“Lender” under and as defined in the Existing Credit Agreement hereby waives the
requirement for at least three (3) Business Days’ written notice set forth in
Section 2.06 of the Existing Credit Agreement to permanently reduce the entire
Aggregate Commitment thereunder. SECTION 9.15 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions. Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: 64



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr183.jpg]
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-In Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or (iii) the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority. 65



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr184.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written. NELNET, INC. [Signature Blocks Removed] Signature Page to
Nelnet, Inc. Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr185.jpg]
U.S. BANK NATIONAL ASSOCIATION, individually and as Administrative Agent
[Signature Blocks Removed] Signature Page to Nelnet, Inc. Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr186.jpg]
[Lender Signature Blocks Removed] Signature Page to Nelnet, Inc. Amended and
Restated Credit Agreement



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr187.jpg]
COMMITMENT SCHEDULE Lender Commitment U.S. Bank National Association
$107,500,000 Wells Fargo Bank, National Association $82,500,000 Royal Bank of
Canada $60,000,000 Citibank, N.A. $50,000,000 First National Bank of Omaha
$25,000,000 Bank of Montreal $25,000,000 TOTAL $350,000,000



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr188.jpg]
PRICING SCHEDULE Each of “FEE RATE”, “EURODOLLAR MARGIN” and “ABR MARGIN” means,
for any date, the rate set forth below in the row opposite such term and in the
column corresponding to the “Status” on such date: STATUS LEVEL I LEVEL II LEVEL
III LEVEL IV LEVEL V Fee Rate 0.15% 0.20% 0.25% 0.30%. 0.35% EuroDollar Margin
1.00% 1.25% 1.50% 1.75% 2.00% ABR Margin 0.00% 0.25% 0.50% 0.75% 1.00% For
purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule: “LEVEL I STATUS” exists at
any date if, at such date, the Borrower’s credit rating is BBB+ or higher by S&P
or Baa1 or higher by Moody’s. “LEVEL II STATUS” exists at any date if, at such
date, (i) the Borrower’s credit rating is BBB or higher by S&P or Baa2 or higher
by Moody’s and (ii) Level I Status does not exist. “LEVEL III STATUS” exists at
any date if, at such date, (i) the Borrower’s credit rating is BBB- or higher by
S&P or Baa3 or higher by Moody’s and (ii) neither Level I Status nor Level II
Status exists. “LEVEL IV STATUS” exists at any date if, at such date, (i) to
Borrower’s credit rating is BB+ or higher by S&P or Ba1or higher by Moody’s and
(ii) none of Level I Status, Level II Status and Level III Status exists. “LEVEL
V STATUS” exists at any date if, at such date, no other Status exists. “STATUS”
refers to the determination of which of Level I Status, Level II Status, Level
III Status, Level IV Status, or Level V Status exists at any date. The
Eurodollar Margin, the ABR Margin and the Fee Rate shall be determined in
accordance with the foregoing table based on the Borrower’s Status as of the
last Business Day of the immediately preceding month. Adjustments, if any, to
the Eurodollar Margin, the ABR Margin or the Fee Rate shall be effective from
and after the first day of the first fiscal month immediately following such
date until the first day of the first fiscal month immediately following the
next such date. 70



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr189.jpg]
The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party credit enhancement, and any rating assigned to any other
debt security of the Borrower shall be disregarded. The rating in effect at any
date is that in effect at the close of business on such date. In the case of
split ratings from S&P’s and Moody’s, the rating to be used to determine which
Status applies is the higher of the two; provided that if the split is more than
one notch, a rating one notch below the higher rating of the two shall be used.



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr190.jpg]
Schedule 1.01 GUARANTORS National Education Loan Network, Inc. Nelnet Business
Solutions, Inc. Nelnet Diversified Solutions, LLC Allo Communications LLC Great
Lakes Educational Loan Services, Inc.



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr191.jpg]
Schedule 3.06 DISCLOSED MATTERS Any liabilities or matters described in the
Borrower’s Form 10K and/or Form 10Q with the United States Securities and
Exchange Commission for the period ended December 31, 2017 and March 31, 2018,
respectively, and any findings, orders, judgments or settlements resulting
therefrom or related thereto.



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr192.jpg]
Schedule 6.01 EXISTING INDEBTEDNESS



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr193.jpg]
Schedule 6.02 EXISTING LIENS Entity Lien Description 401 Building, LLC Deed of
Trust, Security Agreement, and Fixture Filing as security for Promissory Note
Dated February 6, 2018 TDP Phase Three, LLC Construction Security Agreement Deed
of Trust, Security Agreement, and Fixture Financial Statement as security for
Promissory Notes Dated December 30, 2015 Lumberworks Lofts, LLC Deed of Trust as
security for Promissory Notes Dated April 16, 2018 330-333 Building, LLC Deed of
Trust as security for Promissory Notes Dated May 25, 2018



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr194.jpg]
Schedule 6.06 EXISTING INVESTMENTS Attached.



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr195.jpg]
Nelnet  Schedule 6.06 Other Investments As of March 31, 2018 (in 000's)
Equity securities ‐ with readily determinable fair values $              2,604
Equity securities ‐ measured at net asset value $           12,366
Debt securities ‐ available for sale $                 107
Other ABS ‐ available for sale $           12,024
Measurement alternative investments: (1)
Agile Forum/HUDL$                                                        51,762
(2)
Other all < $5.0M individually$                                                         
8,490 CommonBond Inc $                                                         
 8,156   Total measurement alternative$            68,408 Tab 2
Equity method investments: (3)
Real Estate with Ameritas (all < $5.0M)$                                                         
5,753 (4)
Affordable Housing Tax Credits$                                                         
7,145 CIP Opportunity Fund I, LP
$                                                           8,997  
Other all < $5.0M individually$                                                       
20,276   Total equity method $           42,171 Tab 3 Notes receivable: (5)
Panhandle Plains (secured by residual interest)$                                                       
16,373 (6)
Other all < $5.0M individually$                                                         
4,446     Total notes receivable $           20,819 Tab 4 TDP: (7)
TDP total assets$                                                        26,342
Total TDP total assets $           26,342 Tax Liens: (8) Tax liens
$                                                          1,474
  Total tax liens $              1,474 Consumer loans with FICO score <670:
Consumer loans with FICO score <670$                                                       
35,574   Total consumer loans with FICO score <670$            35,574
"Other Investments" per Debt Compliance Cert $         221,889 (1)
Nelnet's investments in Agile Forum/HUDL over the past several years. (2)
Nelnet has made multiple venture capital/angel investments with a minority ownership.
(3)
Nelnet has partnered with Ameritas and has made several equity investments in real estate properties.
(4)
Nelnet has invested in affordable housing tax credits over the past 10‐15 years.
(5)
Nelnet sold our LoanStar trust estate to Panhandle Plains in exchange for a note receivable secured 
  by cash flow from another trust estate owned by Panhandle Plains. (6)
Majority of other notes receivable relate to the Ameritas real estate transactions where Nelnet 
invests equity (see above) and provides a note receivable to fund the property improvements.
(7)
Nelnet owns 25% of the TDP entity (Hudl headquarters building); however, because TDP is consolidated,
Nelnet shows the entire amount of TDP's assets as an investment on its balance sheet.
(8)
Nelnet has invested in property tax liens primarily in the states of Ohio and South Carolina.
Tab 1



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr196.jpg]
EXHIBIT A ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [INSERT NAME OF ASSIGNOR] (the “Assignor”)
and [INSERT NAME OF ASSIGNEE] (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Amended and Restated
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. For an agreed consideration, the
Assignor hereby irrevocably sells and assigns to the Assignee, and the Assignee
hereby irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. 1. Assignor: ______________________________ 2. Assignee:
______________________________ [and is an Affiliate/Approved Fund of [IDENTIFY
LENDER](1)] 3. Borrower(s): Nelnet, Inc. (“NELNET”) ––––––––––– (1) Select as
applicable. A-1



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr197.jpg]
4. Administrative Agent: U.S. Bank National Association as the administrative
agent under the Credit Agreement 5. Credit Agreement: The Amended and Restated
Credit Agreement dated as of October 30, 2015 among Nelnet, the Lenders parties
thereto, U.S. Bank National Association, as Administrative Agent as amended and
in effect from time to time 6. Assigned Interest: Aggregate Amount of Amount of
Percentage Assigned Facility Commitment/Loans for Commitment/Loans of
Commitment/ Assigned(2) all Lenders Assigned Loans(3) $ $ % $ $ % $ $ %
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.] ____________ (2) Fill in the appropriate terminology for the Types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g., “Eurodollar” or “ABR”) (3) Set forth, to at least 9 decimals,
as a percentage of the Commitment/Loans of all Lenders thereunder. A-2



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr198.jpg]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR [NAME OF ASSIGNOR] By: Title: ASSIGNEE [NAME OF ASSIGNEE] By: Title:
Consented to and Accepted: U.S. BANK NATIONAL ASSOCIATION, as Administrative
Agent By: Title: A-3



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr199.jpg]
ANNEX 1 AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 30, 2015 among
NELNET, INC., the LENDERS party thereto, U.S. BANK NATIONAL ASSOCIATION, as
Administrative Agent, STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND
ASSUMPTION 1. Representations and Warranties. 1.1 Assignor. The Assignor (a)
represents and warrants that (i) it is the legal and beneficial owner of the
Assigned Interest, (ii) the Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document. 1.2. Assignee. The Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. A-4



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr200.jpg]
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. 3. General Provisions.
This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York. A-5



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr201.jpg]
EXHIBIT B OPINION OF COUNSEL FOR THE BORROWER October [_], 2015 To the Lenders
and the Administrative Agent Referred to Below c/o U.S. Bank National
Association, as Administrative Agent Ladies and Gentlemen: We have acted as
counsel for Nelnet, Inc., a Nebraska corporation (the “Borrower”), in connection
with the Amended and Restated Credit Agreement dated as of October [_], 2015
(the “Credit Agreement”), among the Borrower, the banks and other financial
institutions identified therein as Lenders, and U.S. Bank National Association,
as Administrative Agent. Terms defined in the Credit Agreement are used herein
with the same meanings. We have examined originals or copies, certified or
otherwise identified to my/our satisfaction, of such documents, corporate
records, certificates of public officials and other instruments and have
conducted such other investigations of fact and law as we have deemed necessary
or advisable for purposes of this opinion. In our examination, we have assumed
the genuineness of the signatures of Persons signing the Credit Agreement, the
authority of such Persons signing on behalf of the parties thereto (other than
the Borrower) and the due authorization, execution and delivery of all documents
by the parties thereto (other than the Borrower). Upon the basis of the
foregoing, we are of the opinion that: 1. The Borrower (a) is a corporation duly
organized, validly existing and in good standing under the laws of Nebraska, (b)
has all requisite power and authority to carry on its business as now conducted
and (c) except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required. 2. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. The Credit Agreement has been
duly executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. 3. The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (b)
will not violate any applicable law or regulation or the B-1



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr202.jpg]
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries. 4. There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to our knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries (a) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect (other than the Disclosed Matters) or (b) that involve the Credit
Agreement or the Transactions. 5. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940. We are members of the bar of the
State of Nebraska and the foregoing opinion is limited to the laws of the State
of Nebraska and the Federal laws of the United States of America. We note that
the Credit Agreement is governed by the laws of the State of New York and, for
purposes of the opinion expressed in paragraphs 2 and 3 above, we have assumed
that the laws of the State of New York do not differ from the laws of Nebraska
in any manner that would render such opinion incorrect. This opinion is rendered
solely to you in connection with the above matter. This opinion may not be
relied upon by you for any other purpose or relied upon by any other Person
(other than your successors and assigns as Lenders and Persons that acquire
participations in your Loans) without our prior written consent. Very truly
yours, B-2



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr203.jpg]
EXHIBIT C FORM OF COMPLIANCE CERTIFICATE U.S. Bank National Association, as
Administrative Agent Attention: ________________ Re: Compliance Certificate
Ladies and Gentlemen: Reference is made to the Amended and Restated Credit
Agreement dated as of October [_], 2015 among Nelnet, Inc., (the “Borrower”) and
the Lenders and Agents from time to time parties thereto (such agreement, as
amended and in effect from time to time, the “Agreement”); capitalized terms
used herein without definition shall have the meanings assigned those terms in
the Agreement. This Certificate is furnished to the Administrative Agent for the
benefit of the Lenders pursuant to Section 5.01 of the Agreement. The
undersigned, ______________________, hereby certifies to the Administrative
Agent for the benefit of the Lenders as follows: 1. Authority. I am the duly
elected, qualified and acting __________ of the Borrower. 2. Fiscal Period. This
certificate is for the fiscal period ended ___________ __, 201_ (the
“Certification Date”). 3. Financial Statements. The accompanying consolidated
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Consolidated Subsidiaries for the fiscal quarter ended on the
Certification Date [and for the then elapsed portion of the fiscal year] and the
related consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at the Certification Date, together in each case with the
corresponding figures in comparative form for the previous fiscal year, present
fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to year-end audit
adjustments and the absence of footnotes. 4. No Default. To my knowledge, no
Default has occurred or is continuing as of the date of this certificate. C-1



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr204.jpg]
5. Minimum Consolidated Net Worth (Section 6.05). 1 (a) Consolidated Net Worth
at Certification Date $__________ (b) Calculation of Compliance Level (i)
Compliance level at preceding Certification Date (from prior Compliance
Certificate $__________ (ii) Increase in Consolidated Net Worth attributable to
the issuance of capital stock of the Borrower since the preceding Certification
Date $__________ [(iii) 50% of Consolidated Net Income for the four fiscal
quarter period ended at the Certification Date] [$__________] Compliance Level
at Certification Date ((i) plus (ii) [plus (iii)]) $__________ [(c) Calculation
of Consolidated Net Income Consolidated net income (from income statement)
$__________ [plus] [minus] Derivatives market value adjustment $__________
Consolidated Net Income [$__________] 6. Other Investments (Section 6.06(k)) (a)
Consolidated Net Worth at Certification Date $___________ (b) 25% of
Consolidated Net Worth at Certification Date $___________ (c) Investments made
in reliance on Section 6.06(k) at Certification Date $___________ (d) Line c
must be Less Than or Equal to Line b 7. Maximum Recourse Leverage Ratio (Section
6.09). (a) Calculation of Recourse Indebtedness (I) All Indebtedness $__________
(II) Deductions from all Indebtedness (i) Indebtedness contractually nonrecourse
$__________ 1 The Chartered Bank Subsidiary shall be excluded for all purposes
of this calculation. C-2



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr205.jpg]
(ii) Junior Subordinated Hybrid Securities $__________ (iii) Receivables
Transaction Attributed Indebtedness $__________ (iv) Deposit liabilities owed by
Chartered Bank Subsidiary $__________ (v) Total deductions $__________ (III)
Recourse Indebtedness (I minus II(iv)) $__________ (b) Calculation of Adjusted
EBITDA2 (I) Consolidated Net Income $__________ (II) Additions to the extent
deducted in determining Consolidated Net Income: (i) Corporate Debt Interest
$__________ (ii) Expenses for taxes paid in cash or accrued $__________ (iii)
Depreciation and amortization $__________ (iv) Extraordinary non-cash expenses,
charges and losses incurred other than in the ordinary course of business
$__________ (v) Non-cash expenses related to stock based compensation
$__________ (vi) Unrealized derivatives market value adjustment (if negative)
$__________ (vii) Unrealized foreign currency translation adjustment (if
negative) $__________ (viii) Total additions $__________ (III) Deductions from
Consolidated Net Income to the extent included therein: $__________ (i)
Variable-rate floor income $__________ 2 The Chartered Bank Subsidiary shall be
excluded for all purposes of this calculation. C-3



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr206.jpg]
(ii) Extraordinary income or gains $__________ (iii) Income tax credit and
refunds (not netted) $__________ (iv) Unrealized derivatives market value
adjustment (if positive) $__________ (v) Unrealized foreign currency translation
adjustment (if positive) $__________ (vi) Total deductions $__________ (IV)
Adjusted EBITDA (I plus II(viii) minus III(vi)) $__________ (c) Calculation of
Ratio 8. Non-FFELP Loans (Section 6.10) (i) Aggregate amount of Non-FFELP Loans
owned by the Borrower and its Consolidated Subsidiaries (other than Non-FFELP
Loans owned by the Chartered Bank Subsidiary in reliance upon Section 6.06(i))
plus (ii) the aggregate amount of the Borrower’s equity interests in each
Subsidiary and each other special-purpose entity, in each case, created solely
to engage in Qualified Receivables Transactions with respect to Non-FFELP Loans
(excluding, for the avoidance of doubt, the aggregate amount of Non-FFELP Loans
owned by a Subsidiary or other special-purpose entity, in each case, pursuant to
a Qualified Receivables Transaction) as of the Certification Date $__________
C-4



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr207.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Certificate on the date
set forth below. _________________________ Name: Title: Dated:
___________________, 20__ C-5



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr208.jpg]
EXHIBIT D NOTE October [_], 2015 Nelnet, Inc., a Nebraska corporation (the
“Borrower”), promises to pay to the order of _____________________________ (the
“Lender”) the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to Article II of the Agreement (as hereinafter
defined), in immediately available funds at the applicable office of U.S. Bank
National Association, as Administrative Agent, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Maturity Date. The Lender shall, and is
hereby authorized to, record on the schedule attached hereto, or to otherwise
record in accordance with its usual practice, the date and amount of each Loan
and the date and amount of each principal payment hereunder. This Note is one of
the Notes issued pursuant to, and is entitled to the benefits of, the Amended
and Restated Credit Agreement dated as of October 30, 2015 (which, as it may be
amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender and U.S. Bank National Association, as Administrative Agent, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated. Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Agreement. In the event of default hereunder, the undersigned agree to
pay all costs and expenses of collection, including reasonable attorneys’ fees.
The undersigned waive demand, presentment, notice of nonpayment, protest, notice
of protest and notice of dishonor. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY
OF THIS NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING
EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.
NELNET, INC. By: Print Name: Title: D-1



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr209.jpg]
SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL TO NOTE OF NELNET, INC. DATED
OCTOBER 30, 2015 Principal Maturity Principal Amount of of Interest Amount
Unpaid Date Loan Period Paid Balance D-2



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr210.jpg]
EXHIBIT E LIST OF CLOSING DOCUMENTS NELNET, INC. CREDIT FACILITY October 30,
2015 LIST OF CLOSING DOCUMENTS3 I. EFFECTIVE DATE CLOSING DOCUMENTS A. LOAN
DOCUMENTS 1. Amended and Restated Credit Agreement, dated as of October 30,
2015, among Nelnet, Inc. (the “Borrower”), the Lenders party thereto and U.S.
Bank National Association, as administrative agent (in such capacity, the
“Administrative Agent”), evidencing a revolving facility in an initial principal
amount of up to $350,000,000. SCHEDULES Commitment Schedule Pricing Schedule
Schedule 1.01 Guarantors Schedule 3.06 Disclosed Matters Schedule 6.01 Existing
Indebtedness Schedule 6.02 Existing Liens Schedule 6.06 Existing Investments 3
Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold italics shall be prepared and/or provided by the Borrower and/or their
counsel. E-1



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr211.jpg]
EXHIBITS Exhibit A Form of Assignment and Assumption Agreement Exhibit B Form of
Opinion of Counsel for Borrower Exhibit C Form of Compliance Certificate Exhibit
D Form of Note Exhibit E List of Closing Documents 2. Notes executed by the
Borrower in favor of each of the Lenders, if any, which has requested a note
pursuant to the Credit Agreement. 3. Amended and Restated Guaranty executed by
the Guarantors in favor of the Administrative Agent. B. CORPORATE DOCUMENTS 4.
Certificate of the Secretary or an Assistant Secretary of the Borrower and each
Guarantor certifying (i) that there have been no changes in the charter document
of the Borrower or such Guarantor, as applicable, as attached thereto and as
certified as of a recent date by the Secretary of State of the jurisdiction of
its organization, since the date of the certification thereof by such
governmental entity, (ii) the By-laws or other organizational document, as
attached thereto, of the Borrower or such Guarantor, as applicable, as in effect
on the date of such certification, (iii) resolutions of the Board of Directors
or other governing body of the Borrower or such Guarantor, as applicable,
authorizing the execution, delivery and performance of each Loan Document to
which it is a party, (iv) the Good Standing Certificate (or analogous
documentation if applicable) for the Borrower or such Guarantor, as applicable,
from the Secretary of State of the jurisdiction of its organization and (v) the
names and true signatures of the incumbent officers of the Borrower or such
Guarantor, as applicable, authorized to sign the Loan Documents to which it is a
party, and (in the case of the Borrower) authorized to request an Advance under
the Credit Agreement. C. OPINIONS 5. Opinion of the Perry Law Firm, counsel for
the Borrower and the Guarantors. D. CLOSING CERTIFICATES AND MISCELLANEOUS 6.
Certificate of the chief financial officer of the Borrower certifying the
following: on the Effective Date (1) no Default or Event of Default has occurred
and is continuing and (2) the representations and warranties contained in
Article III are true and correct in all material respects as of such date. E-2



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr212.jpg]
Exhibit B CONSENT AND REAFFIRMATION Each of the undersigned hereby acknowledges
receipt of a copy of that certain Amendment No. 2 to Amended and Restated Credit
Agreement, dated as of [__________], 2018 (the “Amendment”) by and among Nelnet,
Inc. (the “Borrower”), the Lenders and U.S. Bank National Association, in its
individual capacity as a Lender and in its capacity as the Administrative Agent
(the “Agent”), which amends that certain Amended and Restated Credit Agreement,
dated as of October 30, 2015 (as amended, restated, supplemented, or otherwise
modified prior to the date hereof, the “Credit Agreement”) by and among the
Borrower, the Lenders and the Agent. Capitalized terms used in this Consent and
Reaffirmation and not defined herein shall have the meanings given to them in
the Credit Agreement. Without in any way establishing a course of dealing by the
Agent or any Lender, each of the undersigned consents to the Amendment and
reaffirms the terms and conditions of the Guaranty executed by it and
acknowledges and agrees that such agreement remains in full force and effect and
is hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as each of the same may
from time to time hereafter be amended, modified or restated. Dated:
[__________], 2018 [BALANCE OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr213.jpg]
GUARANTORS: NATIONAL EDUCATION LOAN NETWORK, INC. By:__________________________
Name: Title: NELNET BUSINESS SOLUTIONS, INC. By:__________________________ Name:
Title: NELNET DIVERSIFIED SOLUTIONS, LLC By:__________________________ Name:
Title: ALLO COMMUNICATIONS LLC By:__________________________ Name: Title: GREAT
LAKES EDUCATIONAL LOAN SERVICES, INC. By:__________________________ Name: Title:
Signature Page to Consent and Reaffirmation Amendment No. 2 to Nelnet, Inc.
Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr214.jpg]
Annex A List of Closing Documents Attached



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr215.jpg]
NELNET, INC. CREDIT FACILITY June 22, 2018 LIST OF CLOSING DOCUMENTS1 I. CLOSING
DOCUMENTS A. LOAN DOCUMENTS 1. Amendment No. 2 to Amended and Restated Credit
Agreement, dated as of June 22, 2018, among Nelnet, Inc. (the “Borrower”), the
Lenders and U.S. Bank National Association, as administrative agent (in such
capacity, the “Administrative Agent”), which amends that certain Amended and
Restated Credit Agreement, dated as of October 30, 2015, among the Borrower, the
Lenders and the Administrative Agent (as amended, restated, supplemented, or
otherwise modified prior to the date hereof, the “Credit Agreement”) which
evidences a revolving facility in a principal amount of $350,000,000. SCHEDULES
Commitment Schedule Pricing Schedule Schedule 1.01 Guarantors Schedule 3.06
Disclosed Matters Schedule 6.01 Existing Indebtedness Schedule 6.02 Existing
Liens Schedule 6.06 Existing Investments EXHIBITS Exhibit A Form of Assignment
and Assumption Agreement Exhibit B Form of Opinion of Counsel for Borrower
Exhibit C Form of Compliance Certificate Exhibit D Form of Note Exhibit E List
of Closing Documents 2. Consent and Reaffirmation, by each of the Guarantors. 3.
Guaranty Supplement by Great Lakes Educational Loan Services, Inc. 1 Each
capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. ACTIVE 228007787v.9



--------------------------------------------------------------------------------



 
[nelnetamendmentno2toarcr216.jpg]
B. CORPORATE DOCUMENTS 4. Certificate of the Secretary or an Assistant Secretary
of the Borrower and each Guarantor certifying (i) that there have been no
changes in the charter document of the Borrower or such Guarantor, as
applicable, as attached thereto and as certified as of a recent date by the
Secretary of State of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-laws or other
organizational document, as attached thereto, of the Borrower or such Guarantor,
as applicable, as in effect on the date of such certification, (iii) resolutions
of the Board of Directors or other governing body of the Borrower or such
Guarantor, as applicable, authorizing the execution, delivery and performance of
each Loan Document to which it is a party, (iv) the Good Standing Certificate
(or analogous documentation if applicable) for the Borrower or such Guarantor,
as applicable, from the Secretary of State of the jurisdiction of its
organization and (v) the names and true signatures of the incumbent officers of
the Borrower or such Guarantor, as applicable, authorized to sign the Loan
Documents to which it is a party, and (in the case of the Borrower) authorized
to request an Advance under the Credit Agreement. C. OPINIONS 5. Opinion of the
Perry Law Firm, counsel for the Borrower. 6. Opinion of the Perry Law Firm,
counsel for the Guarantors. D. CLOSING CERTIFICATES AND MISCELLANEOUS 7.
Certificate of the chief financial officer of the Borrower certifying the
following: on the Amendment No. 2 Effective Date (1) no Default or Event of
Default has occurred and is continuing and (2) the representations and
warranties contained in Article III are (x) with respect to any representations
or warranties that contain a materiality qualifier, true and correct in all
respects, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all respects on and as of such earlier date
and (y) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date. 2



--------------------------------------------------------------------------------



 